


Exhibit 10.196

Execution Copy

BXG RECEIVABLES NOTE TRUST 2008-A,
as Issuer

BLUEGREEN CORPORATION,
as Servicer

VACATION TRUST, INC.,
as Club Trustee

CONCORD SERVICING CORPORATION,
as Backup Servicer

and

U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee, Paying Agent and Custodian



--------------------------------------------------------------------------------

INDENTURE

Dated as of March 15, 2008



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE I.

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

3

 

 

 

SECTION 1.1.

General Definitions and Usage of Terms

3

 

 

 

SECTION 1.2.

Compliance Certificates and Opinions

3

 

 

 

SECTION 1.3.

Form of Documents Delivered to Indenture Trustee

3

 

 

 

SECTION 1.4.

Acts of Noteholders, etc.

5

 

 

 

SECTION 1.5.

Notice to Noteholders; Waiver

5

 

 

 

SECTION 1.6.

Effect of Headings and Table of Contents

6

 

 

 

SECTION 1.7.

Successors and Assigns

6

 

 

 

SECTION 1.8.

GOVERNING LAW

6

 

 

 

SECTION 1.9.

Legal Holidays

6

 

 

 

SECTION 1.10.

Execution in Counterparts

7

 

 

 

SECTION 1.11.

Inspection

7

 

 

 

SECTION 1.12.

Survival of Representations and Warranties

7

 

 

 

 

 

 

ARTICLE II.

THE NOTES

7

 

 

 

SECTION 2.1.

General Provisions

7

 

 

 

SECTION 2.2.

Global Notes

8

 

 

 

SECTION 2.3.

Definitive Notes

9

 

 

 

SECTION 2.4.

Registration, Transfer and Exchange of Notes

9

 

 

 

SECTION 2.5.

Mutilated, Destroyed, Lost and Stolen Notes

11

 

 

 

SECTION 2.6.

Payment of Interest and Principal; Rights Preserved

12

 

 

 

SECTION 2.7.

Persons Deemed Owners

12

i

--------------------------------------------------------------------------------




 

 

 

SECTION 2.8.

Cancellation

12

 

 

 

SECTION 2.9.

Noteholder Lists

13

 

 

 

SECTION 2.10.

Treasury Notes

13

 

 

 

SECTION 2.11.

Notice to Depository

13

 

 

 

SECTION 2.12.

Confidentiality

13

 

 

 

 

 

 

ARTICLE III.

ACCOUNTS; COLLECTION AND APPLICATION OF MONEYS; REPORTS

14

 

 

 

SECTION 3.1.

Trust Accounts; Investments by Indenture Trustee

14

 

 

 

SECTION 3.2.

Establishment and Administration of the Trust Accounts

15

 

 

 

SECTION 3.3.

Reserved

19

 

 

 

SECTION 3.4.

Distributions

19

 

 

 

SECTION 3.5.

Reports to Noteholders

21

 

 

 

SECTION 3.6.

Note Balance Write-Down Amounts

22

 

 

 

SECTION 3.7.

Withholding Taxes

22

 

 

 

 

 

 

ARTICLE IV.

THE TRUST ESTATE

22

 

 

 

SECTION 4.1.

Acceptance by Indenture Trustee

22

 

 

 

SECTION 4.2.

Subsequent Timeshare Loans

23

 

 

 

SECTION 4.3.

Criteria for Subsequent Timeshare Loans

24

 

 

 

SECTION 4.4.

Grant of Security Interest; Tax Treatment

24

 

 

 

SECTION 4.5.

Further Action Evidencing Assignments

25

 

 

 

SECTION 4.6.

Substitution and Repurchase of Timeshare Loans

26

 

 

 

SECTION 4.7.

Release of Lien

27

 

 

 

SECTION 4.8.

Appointment of Custodian and Paying Agent

28

 

 

 

SECTION 4.9.

Sale of Timeshare Loans

28

ii

--------------------------------------------------------------------------------




 

 

 

ARTICLE V.

SERVICING OF TIMESHARE LOANS

29

 

 

 

SECTION 5.1.

Appointment of Servicer and Backup Servicer; Servicing Standard

29

 

 

 

SECTION 5.2.

Payments on the Timeshare Loans

29

 

 

 

SECTION 5.3.

Duties and Responsibilities of the Servicer

30

 

 

 

SECTION 5.4.

Servicer Events of Default

33

 

 

 

SECTION 5.5.

Accountings; Statements and Reports

37

 

 

 

SECTION 5.6.

Records

38

 

 

 

SECTION 5.7.

Fidelity Bond and Errors and Omissions Insurance

38

 

 

 

SECTION 5.8.

Merger or Consolidation of the Servicer

39

 

 

 

SECTION 5.9.

Sub-Servicing

39

 

 

 

SECTION 5.10.

Servicer Resignation

40

 

 

 

SECTION 5.11.

Fees and Expenses

40

 

 

 

SECTION 5.12.

Access to Certain Documentation

40

 

 

 

SECTION 5.13.

No Offset

41

 

 

 

SECTION 5.14.

Account Statements

41

 

 

 

SECTION 5.15.

Indemnification; Third Party Claim

41

 

 

 

SECTION 5.16.

Backup Servicer

41

 

 

 

SECTION 5.17.

Aruba Notices

42

 

 

 

SECTION 5.18.

Recordation

43

 

 

 

 

 

 

ARTICLE VI.

EVENTS OF DEFAULT; REMEDIES

43

 

 

 

SECTION 6.1.

Events of Default

43

 

 

 

SECTION 6.2.

Acceleration of Maturity; Rescission and Annulment

44

 

 

 

SECTION 6.3.

Remedies

46

 

 

 

SECTION 6.4.

Indenture Trustee May File Proofs of Claim

47

iii

--------------------------------------------------------------------------------




 

 

 

SECTION 6.5.

Indenture Trustee May Enforce Claims Without Possession of Notes

48

 

 

 

SECTION 6.6.

Application of Money Collected

48

 

 

 

SECTION 6.7.

Limitation on Suits

52

 

 

 

SECTION 6.8.

Unconditional Right of Noteholders to Receive Principal and Interest

53

 

 

 

SECTION 6.9.

Restoration of Rights and Remedies

53

 

 

 

SECTION 6.10.

Rights and Remedies Cumulative

53

 

 

 

SECTION 6.11.

Delay or Omission Not Waiver

53

 

 

 

SECTION 6.12.

Control by Noteholders

53

 

 

 

SECTION 6.13.

Waiver of Events of Default

54

 

 

 

SECTION 6.14.

Undertaking for Costs

54

 

 

 

SECTION 6.15.

Waiver of Stay or Extension Laws

55

 

 

 

SECTION 6.16.

Sale of Trust Estate

55

 

 

 

SECTION 6.17.

Action on Notes

56

 

 

 

SECTION 6.18.

Performance and Enforcement of Certain Obligations

56

 

 

 

 

 

 

ARTICLE VII.

THE INDENTURE TRUSTEE

56

 

 

 

SECTION 7.1.

Certain Duties

56

 

 

 

SECTION 7.2.

Notice of Events of Default

58

 

 

 

SECTION 7.3.

Certain Matters Affecting the Indenture Trustee

58

 

 

 

SECTION 7.4.

Indenture Trustee Not Liable for Notes or Timeshare Loans

59

 

 

 

SECTION 7.5.

Indenture Trustee May Own Notes

59

 

 

 

SECTION 7.6.

Indenture Trustee’s Fees and Expenses

60

 

 

 

SECTION 7.7.

Eligibility Requirements for Indenture Trustee

60

 

 

 

SECTION 7.8.

Resignation or Removal of Indenture Trustee

60

 

 

 

SECTION 7.9.

Successor Indenture Trustee

61

iv

--------------------------------------------------------------------------------




 

 

 

SECTION 7.10.

Merger or Consolidation of Indenture Trustee

62

 

 

 

SECTION 7.11.

Appointment of Co-Indenture Trustee or Separate Indenture Trustee

62

 

 

 

SECTION 7.12.

Paying Agent and Note Registrar Rights

64

 

 

 

SECTION 7.13.

Authorization

64

 

 

 

SECTION 7.14.

Maintenance of Office or Agency

64

 

 

 

 

 

 

ARTICLE VIII.

COVENANTS OF THE ISSUER

65

 

 

 

SECTION 8.1.

Payment of Principal, Interest and Other Amounts

65

 

 

 

SECTION 8.2.

Eligible Timeshare Loans

66

 

 

 

SECTION 8.3.

Money for Payments to Noteholders to Be Held in Trust

65

 

 

 

SECTION 8.4.

Existence; Merger; Consolidation, etc.

66

 

 

 

SECTION 8.5.

Protection of Trust Estate; Further Assurances

67

 

 

 

SECTION 8.6.

Additional Covenants

69

 

 

 

SECTION 8.7.

Taxes

71

 

 

 

SECTION 8.8.

Restricted Payments

71

 

 

 

SECTION 8.9.

Treatment of Notes as Debt for Tax Purposes

71

 

 

 

SECTION 8.10.

Further Instruments and Acts

71

 

 

 

 

 

 

ARTICLE IX.

SUPPLEMENTAL INDENTURES

71

 

 

 

SECTION 9.1.

Supplemental Indentures

71

 

 

 

SECTION 9.2.

Supplemental Indentures with Consent of Noteholders

72

 

 

 

SECTION 9.3.

Execution of Supplemental Indentures

73

 

 

 

SECTION 9.4.

Effect of Supplemental Indentures

73

 

 

 

SECTION 9.5.

Reference in Notes to Supplemental Indentures

73

v

--------------------------------------------------------------------------------




 

 

 

ARTICLE X.

REDEMPTION OF NOTES

74

 

 

 

SECTION 10.1.

Optional Redemption; Election to Redeem

74

 

 

 

SECTION 10.2.

Notice to Indenture Trustee

74

 

 

 

SECTION 10.3.

Notice of Redemption by the Servicer

74

 

 

 

SECTION 10.4.

Deposit of Redemption Price

74

 

 

 

SECTION 10.5.

Notes Payable on Redemption Date

74

 

 

 

 

 

 

ARTICLE XI.

SATISFACTION AND DISCHARGE

75

 

 

 

SECTION 11.1.

Satisfaction and Discharge of Indenture

75

 

 

 

SECTION 11.2.

Application of Trust Money; Repayment of Money Held by Paying Agent

76

 

 

 

SECTION 11.3.

Trust Termination Date

76

 

 

 

 

 

 

ARTICLE XII.

REPRESENTATIONS AND WARRANTIES AND COVENANTS

77

 

 

 

SECTION 12.1.

Representations and Warranties of the Issuer

77

 

 

 

SECTION 12.2.

Representations and Warranties of the Servicer

78

 

 

 

SECTION 12.3.

Representations and Warranties of the Indenture Trustee

81

 

 

 

SECTION 12.4.

Multiple Roles

82

 

 

 

SECTION 12.5.

[Reserved]

82

 

 

 

SECTION 12.6.

Covenants of the Club Trustee

82

 

 

 

SECTION 12.7.

Representations and Warranties of the Backup Servicer

84

 

 

 

 

 

 

ARTICLE XIII.

MISCELLANEOUS

87

 

 

 

SECTION 13.1.

Officer’s Certificate and Opinion of Counsel as to Conditions Precedent

87

 

 

 

SECTION 13.2.

Statements Required in Certificate or Opinion

87

 

 

 

SECTION 13.3.

Notices

88

vi

--------------------------------------------------------------------------------




 

 

 

SECTION 13.4.

No Proceedings

90

 

 

 

SECTION 13.5.

Limitation of Liability of Owner Trustee

90


 

 

Exhibit A

Form of Notes

 

 

Exhibit B

Form of Investor Representation Letter

 

 

Exhibit C

Credit Policy

 

 

Exhibit D

Form of Monthly Servicer Report

 

 

Exhibit E

Servicing Officer’s Certificate

 

 

Exhibit F

Form of Investor Certification

 

 

Exhibit G

Form of ROAP Waiver Letter

 

 

Exhibit H

Form of Aruba Notice

 

 

Exhibit I

Resort Ratings

 

 

Exhibit J

Form of Subsequent Transfer Notice

 

 

Exhibit K

Collection Policy

 

 

Annex A

Standard Definitions

 

 

Schedule I

Schedule of Timeshare Loans

 

 

Schedule II

Litigation Schedule

vii

--------------------------------------------------------------------------------




INDENTURE

                    This INDENTURE, dated as of March 15, 2008 (this
“Indenture”), is among BXG RECEIVABLES NOTE TRUST 2008-A, a statutory trust
formed under the laws of the State of Delaware, as issuer (the “Issuer”),
BLUEGREEN CORPORATION (“Bluegreen”), a Massachusetts corporation, in its
capacity as servicer (the “Servicer”), VACATION TRUST, INC., a Florida
corporation, as trustee under the Club Trust Agreement (the “Club Trustee”),
CONCORD SERVICING CORPORATION, an Arizona corporation, as backup servicer (the
“Backup Servicer”) and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as indenture trustee (the “Indenture Trustee”), paying agent (the
“Paying Agent”) and as custodian (the “Custodian”).

RECITALS OF THE ISSUER

                    WHEREAS, the Issuer has duly authorized the execution and
delivery of this Indenture to provide for the issuance of its $17,794,000 5.885%
Timeshare Loan-Backed Notes, Series 2008-A, Class A (the “Class A Notes”),
$9,566,000 6.880% Timeshare Loan-Backed Notes, Series 2008-A, Class B (the
“Class B Notes”), $14,126,000 7.870% Timeshare Loan-Backed Notes, Series 2008-A,
Class C (the “Class C Notes”), $4,354,000 9.100% Timeshare Loan-Backed Notes,
Series 2008-A, Class D, (the “Class D Notes”), $5,691,000 10.085% Timeshare
Loan-Backed Notes, Series 2008-A, Class E (the “Class E Notes”), $5,383,000
10.810% Timeshare Loan-Backed Notes, Series 2008-A Class F (the “Class F Notes”)
and $3,086,000 11.630% Timeshare Loan-Backed Notes, Series 2008-A, Class G (the
“Class G Notes” and together with the Class A Notes, Class B Notes, Class C
Notes, Class D Notes, Class E Notes and Class F Notes, the “Notes”);

                    WHEREAS, all things necessary to make the Notes, when
executed by the Issuer and authenticated and delivered by the Indenture Trustee
hereunder, the valid recourse obligations of the Issuer, and to make this
Indenture a valid agreement of the Issuer, in accordance with its terms, have
been done;

                    WHEREAS, the Servicer has agreed to service and administer
the Timeshare Loans securing the Notes and the Backup Servicer has agreed to,
among other things, service and administer the Timeshare Loans if the Servicer
shall no longer be the Servicer hereunder;

                    WHEREAS, the Club Trustee is a limited purpose entity which,
on behalf of Beneficiaries of the Club, holds title to the Timeshare Properties
related to the Club Loans.

                         NOW, THEREFORE, THIS INDENTURE WITNESSETH:

                    For and in consideration of the premises and the purchase of
the Notes by the holders thereof, it is mutually covenanted and agreed, for the
benefit of the Noteholders, as follows:

1

--------------------------------------------------------------------------------




GRANTING CLAUSE

                    To secure the payment of the principal of and interest on
the Notes in accordance with their terms, the payment of all of the sums payable
under this Indenture and the performance of the covenants contained in this
Indenture, the Issuer hereby Grants to the Indenture Trustee, for the benefit of
the Noteholders, all of the Issuer’s right, title and interest in and to the
following whether now owned or hereafter acquired and any and all benefits
accruing to the Issuer from, (i) the Initial Timeshare Loans specified on
Schedule I hereto, (ii) any Subsequent Timeshare Loans, (iii) any Qualified
Substitute Timeshare Loans, (iv) the Receivables in respect of each Timeshare
Loan due after the related Cut-Off Date, (v) the related Timeshare Loan
Documents (excluding any rights as developer or declarant under the Timeshare
Declaration, the Timeshare Program Consumer Documents or the Timeshare Program
Governing Documents), (vi) all Related Security in respect of each Timeshare
Loan, (vii) all rights and remedies under the Transfer Agreement, the Bluegreen
Purchase Agreement, the Sale Agreement, the Backup Servicing Agreement, the
Lockbox Agreement, the Administration Agreement, the Remarketing Agreement and
the Custodial Agreement, (viii) all amounts properly deposited in the Lockbox
Account (after the related Cut-Off Date), the Collection Account, the General
Reserve Account, the Prefunding Account and the Capitalized Interest Account,
(ix) the Closing Date Eligible Investments and (x) proceeds of the foregoing
(including, without limitation, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
insurance proceeds (as applicable), condemnation awards, rights to payment of
any and every kind, and other forms of obligations and receivables which at any
time constitute all or part or are included in the proceeds of any of the
foregoing) (collectively, the “Trust Estate”). Notwithstanding the foregoing,
the Trust Estate shall not include (i) any Timeshare Loan released from the Lien
of this Indenture in accordance with the terms hereof and any Related Security,
Timeshare Loan Documents, income or proceeds related to such released Timeshare
Loan, (ii) any amount distributed pursuant to Section 3.4 or Section 6.6 hereof
or (iii) any Misdirected Deposits.

                    Such Grant is made in trust to secure (i) the payment of all
amounts due on the Notes in accordance with their terms, equally and ratably
except as otherwise may be provided in this Indenture, without prejudice,
priority, or distinction between any Note of the same Class and any other Note
of the same Class by reason of differences in time of issuance or otherwise, and
(ii) the payment of all other sums payable under the Notes and this Indenture.

                    The Indenture Trustee acknowledges such Grant, accepts the
trusts hereunder in accordance with the provisions hereof, and agrees to perform
the duties herein required to the best of its ability and to the end that the
interests of the Noteholders may be adequately and effectively protected as
hereinafter provided.

                    The Custodian shall hold the Timeshare Loan Files in trust,
for the use and benefit of the Issuer and all present and future Noteholders,
and shall retain possession thereof. The Custodian further agrees and
acknowledges that each other item making up the Trust Estate that is physically
delivered to the Custodian will be held by the Custodian in the State of
Minnesota or in any other location acceptable to the Indenture Trustee and the
Servicer.

2

--------------------------------------------------------------------------------




                    The Indenture Trustee further acknowledges that in the event
the conveyance of the Timeshare Loans and the Closing Date Eligible Investments
by the Depositor to the Issuer pursuant to the Sale Agreement is determined to
constitute a loan and not a sale as it is intended by all the parties hereto,
the Custodian will be holding each of the Timeshare Loans as bailee of the
Issuer; provided, however, that with respect to the Timeshare Loans, the
Custodian will not act at the direction of the Issuer without the written
consent of the Indenture Trustee.

ARTICLE I.

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

          SECTION 1.1.     General Definitions and Usage of Terms.

                    (a)          In addition to the terms defined elsewhere in
this Indenture, capitalized terms shall have the meanings given them in the
Standard Definitions attached hereto as Annex A.

                    (b)          With respect to all terms in this Indenture,
the singular includes the plural and the plural the singular; words importing
any gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their successors and assigns; and the
term “including” means “including without limitation”.

          SECTION 1.2.     Compliance Certificates and Opinions.

                    Upon any written application or request (or oral application
with prompt written or telecopied confirmation) by the Issuer to the Indenture
Trustee to take any action under any provision of this Indenture, other than any
request that (a) the Indenture Trustee authenticate the Notes specified in such
request, (b) the Indenture Trustee invest moneys in any of the Trust Accounts
pursuant to the written directions specified in such request or (c) the
Indenture Trustee pay moneys due and payable to the Issuer hereunder to the
Issuer’s assignee specified in such request, the Indenture Trustee shall require
the Issuer to furnish to the Indenture Trustee an Officer’s Certificate stating
that all conditions precedent, if any, provided for in this Indenture relating
to the proposed action have been complied with and that the request otherwise is
in accordance with the terms of this Indenture, and an Opinion of Counsel
stating that in the opinion of such counsel all such conditions precedent, if
any, have been complied with, except that, in the case of any such requested
action as to which other evidence of satisfaction of the conditions precedent
thereto is specifically required by any provision of this Indenture, no
additional certificate or opinion need be furnished.

          SECTION 1.3.     Form of Documents Delivered to Indenture Trustee.

                    In any case where several matters are required to be
certified by, or covered by an opinion of, any specified Person, it is not
necessary that all such matters be certified by, or covered by the opinion of,
only one such Person, or that they be so certified or covered by only

3

--------------------------------------------------------------------------------




one document, but one such Person may certify or give an opinion with respect to
some matters and one or more other such Persons as to other matters, and any
such Person may certify or give an opinion as to such matters in one or several
documents.

                    Any certificate or opinion of an officer of the Issuer
delivered to the Indenture Trustee may be based, insofar as it relates to legal
matters, upon an Opinion of Counsel, unless such officer knows that the opinion
with respect to the matters upon which his/her certificate or opinion is based
is erroneous. Any such officer’s certificate or opinion and any Opinion of
Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an officer or officers of the
Issuer as to such factual matters unless such officer or counsel knows that the
certificate or opinion or representations with respect to such matters is
erroneous. Any Opinion of Counsel may be based on the written opinion of other
counsel, in which event such Opinion of Counsel shall be accompanied by a copy
of such other counsel’s opinion and shall include a statement to the effect that
such other counsel believes that such counsel and the Indenture Trustee may
reasonably rely upon the opinion of such other counsel.

                    Where any Person is required to make, give or execute two or
more applications, requests, consents, certificates, statements, opinions or
other instruments under this Indenture, they may, but need not, be consolidated
and form one instrument.

                    Wherever in this Indenture, in connection with any
application or certificate or report to the Indenture Trustee, it is provided
that the Issuer shall deliver any document as a condition of the granting of
such application, or as evidence of compliance with any term hereof, it is
intended that the truth and accuracy, at the time of the granting of such
application or at the effective date of such certificate or report (as the case
may be), of the facts and opinions stated in such document shall in such case be
conditions precedent to the right of the Issuer to have such application granted
or to the sufficiency of such certificate or report. The foregoing shall not,
however, be construed to affect the Indenture Trustee’s right to rely upon the
truth and accuracy of any statement or opinion contained in any such document as
provided in Section 7.1(b) hereof.

                    Whenever in this Indenture it is provided that the absence
of the occurrence and continuation of a Default, Event of Default or Servicer
Event of Default is a condition precedent to the taking of any action by the
Indenture Trustee at the request or direction of the Issuer, then,
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s right to make such request or direction, the Indenture Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such event. For
all purposes of this Indenture, the Indenture Trustee shall not be deemed to
have knowledge of any Default, Event of Default or Servicer Event of Default nor
shall the Indenture Trustee have any duty to monitor or investigate to determine
whether a default has occurred (other than an Event of Default of the kind
described in Section 6.1(a) hereof) or Servicer Event of Default has occurred
unless a Responsible Officer of the Indenture Trustee shall have actual
knowledge thereof or shall have been notified in writing thereof by the Issuer,
the Servicer or any secured party.

4

--------------------------------------------------------------------------------




          SECTION 1.4.     Acts of Noteholders, etc.

                    (a)          Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by Noteholders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by agents duly appointed in writing; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Indenture Trustee and, where it is hereby
expressly required, to the Issuer. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Indenture and (subject to Section 7.1
hereof) conclusive in favor of the Indenture Trustee and the Issuer, if made in
the manner provided in this Section 1.4.

                    (b)          The fact and date of the execution by any
Person of any such instrument or writing may be proved by the affidavit of a
witness of such execution or by a certificate of a notary public or other
officer authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to him the execution
thereof. Where such execution is by a signer acting in a capacity other than his
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the Person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
sufficient.

                    (c)          Any request, demand, authorization, direction,
notice, consent, waiver or other Act of the holder of any Note shall bind every
future holder of the same Note and the holder of every Note issued upon the
registration of transfer thereof or in exchange therefore or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Indenture
Trustee or the Issuer in reliance thereon, whether or not notation of such
action is made upon such Note.

                    (d)          By accepting the Notes issued pursuant to this
Indenture, each Noteholder irrevocably appoints the Indenture Trustee hereunder
as the special attorney-in-fact for such Noteholder vested with full power on
behalf of such Noteholder to effect and enforce the rights of such Noteholder
for the benefit of such Noteholder; provided, that nothing contained in this
Section 1.4(d) shall be deemed to confer upon the Indenture Trustee any duty or
power to vote on behalf of the Noteholders with respect to any matter on which
the Noteholders have a right to vote pursuant to the terms of this Indenture.

          SECTION 1.5.     Notice to Noteholders; Waiver.

                    (a)          Where this Indenture provides for notice to
Noteholders of any event, or the mailing of any report to Noteholders, such
notice or report shall be sufficiently given (unless otherwise herein expressly
provided) if in writing and mailed, via first class mail, or sent by private
courier or confirmed telecopy to each Noteholder affected by such event or to
whom such report is required to be mailed, at its address as it appears in the
Note Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice or the

5

--------------------------------------------------------------------------------




mailing of such report. In any case where a notice or report to Noteholders is
mailed, neither the failure to mail such notice or report, nor any defect in any
notice or report so mailed, to any particular Noteholder shall affect the
sufficiency of such notice or report with respect to other Noteholders. Where
this Indenture provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Noteholders shall be filed with the Indenture Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

                    (b)          In case by reason of the suspension of regular
mail service or by reason of any other cause it shall be impracticable to mail
or send notice to Noteholders, in accordance with Section 1.5(a) hereof, of any
event or any report to Noteholders when such notice or report is required to be
delivered pursuant to any provision of this Indenture, then such notification or
delivery as shall be made with the approval of the Indenture Trustee shall
constitute a sufficient notification for every purpose hereunder.

          SECTION 1.6.     Effect of Headings and Table of Contents.

                    The Article and Section headings herein and in the Table of
Contents are for convenience only and shall not affect the construction hereof.

          SECTION 1.7.     Successors and Assigns.

                    All covenants and agreements in this Indenture by each of
the parties hereto shall bind its respective successors and permitted assigns,
whether so expressed or not.

          SECTION 1.8.     GOVERNING LAW.

                    THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK. UNLESS MADE
APPLICABLE IN A SUPPLEMENT HERETO, THIS INDENTURE IS NOT SUBJECT TO THE TRUST
INDENTURE ACT OF 1939, AS AMENDED, AND SHALL NOT BE GOVERNED THEREBY AND
CONSTRUED IN ACCORDANCE THEREWITH.

          SECTION 1.9.     Legal Holidays.

                    In any case where any Payment Date or the Stated Maturity or
any other date on which principal of or interest on any Note is proposed to be
paid shall not be a Business Day, then (notwithstanding any other provision of
this Indenture or of the Notes) such payment need not be made on such date, but
may be made on the next succeeding Business Day with the same force and effect
as if made on such Payment Date, Stated Maturity or other date on which
principal of or interest on any Note is proposed to be paid; provided, that no
penalty interest shall accrue for the period from and after such Payment Date,
Stated Maturity, or any other date on which principal of or interest on any Note
is proposed to be paid, as the case may be, until such next succeeding Business
Day.

6

--------------------------------------------------------------------------------




          SECTION 1.10.     Execution in Counterparts.

                    This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.

          SECTION 1.11.     Inspection.

                    The Issuer agrees that, on ten Business Days’ prior notice
(or, one Business Day’s prior notice after the occurrence and during the
occurrence of an Event of Default or a Servicer Event of Default), it will
permit the representatives of the Indenture Trustee or any Noteholder, during
the Issuer’s normal business hours, to examine all of the books of account,
records, reports and other papers of the Issuer, to make copies thereof and
extracts therefrom, and to discuss its affairs, finances and accounts with its
designated officers, employees and independent accountants in the presence of
such designated officers and employees (and by this provision the Issuer hereby
authorizes its independent accountants to discuss with such representatives such
affairs, finances and accounts), all at such reasonable times and as often as
may be reasonably requested for the purpose of reviewing or evaluating the
financial condition or affairs of the Issuer or the performance of and
compliance with the covenants and undertakings of the Issuer and the Servicer in
this Indenture or any of the other documents referred to herein or therein. Any
reasonable expense incident to the exercise by the Indenture Trustee at any time
or any Noteholder during the continuance of any Default or Event of Default, of
any right under this Section 1.11 shall be borne by the Issuer and distributed
in accordance with Section 3.4 or Section 6.6 hereof, as applicable. Nothing
contained herein shall be construed as a duty of the Indenture Trustee to
perform such inspection.

          SECTION 1.12.     Survival of Representations and Warranties.

                    The representations, warranties and certifications of the
Issuer made in this Indenture or in any certificate or other writing delivered
by the Issuer pursuant hereto shall survive the authentication and delivery of
the Notes hereunder.

ARTICLE II.

THE NOTES

          SECTION 2.1.     General Provisions.

                    (a)          Form of Notes. The Notes shall be designated as
the “BXG Receivables Note Trust 2008-A, Timeshare Loan-Backed Notes, Series
2008-A”. The Notes, together with their certificates of authentication, shall be
in substantially the form set forth in Exhibit A attached hereto, with such
appropriate insertions, omissions, substitutions and other variations as are
required or are permitted by this Indenture, and may have such letters, numbers
or other marks of identification and such legends or endorsements placed
thereon, as may consistently herewith, be determined by the officer executing
such Notes, as evidenced by such officer’s execution of such Notes.

7

--------------------------------------------------------------------------------




                    (b)          Denominations. The Outstanding Note Balance of
the Class A Notes, the Class B Notes, the Class C Notes, Class D Notes, the
Class E Notes, the Class F Notes and the Class G Notes which may be
authenticated and delivered under this Indenture is limited to $17,794,000,
$9,566,000, $14,126,000, $4,354,000, $5,691,000, $5,383,000 and $3,086,000,
respectively. The Notes shall be issuable only as registered Notes, without
interest coupons, in the denominations of at least $50,000 and in integral
multiples of $1,000; provided, however, that the foregoing shall not restrict or
prevent the transfer in accordance with Section 2.4 hereof of any Note with a
remaining Outstanding Note Balance of less than $50,000.

                    (c)          Execution, Authentication, Delivery and Dating.
The Notes shall be manually executed by an Authorized Officer of the Owner
Trustee on behalf of the Issuer. Any Note bearing the signature of an individual
who was at the time of execution thereof an Authorized Officer of the Owner
Trustee on behalf of the Issuer shall bind the Issuer, notwithstanding that such
individual ceases to hold such office prior to the authentication and delivery
of such Note or did not hold such office at the date of such Note. No Note shall
be entitled to any benefit under this Indenture or be valid or obligatory for
any purpose unless there appears on such Note a certificate of authentication
substantially in the form set forth in Exhibit A hereto, executed by the
Indenture Trustee by manual signature, and such certificate upon any Note shall
be conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder. Each Note shall be dated the date of its
authentication. The Notes may from time to time be executed by the Issuer and
delivered to the Indenture Trustee for authentication together with an Issuer
Order to the Indenture Trustee directing the authentication and delivery of such
Notes and thereupon the same shall be authenticated and delivered by the
Indenture Trustee in accordance with such Issuer Order.

          SECTION 2.2.     Global Notes.

                    Each of the Notes, upon original issuance, shall be issued
in the form of one or more book-entry global certificates (the “Global Notes”
and each, a “Global Note”) to be deposited with the Indenture Trustee as
custodian for The Depository Trust Company, the initial Depository, by or on
behalf of the Issuer. All Global Notes shall be initially registered on the Note
Register in the name of Cede & Co., the nominee of DTC and no Note Owner will
receive a definitive note (a “Definitive Note”) representing such Note Owner’s
interest in the related Class of Notes, except as provided in Section 2.3
hereof. Unless and until Definitive Notes have been issued in respect of a Class
of Notes pursuant to Section 2.3 hereof:

                    (a)          the provisions of this Section 2.2 shall be in
full force and effect with respect to such Class of Notes;

                    (b)          the Issuer, the Servicer and the Indenture
Trustee may deal with the Depository and the Depository Participants for all
purposes with respect to such Notes (including the making of distributions on
such Notes) as the authorized representatives of the respective Note Owners;

                    (c)          to the extent that the provisions of this
Section 2.2 conflict with any other provisions of this Indenture, the provisions
of this Section 2.2 shall control; and

8

--------------------------------------------------------------------------------




                    (d)          the rights of the respective Note Owners of a
Class of Notes shall be exercised only through the Depository and the Depository
Participants and shall be limited to those established by law and agreements
between the respective Note Owners and the Depository and/or the Depository
Participants. Pursuant to the Depository Agreement, unless and until Definitive
Notes are issued in respect of the Notes pursuant to Section 2.3 hereof, the
Depository will make book-entry transfers among the Depository Participants and
receive and transmit distributions of principal of, and interest on, the Notes
to the Depository Participants.

          SECTION 2.3.     Definitive Notes.

                    If (a) the Depository advises the Indenture Trustee in
writing that the Depository is no longer willing, qualified or able to properly
discharge its responsibilities as Depository with respect to the Global Notes
and the Issuer is unable to locate a qualified successor, or (b) after the
occurrence of an Event of Default, Note Owners evidencing not less than 66-2/3%
of the Adjusted Note Balance of such Class of Notes, advise the Indenture
Trustee and the Depository through the Depository Participants in writing that
the continuation of a book-entry system with respect to such Class of Notes,
respectively, through the Depository is no longer in the best interest of such
Note Owners, the Indenture Trustee shall use its best efforts to notify all
affected Note Owners through the Depository of the occurrence of any such event
and of the availability of Definitive Notes to such Note Owners. None of the
Issuer, the Indenture Trustee or the Servicer shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions. Upon the issuance of Definitive
Notes, the Issuer, the Indenture Trustee, the Note Registrar and the Servicer
shall recognize holders of Definitive Notes as Noteholders hereunder. Upon the
issuance of Definitive Notes, all references herein to obligations imposed upon
or to be performed by the Depository shall be deemed to be imposed upon and
performed by the Indenture Trustee, to the extent applicable with respect to
such Definitive Notes.

          SECTION 2.4.     Registration, Transfer and Exchange of Notes.

                    (a)          The Issuer shall cause to be kept at the
Corporate Trust Office a register (the “Note Register”) for the registration,
transfer and exchange of Notes. The Indenture Trustee is hereby appointed “Note
Registrar” for purposes of registering Notes and transfers of Notes as herein
provided. The names and addresses of all Noteholders and the names and addresses
of the transferees of any Notes shall be registered in the Note Register;
provided, however, in no event shall the Note Registrar be required to maintain
in the Note Register the names of the individual participants holding Notes
through the Depository. The Person in whose name any Note is so registered shall
be deemed and treated as the sole owner and Noteholder thereof for all purposes
of this Indenture and the Note Registrar, the Issuer, the Indenture Trustee, the
Servicer and any agent of any of them shall not be affected by any notice or
knowledge to the contrary. A Definitive Note is transferable or exchangeable
only upon the surrender of such Note to the Note Registrar at the Corporate
Trust Office together with an assignment and transfer (executed by the
Noteholder or his duly authorized attorney), subject to the applicable
requirements of this Section 2.4. Upon request of the Indenture Trustee or the
Servicer, the Note Registrar shall provide the Indenture Trustee or the
Servicer, as applicable, with the names and addresses of the Noteholders.

9

--------------------------------------------------------------------------------




                    (b)          Upon surrender for registration of transfer of
any Definitive Note, subject to the applicable requirements of this Section 2.4,
the Issuer shall execute and the Indenture Trustee shall duly authenticate in
the name of the designated transferee or transferees, one or more new Notes in
denominations of a like aggregate denomination as the Definitive Note being
surrendered. Each Note surrendered for registration of transfer shall be
canceled and subsequently destroyed by the Note Registrar. Each new Note issued
pursuant to this Section 2.4 shall be registered in the name of any Person as
the transferring Noteholder may request, subject to the applicable provisions of
this Section 2.4. All Notes issued upon any registration of transfer or exchange
of Notes shall be entitled to the same benefits under this Indenture as the
Notes surrendered upon such registration of transfer or exchange.

                    (c)          The issuance of the Notes will not be
registered or qualified under the Securities Act or the securities laws of any
state. No resale or transfer of any Note may be made unless such resale or
transfer is made in accordance with this Indenture and only if (i) in the United
States to a person whom the transferor reasonably believes is a “qualified
institutional buyer” (as defined in Rule 144A) that is purchasing for its own
account or for the account of a qualified institutional buyer in a transaction
meeting the requirements of Rule 144A as certified by the transferee (other than
the Initial Purchaser and their respective initial transferees) in a letter in
the form of Exhibit B hereto, (ii) pursuant to an exemption from registration
under the Securities Act provided by Rule 144 (if available) or (iii) pursuant
to an effective registration statement under the Securities Act, in each of
cases (i) through (iii) in accordance with any applicable securities laws of any
state of the United States. Each transferee and each subsequent transferee will
be required to notify any subsequent purchaser of such Notes from it of the
resale restrictions described herein. None of the Issuer, the Servicer or the
Indenture Trustee is obligated to register or qualify the Notes under the
Securities Act or any other securities law or to take any action not otherwise
required under this Indenture to permit the transfer of any Note without
registration.

                    (d)          No resale or other transfer of any Note may be
made to any transferee unless (i) such transferee is not, and will not acquire
such Note on behalf or with the assets of, any Benefit Plan or (ii) no
“prohibited transaction” under ERISA or section 4975 of the Code or Similar Law
that is not subject to a statutory, regulatory or administrative exemption will
occur in connection with purchaser’s or such transferee’s acquisition or holding
of such Note. In addition, the Notes may not be purchased by or transferred to
any Benefit Plan or person acting on behalf of or with assets of any Benefit
Plan, unless it represents that it is not sponsored (within the meaning of
Section 3(16)(B) of ERISA) by the Issuer, the Depositor, the Originators, the
Servicer, the Indenture Trustee, the Owner Trustee, the Administrator, the
Paying Agent, the Custodian, the Backup Servicer, the Lockbox Bank or the
Initial Purchaser, or by any affiliate of any such person. In addition to the
applicable provisions of this Section 2.4 and the rules of the Depository, the
exchange, transfer and registration of transfer of Global Notes shall only be
made in accordance with Section 2.4(c) hereof and this Section 2.4(d).

                    (e)          No fee or service charge shall be imposed by
the Note Registrar for its services in respect of any registration of transfer
or exchange referred to in this Section 2.4. The Note Registrar may require
payment by each transferor of a sum sufficient to cover any tax, expense or
other governmental charge payable in connection with any such transfer.

10

--------------------------------------------------------------------------------




                    (f)          None of the Issuer, the Indenture Trustee, the
Servicer or the Note Registrar is obligated to register or qualify the Notes
under the Securities Act or any other securities law or to take any action not
otherwise required under this Indenture to permit the transfer of such Notes
without registration or qualification. Any such Noteholder desiring to effect
such transfer shall, and does hereby agree to, indemnify the Issuer, the
Indenture Trustee, the Servicer and the Note Registrar against any loss,
liability or expense that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

                    (g)          The Servicer agrees to cause the Issuer, and
the Issuer agrees to provide, such information as required under Rule 144A under
the Securities Act so as to allow resales of Notes to “qualified institutional
buyers” (as defined therein) in accordance herewith.

                    (h)          The Notes represent the sole obligation of the
Issuer payable from the Trust Estate and do not represent the obligations of the
Originators, the Servicer, the Depositor, the Backup Servicer, the Owner
Trustee, the Indenture Trustee, the Administrator or the Custodian.

                    (i)          The Issuer may not, at any time, own any Class
of Notes.

          SECTION 2.5.     Mutilated, Destroyed, Lost and Stolen Notes.

                    (a)          If any mutilated Note is surrendered to the
Indenture Trustee, the Issuer shall execute and the Indenture Trustee shall
authenticate and deliver in exchange therefore a replacement Note of like tenor
and principal amount and bearing a number not contemporaneously outstanding.

                    (b)          If there shall be delivered to the Issuer and
the Indenture Trustee (i) evidence to their satisfaction of the destruction,
loss or theft of any Note and (ii) such security or indemnity as may be
reasonably required by them to save each of them and any agent of either of them
harmless then, in the absence of actual notice to the Issuer or the Indenture
Trustee that such Note has been acquired by a bona fide purchaser, the Issuer
shall execute and upon its request the Indenture Trustee shall authenticate and
deliver, in lieu of any such destroyed, lost or stolen Note, a replacement Note
of like tenor and principal amount and bearing a number not contemporaneously
outstanding.

                    (c)          In case the final installment of principal on
any such mutilated, destroyed, lost or stolen Note has become or will at the
next Payment Date become due and payable, the Issuer, in its discretion, may,
instead of issuing a replacement Note, pay such Note.

                    (d)          Upon the issuance of any replacement Note under
this Section 2.5, the Issuer or the Indenture Trustee may require the payment by
the Noteholder of a sum sufficient to cover any Tax or other governmental charge
that may be imposed as a result of the issuance of such replacement Note.

                    (e)          Every replacement Note issued pursuant to this
Section 2.5 in lieu of any destroyed, lost or stolen Note shall constitute an
original additional contractual obligation of the Issuer, whether or not the
destroyed, lost or stolen Note shall be at any time enforceable by

11

--------------------------------------------------------------------------------




anyone, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

                    (f)          The provisions of this Section 2.5 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Notes.

          SECTION 2.6.     Payment of Interest and Principal; Rights Preserved.

                    (a)          Any installment of interest or principal,
payable on any Note that is punctually paid or duly provided for by or on behalf
of the Issuer on the applicable Payment Date shall be paid to the Person in
whose name such Note was registered at the close of business on the Record Date
for such Payment Date by check mailed to the address specified in the Note
Register, or if a Noteholder has provided wire transfer instructions to the
Indenture Trustee at least five Business Days prior to the applicable Payment
Date, upon the request of a Noteholder, by wire transfer of federal funds to the
account and number specified in the Note Register, in each case on such Record
Date for such Person (which shall be, as to each original purchaser of the
Notes, the account and number specified by such purchaser to the Indenture
Trustee in writing, or, if no such account or number is so specified, then by
check mailed to such Person’s address as it appears in the Note Register on such
Record Date).

                    (b)          All reductions in the principal amount of a
Note affected by payments of principal made on any Payment Date shall be binding
upon all Noteholders of such Note and of any Note issued upon the registration
of transfer thereof or in exchange therefore or in lieu thereof, whether or not
such payment is noted on such Note. All payments on the Notes shall be paid
without any requirement of presentment, but each Noteholder of any Note shall be
deemed to agree, by its acceptance of the same, to surrender such Note at the
Corporate Trust Office within 30 days after receipt of the final principal
payment of such Note.

          SECTION 2.7.     Persons Deemed Owners.

                    Prior to due presentment of a Note for registration of
transfer, the Issuer, the Indenture Trustee, and any agent of the Issuer or the
Indenture Trustee may treat the registered Noteholder as the owner of such Note
for the purpose of receiving payment of principal of and interest on such Note
and for all other purposes whatsoever, whether or not such Note is overdue, and
neither the Issuer, the Indenture Trustee, nor any agent of the Issuer or the
Indenture Trustee shall be affected by notice to the contrary.

          SECTION 2.8.     Cancellation.

                    All Notes surrendered for registration of transfer or
exchange or following final payment shall, if surrendered to any Person other
than the Indenture Trustee, be delivered to the Indenture Trustee and shall be
promptly canceled by it. The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered shall be promptly canceled by the Indenture Trustee. No Notes
shall be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section 2.8, except as expressly permitted

12

--------------------------------------------------------------------------------




by this Indenture. All canceled Notes held by the Indenture Trustee may be
disposed of in the normal course of its business or as directed by an Issuer
Order.

          SECTION 2.9.     Noteholder Lists.

                    The Indenture Trustee shall preserve in as current a form as
is reasonably practicable the most recent list available to it of the names and
addresses of the Noteholders. In the event the Indenture Trustee no longer
serves as the Note Registrar, the Issuer (or any other obligor upon the Notes)
shall furnish to the Indenture Trustee at least five Business Days before each
Payment Date (and in all events in intervals of not more than six months) and at
such other times as the Indenture Trustee may request in writing a list in such
form and as of such date as the Indenture Trustee may reasonably require of the
names and addresses of the Noteholders.

          SECTION 2.10.     Treasury Notes.

                    In determining whether the Noteholders of the required
Outstanding Note Balance or the Adjusted Note Balance of the Notes have
concurred in any direction, waiver or consent, Notes held or redeemed by the
Issuer or any other obligor in respect of the Notes or held by an Affiliate of
the Issuer or such other obligor shall be considered as though not Outstanding,
except that for the purposes of determining whether the Indenture Trustee shall
be protected in relying on any such direction, waiver or consent, only Notes
which a Responsible Officer of the Indenture Trustee knows are so owned shall be
so disregarded.

          SECTION 2.11.     Notice to Depository.

                    Whenever notice or other communication to the holders of
Global Notes is required under this Indenture, unless and until Definitive Notes
have been issued to the related Note Owners pursuant to Section 2.3 hereof, the
Indenture Trustee shall give all such notices and communications specified
herein to be given to such Note Owners to the Depository.

          SECTION 2.12.     Confidentiality.

                    Each Noteholder, by acceptance of a Note, agrees and
covenants that it shall hold in confidence all Confidential Information;
provided, however, that any Noteholder may deliver or disclose Confidential
Information to (i) its directors, officers, trustees, managers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the investment represented by the Notes), (ii) its financial advisors
and other professional advisors who agree to hold confidential such information
substantially in accordance with the terms of this Section 2.12, (iii) any other
Noteholder, (iv) any institutional investor to which such Noteholder sells or
offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such confidential
information to be bound by the provisions of this Section 2.12), (v) any federal
or state regulatory authority having jurisdiction over such Noteholder, (vi) the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agencies that requires access to information
about such Noteholder’s investment portfolio, (vii) the Rating Agency or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Noteholder, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Noteholder is

13

--------------------------------------------------------------------------------




a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Noteholder may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Notes and the Transaction Documents.

ARTICLE III.

ACCOUNTS; COLLECTION AND
APPLICATION OF MONEYS; REPORTS

          SECTION 3.1.     Trust Accounts; Investments by Indenture Trustee.

                    (a)          On or before the Closing Date, the Indenture
Trustee shall establish in the name of the Indenture Trustee for the benefit of
the Noteholders or, in the case of the Lockbox Account and the Credit Card
Account, in the name of the Issuer, as provided in this Indenture, the Trust
Accounts, which accounts (other than the Lockbox Account and the Credit Card
Account) shall be Eligible Bank Accounts maintained at the Corporate Trust
Office.

                    Subject to the further provisions of this Section 3.1(a),
the Indenture Trustee shall, upon receipt or upon transfer from another account,
as the case may be, deposit into such Trust Accounts all amounts and Eligible
Investments received by it which are required to be deposited therein in
accordance with the provisions of this Indenture. All such amounts and all
investments made with such amounts, including all income and other gain from
such investments, shall be held by the Indenture Trustee in such accounts as
part of the Trust Estate as herein provided, subject to withdrawal by the
Indenture Trustee in accordance with, and for the purposes specified in the
provisions of, this Indenture.

                    (b)          The Indenture Trustee shall assume that any
amount remitted to it in respect of the Trust Estate is to be deposited into the
Collection Account pursuant to Section 3.2(a) hereof unless a Responsible
Officer of the Indenture Trustee receives written instructions from the Servicer
to the contrary.

                    (c)          None of the parties hereto shall have any right
of set-off with respect to any Trust Account or any investment therein.

                    (d)          So long as no Event of Default shall have
occurred and be continuing, all or a portion of the amounts in any Trust Account
(other than the Lockbox Account and the Credit Card Account) shall be invested
and reinvested by the Indenture Trustee pursuant to an Issuer Order in one or
more Eligible Investments. Subject to the restrictions on the maturity of
investments set forth in Section 3.1(f) hereof, each such Issuer Order may
authorize the Indenture Trustee to make the specific Eligible Investments set
forth therein, to make Eligible Investments from time to time consistent with
the general instructions set forth therein, in each case, in such amounts as
such Issuer Order may specify. Until an Issuer Order to the contrary is
delivered, the Indenture Trustee shall make the Eligible Investments set forth
in Exhibit A to the Administration Agreement.

                    (e)          In the event that either (i) the Issuer shall
have failed to give investment directions to the Indenture Trustee by 9:30 A.M.,
New York City time on any Business Day on

14

--------------------------------------------------------------------------------




which there may be uninvested cash or (ii) an Event of Default shall be
continuing, the Indenture Trustee shall promptly invest and reinvest the funds
then in the designated Trust Account to the fullest extent practicable in those
obligations or securities described in clause (e) of the definition of “Eligible
Investments”. All investments made by the Indenture Trustee shall mature no
later than the maturity date therefor permitted by Section 3.1(f) hereof.

                    (f)          No investment of any amount held in any Trust
Account shall mature later than the Business Day immediately preceding the
Payment Date which is scheduled to occur immediately following the date of
investment. All income or other gains (net of losses) from the investment of
moneys deposited in any Trust Account shall be deposited by the Indenture
Trustee in such account immediately upon receipt.

                    (g)          Subject to Section 3.1(d) hereof, any
investment of any funds in any Trust Account shall be made under the following
terms and conditions:

 

 

 

          (i)          each such investment shall be made or transferred in the
name of the Indenture Trustee, in each case in such manner as shall be necessary
to maintain the identity of such investments as assets of the Trust Estate; and

 

 

 

          (ii)          any certificate or other instrument evidencing such
investment shall be delivered directly to the Indenture Trustee, and the
Indenture Trustee shall have sole possession of such instrument, and all income
on such investment.

                    (h)          The Indenture Trustee shall not in any way be
held liable by reason of any insufficiency in any Trust Account resulting from
losses on investments made or transferred in accordance with the provisions of
this Section 3.1 including, but not limited to, losses resulting from the sale
or depreciation in the market value of such investments (but the institution
serving as Indenture Trustee shall at all times remain liable for its own
obligations, if any, constituting part of such investments). The Indenture
Trustee shall not be liable for any investment or liquidation of an investment
made by it in accordance with this Section 3.1 on the grounds that it could have
made a more favorable investment or a more favorable selection for sale of an
investment.

                    (i)          The Indenture Trustee shall not be permitted to
vote any Eligible Investments unless it has been advised that such vote is for
“protective” (as defined by generally accepted accounting principles in the
United States) purposes.

          SECTION 3.2.     Establishment and Administration of the Trust
Accounts.

                    (a)          Collection Account. The Issuer hereby directs
and the Indenture Trustee hereby agrees to cause to be established and
maintained an account (the “Collection Account”) for the benefit of the
Noteholders. The Collection Account shall be an Eligible Bank Account initially
established at the corporate trust department of the Indenture Trustee, bearing
the following designation “BXG Receivables Note Trust 2008-A, Timeshare
Loan-Backed Notes, Series 2008-A — Collection Account, U.S. Bank National
Association, as Indenture Trustee for the benefit of the Noteholders”. The
Indenture Trustee on behalf of the Noteholders shall possess all right, title
and interest in all funds on deposit from time to time in the Collection Account
and in all proceeds thereof. The Collection Account shall be under the sole
dominion

15

--------------------------------------------------------------------------------




and control of the Indenture Trustee for the benefit of the Noteholders as their
interests appear in the Trust Estate. If, at any time, the Collection Account
ceases to be an Eligible Bank Account, the Indenture Trustee shall within two
Business Days establish a new Collection Account which shall be an Eligible Bank
Account, transfer any cash and/or any investments to such new Collection
Account, and from the date such new Collection Account is established, it shall
be the “Collection Account”. The Indenture Trustee agrees to immediately deposit
any amounts received by it into the Collection Account. Amounts on deposit in
the Collection Account shall be invested in accordance with Section 3.1 hereof.
Withdrawals and payments from the Collection Account will be made on each
Payment Date as provided in Section 3.4 or Section 6.6 hereof, as applicable.
The Indenture Trustee, at the written direction of the Servicer, shall withdraw
(no more than once per calendar week) from the Collection Account and return to
the Servicer or as directed by the Servicer, any amounts which (i) were
mistakenly deposited in the Collection Account, including, without limitation,
amounts representing Misdirected Payments or (ii) represent Additional Servicing
Compensation. The Indenture Trustee may conclusively rely on such written
direction.

                    (b)          General Reserve Account. The Issuer hereby
directs and the Indenture Trustee hereby agrees to cause to be established and
maintained an account (the “General Reserve Account”) for the benefit of the
Noteholders. On the Closing Date, the Indenture Trustee shall deposit, from the
proceeds from the sale of the Notes, an amount equal to the General Reserve
Account Initial Deposit. The General Reserve Account shall be an Eligible Bank
Account initially established at the corporate trust department of the Indenture
Trustee, bearing the following designation “BXG Receivables Note Trust 2008-A,
Timeshare Loan-Backed Notes, Series 2008-A — General Reserve Account, U.S. Bank
National Association, as Indenture Trustee for the benefit of the Noteholders”.
The Indenture Trustee on behalf of the Noteholders shall possess all right,
title and interest in all funds on deposit from time to time in the General
Reserve Account and in all proceeds thereof. The General Reserve Account shall
be under the sole dominion and control of the Indenture Trustee for the benefit
of the Noteholders as their interests appear in the Trust Estate. If, at any
time, the General Reserve Account ceases to be an Eligible Bank Account, the
Indenture Trustee shall within two Business Days establish a new General Reserve
Account which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new General Reserve Account and from the date such new
General Reserve Account is established, it shall be the “General Reserve
Account”. Amounts on deposit in the General Reserve Account shall be invested in
accordance with Section 3.1 hereof. Deposits to the General Reserve Account
shall be made in accordance with Section 3.4 hereof. Withdrawals and payments
from the General Reserve Account shall be made in the following manner:

 

 

 

          (i)          Withdrawals. Subject to Sections 3.2(b)(ii) and (iii)
hereof, if on any Payment Date, Available Funds (without giving effect to any
deposit from the General Reserve Account) would be insufficient to pay any
portion of the Required Payments on such Payment Date, the Indenture Trustee
shall, based on the Monthly Servicer Report, withdraw from the General Reserve
Account an amount equal to the lesser of such insufficiency and the amount on
deposit in the General Reserve Account and deposit such amount in the Collection
Account.

16

--------------------------------------------------------------------------------




 

 

 

          (ii)          Early Amortization Event, Trigger Event or Sequential
Pay Event. Upon the occurrence of an Early Amortization Event, a Trigger Event
or Sequential Pay Event, the Indenture Trustee shall withdraw all amounts on
deposit in the General Reserve Account and shall deposit such amounts to the
Collection Account for distribution in accordance with Section 3.4 or Section
6.6 hereof, as applicable.

 

 

 

          (iii)          Stated Maturity or Payment in Full. On the earlier to
occur of the Stated Maturity and the Payment Date on which the Outstanding Note
Balance of all Classes of Notes will be reduced to zero, the Indenture Trustee
shall withdraw all amounts on deposit in the General Reserve Account and shall
deposit such amounts in the Collection Account for distribution in accordance
with Section 3.4 or Section 6.6 hereof, as applicable.

 

 

 

          (iv)          Amounts in Excess of General Reserve Account Required
Balance. If amounts on deposit in the General Reserve Account are greater than
the General Reserve Account Required Balance (after giving effect to all other
distributions and disbursements on such Payment Date), the Indenture Trustee
shall, based on the Monthly Servicer Report, withdraw funds in excess of the
General Reserve Account Required Balance from the General Reserve Account and
disburse such amounts to the Certificate Distribution Account to be distributed
in accordance with the Trust Agreement.

                    (c)          Prefunding Account. The Issuer hereby directs
and the Indenture Trustee hereby agrees to cause to be established and
maintained an account (the “Prefunding Account”) for the benefit of the
Noteholders. On the Closing Date, the Issuer shall cause the Indenture Trustee
to deposit into the Prefunding Account Closing Date Eligible Investments with a
principal balance equal to the Prefunding Amount Initial Deposit. The Prefunding
Account shall be an Eligible Bank Account initially established at the corporate
trust department of the Indenture Trustee, bearing the following designation
“BXG Receivables Note Trust 2008-A, Timeshare Loan-Backed Notes, Series 2008-A —
Prefunding Account, U.S. Bank National Association, as Indenture Trustee for the
benefit of the Noteholders”. The Indenture Trustee on behalf of the Noteholders
shall possess all right, title and interest in all funds on deposit from time to
time in the Prefunding Account and in all proceeds thereof. The Prefunding
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Noteholders as their interests appear in the Trust
Estate. If, at any time, the Prefunding Account ceases to be an Eligible Bank
Account, the Indenture Trustee shall within two Business Days establish a new
Prefunding Account which shall be an Eligible Bank Account, transfer any cash
and/or any investments to such new Prefunding Account and from the date such new
Prefunding Account is established, it shall be the “Prefunding Account”. Amounts
on deposit in the Prefunding Account shall be invested in accordance with
Section 3.1 hereof. Withdrawals and payments from the Prefunding Account shall
be made in the following manner:

 

 

 

          (i)          Prefunding Period. At or before 9:00 A.M. New York City
time, on each Transfer Date for a transfer of Subsequent Timeshare Loans, the
Depositor shall instruct the Indenture Trustee in writing (x) to withdraw the
cash portion of the purchase price from the Prefunding Account which is an
amount equal to 87.5% of the Cut-Off Date Loan Balance of the Subsequent
Timeshare Loans transferred to

17

--------------------------------------------------------------------------------




 

 

 

the Issuer and to be pledged to the Indenture Trustee as part of the Trust
Estate and (y) subject to satisfaction of the conditions specified in Section
4.2 hereof, shall distribute such amounts to the Depositor.

 

 

 

          (ii)          Prefunding Termination Date. On the Prefunding
Termination Date, the Indenture Trustee shall deposit all amounts remaining in
the Prefunding Account into the Collection Account and such amounts will be
distributed on the following Payment Date as a distribution of principal in
accordance with Section 3.4 hereof.

 

 

 

          (iii)          Investment Earnings. On each Determination Date during
the Prefunding Period, the Indenture Trustee shall withdraw all investment
earnings on deposits in the Prefunding Account and deposit such amount into the
Capitalized Interest Account.

                    (d)          Capitalized Interest Account. The Issuer hereby
directs and the Indenture Trustee hereby agrees to cause to be established and
maintained an account (the “Capitalized Interest Account”) for the benefit of
the Noteholders. On the Closing Date, the Issuer shall cause the Indenture
Trustee to deposit into the Capitalized Interest Account Closing Date Eligible
Investments with a principal balance equal to the Capitalized Interest Account
Initial Deposit. The Capitalized Interest Account shall be an Eligible Bank
Account initially established at the corporate trust department of the Indenture
Trustee, bearing the following designation “BXG Receivables Note Trust 2008-A,
Timeshare Loan-Backed Notes, Series 2008-A — Capitalized Interest Account, U.S.
Bank National Association, as Indenture Trustee for the benefit of the
Noteholders”. The Indenture Trustee on behalf of the Noteholders shall possess
all right, title and interest in all funds on deposit from time to time in the
Capitalized Interest Account and in all proceeds thereof. The Capitalized
Interest Account shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Noteholders as their interests appear in the
Trust Estate. If, at any time, the Capitalized Interest Account ceases to be an
Eligible Bank Account, the Indenture Trustee shall within two Business Days
establish a new Capitalized Interest Account which shall be an Eligible Bank
Account, transfer any cash and/or any investments to such new Capitalized
Interest Account and from the date such new Capitalized Interest Account is
established, it shall be the “Capitalized Interest Account”. Amounts on deposit
in the Capitalized Interest Account shall be invested in accordance with Section
3.1 hereof. Withdrawals and payments from the Capitalized Interest Account will
be made on each Payment Date as follows:

 

 

 

          (i)          Prefunding Period. On or before the Payment Date until
the Payment Date on or immediately following the Prefunding Termination Date,
the Indenture Trustee shall, based on the Monthly Servicer Report, withdraw, to
the extent available, from the Capitalized Interest Account for deposit into the
Collection Account, an amount equal to the Capitalized Interest Requirement.
Amounts in the Capitalized Interest Account shall be withdrawn solely to pay
such amounts and shall not be available to the Noteholders or the Indenture
Trustee for any other purpose.

 

 

 

          (ii)          Prefunding Termination Date. Any amounts on deposit in
the Capitalized Interest Account on the Payment Date on or immediately following
the

18

--------------------------------------------------------------------------------




 

 

 

Prefunding Termination Date (after giving effect to all required transfers from
the Capitalized Interest Account to the Collection Account on such Payment Date)
shall be withdrawn and paid to the Certificate Distribution Account for
distribution in accordance with the Trust Agreement.

          SECTION 3.3.     Reserved.

          SECTION 3.4.     Distributions.

                    (a)          So long as no Sequential Pay Event has
occurred, on each Payment Date, to the extent of Available Funds and based on
the Monthly Servicer Report, the Indenture Trustee shall withdraw funds from the
Collection Account to make the following disbursements and distributions to the
following parties, in the following order of priority:

 

 

 

          (i)         to the Indenture Trustee, the Indenture Trustee Fee, plus
any accrued and unpaid Indenture Trustee Fees with respect to prior Payment
Dates, and any extraordinary out-of-pocket expenses of the Indenture Trustee (up
to $10,000 per Payment Date and no more than a cumulative total of $100,000 for
Servicer Termination Costs) incurred and not reimbursed in connection with its
obligations and duties under this Indenture;

 

 

 

          (ii)         to the Owner Trustee, the Owner Trustee Fee, if due, plus
any accrued and unpaid Owner Trustee Fees with respect to prior Payment Dates;

 

 

 

          (iii)        to the Administrator, the Administrator Fee, plus any
accrued and unpaid Administrator Fees with respect to prior Payment Dates;

 

 

 

          (iv)        to the Custodian, the Custodian Fee, plus any accrued and
unpaid Custodian Fees with respect to prior Payment Dates;

 

 

 

          (v)          to the Lockbox Bank, the Lockbox Fee, plus any accrued
and unpaid Lockbox Fees with respect to prior Payment Dates;

 

 

 

          (vi)         to the Servicer, the Servicing Fee, plus any accrued and
unpaid Servicing Fees with respect to prior Payment Dates;

 

 

 

          (vii)         to the Backup Servicer, the Backup Servicing Fee, plus
any accrued and unpaid Backup Servicing Fees with respect to prior Payment Dates
(less any amounts received from the Indenture Trustee, as successor Servicer);

 

 

 

          (viii)        to the Class A Noteholders, the Class A Interest
Distribution Amount;

 

 

 

          (ix)          to the Class B Noteholders, the Class B Interest
Distribution Amount;

 

 

 

          (x)           to the Class C Noteholders, the Class C Interest
Distribution Amount;

19

--------------------------------------------------------------------------------




 

 

 

          (xi)          to the Class D Noteholders, the Class D Interest
Distribution Amount;

 

 

 

          (xii)         to the Class E Noteholders, the Class E Interest
Distribution Amount;

 

 

 

          (xiii)        to the Class F Noteholders, the Class F Interest
Distribution Amount;

 

 

 

          (xiv)        to the Class A Noteholders, the Class A Principal
Distribution Amount;

 

 

 

          (xv)         to the Class B Noteholders, the Class B Principal
Distribution Amount;

 

 

 

          (xvi)        to the Class C Noteholders, the Class C Principal
Distribution Amount;

 

 

 

          (xvii)       to the Class D Noteholders, the Class D Principal
Distribution Amount;

 

 

 

          (xviii)      to the Class E Noteholders, the Class E Principal
Distribution Amount;

 

 

 

          (xix)         to the Class F Noteholders, the Class F Principal
Distribution Amount;

 

 

 

          (xx)          to the Class G Noteholders, the Class G Interest
Distribution Amount;

 

 

 

          (xxi)        to the Class G Noteholders, the Class G Principal
Distribution Amount;

 

 

 

          (xxii)       if an Early Amortization Event or Trigger Event shall
have occurred and is continuing, to (A) the Class A Noteholders, (B) the Class B
Noteholders, (C) the Class C Noteholders, (D) the Class D Noteholders, (E) the
Class E Noteholders, (F) the Class F Noteholders and (G) the Class G
Noteholders, pari passu and pro rata, their respective Percentage Interests of
all remaining Available Funds;

 

 

 

          (xxiii)       to (A) the Class A Noteholders, (B) the Class B
Noteholders, (C) the Class C Noteholders, (D) the Class D Noteholders, (E) the
Class E Noteholders, (F) the Class F Noteholders and (G) the Class G Noteholders
in that order, the Deferred Interest Amount for such Class, if any;

 

 

 

          (xxiv)       to the General Reserve Account, all remaining Available
Funds until the amounts on deposit in the General Reserve Account shall be equal
to the General Reserve Account Required Balance;

 

 

 

          (xxv)       to the Indenture Trustee, any extraordinary out-of-pocket
expenses of the Indenture Trustee not paid in accordance with (i) above; and

20

--------------------------------------------------------------------------------




 

 

 

          (xxvi)       any remaining Available Funds, to the Certificate
Distribution Account for distribution pursuant to the Trust Agreement.

                    (b)          On and after the Assumption Date, the Indenture
Trustee, as successor Servicer, shall pay the Backup Servicing Fee from amounts
received in respect of the Servicing Fee.

                    (c)          Upon the occurrence of a Sequential Pay Event,
distributions shall be made in accordance with Section 6.6 hereof.

          SECTION 3.5.     Reports to Noteholders.

                    On each Payment Date, the Indenture Trustee shall account to
the Initial Purchaser, each Noteholder, each Note Owner and to the Rating Agency
the portion of payments then being made which represents principal and the
amount which represents interest, and shall contemporaneously advise the Issuer
of all such payments. The Indenture Trustee may satisfy its obligations under
this Section 3.5 by making available electronically the Monthly Servicer Report
to the Initial Purchaser, the Noteholders, the Rating Agency and the Issuer;
provided, however, the Indenture Trustee shall have no obligation to provide
such information described in this Section 3.5 until it has received the
requisite information from the Issuer or the Servicer. On or before the fifth
day prior to the final Payment Date with respect to any Class, the Indenture
Trustee shall send notice of such Payment Date to the Rating Agency, the Initial
Purchaser and the Noteholders of such Class. Such notice shall include a
statement that if such Notes are paid in full on the final Payment Date,
interest shall cease to accrue as of the day immediately preceding such final
Payment Date. In addition, the Indenture Trustee shall deliver to the Note
Owners, all notices, compliance reports and other certificates delivered by the
Servicer or the Issuer pursuant to this Indenture. At a Note Owner’s request,
the Indenture Trustee agrees to provide such Note Owner an accounting of
balances in the General Reserve Account.

                    The Indenture Trustee may make available to the Noteholders,
Note Owners and the Rating Agency, via the Indenture Trustee’s internet website,
the Monthly Servicer Report available each month and, with the consent or at the
direction of the Issuer, such other information regarding the Notes and/or the
Timeshare Loans as the Indenture Trustee may have in its possession, but only
with the use of a password provided by the Indenture Trustee or its agent to
such Person upon receipt by the Indenture Trustee from such Person of a
certification in the form of Exhibit F; provided, however, that the Indenture
Trustee or its agent shall provide such password to the parties to this
Indenture and the Rating Agency without requiring such certification. The
Indenture Trustee will make no representation or warranties as to the accuracy
or completeness of such documents and will assume no responsibility therefor.

                    The Indenture Trustee’s internet website shall be specified
by the Indenture Trustee from time to time in writing to the Issuer, the
Servicer, the Noteholders and the Rating Agency. For assistance with this
service, Noteholders may call the customer service desk at (800) 934-6802. In
connection with providing access to the Indenture Trustee’s internet website,
the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee shall not be liable for the dissemination of
information in accordance with this Indenture.

21

--------------------------------------------------------------------------------




                    The Indenture Trustee shall have the right to change the way
Monthly Servicer Reports are distributed in order to make such distribution more
convenient and/or more accessible to the above parties and the Indenture Trustee
shall provide timely and adequate notification to all above parties regarding
any such changes.

                    Annually (and more often, if required by applicable law),
the Indenture Trustee shall distribute to the Noteholders any Form 1099 or
similar information returns required by applicable tax law to be distributed to
the Noteholders. The Paying Agent shall prepare or cause to be prepared all such
information for distribution by the Indenture Trustee to the Noteholders.

          SECTION 3.6.     Note Balance Write-Down Amounts.

                    The Note Balance Write-Down Amount, if any, on each Payment
Date shall be applied to the Adjusted Note Balance of a Class of Notes
immediately following the distribution of Available Funds in the following order
of priority: first, to the Class G Notes until the Adjusted Note Balance thereof
is reduced to zero; second, to the Class F Notes until the Adjusted Note Balance
thereof is reduced to zero; third, to the Class E Notes until the Adjusted Note
Balance thereof is reduced to zero; fourth, to the Class D Notes until the
Adjusted Note Balance thereof is reduced to zero; fifth, to the Class C Notes
until the Adjusted Note Balance thereof is reduced to zero; sixth, to the Class
B Notes until the Adjusted Note Balance thereof is reduced to zero; and seventh,
to the Class A Notes until the Adjusted Note Balance thereof is reduced to zero.
The application of the Note Balance Write-Down Amount to a Class of Notes shall
not reduce such Class’ entitlement to unpaid Principal Distribution Amounts.

          SECTION 3.7.     Withholding Taxes.

                    The Indenture Trustee, on behalf of the Issuer, shall comply
with all requirements of the Code and applicable Treasury Regulations and
applicable state and local law with respect to the withholding from any
distributions made by it to any Noteholder of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

ARTICLE IV.

THE TRUST ESTATE

          SECTION 4.1.     Acceptance by Indenture Trustee.

                    (a)          Concurrently with the execution and delivery of
this Indenture, the Indenture Trustee does hereby acknowledge and accept the
conveyance by the Issuer of the assets constituting the Trust Estate. The
Indenture Trustee shall hold the Trust Estate in trust for the benefit of the
Noteholders, subject to the terms and provisions hereof. In connection with the
conveyance of the Trust Estate to the Indenture Trustee, the Issuer has
delivered or has caused the Depositor to deliver (i) to the Custodian, the
Timeshare Loan Files and (ii) to the Servicer, the Timeshare Loan Servicing
Files, for each Initial Timeshare Loan conveyed on the Closing Date. With
respect to each Transfer Date and in accordance with the Custodial Agreement,
the Issuer will deliver or cause to be delivered (i) to the Custodian, the
Timeshare Loan Files, and

22

--------------------------------------------------------------------------------




(ii) to the Servicer, the Timeshare Loan Servicing Files, for each Subsequent
Timeshare Loan or Qualified Substitute Timeshare Loan to be conveyed on such
Transfer Date.

                    (b)          The Indenture Trustee shall perform its duties
under this Section 4.1 and hereunder on behalf of the Trust Estate and for the
benefit of the Noteholders in accordance with the terms of this Indenture and
applicable law and, in each case, taking into account its other obligations
hereunder, but without regard to:

                         (i)          any relationship that the Indenture
Trustee or any Affiliate of the Indenture Trustee may have with an Obligor;

                         (ii)         the ownership of any Note by the Indenture
Trustee or any Affiliate of the Indenture Trustee;

                         (iii)        the Indenture Trustee’s right to receive
compensation for its services hereunder or with respect to any particular
transaction; or

                         (iv)         the ownership, or holding in trust for
others, by the Indenture Trustee of any other assets or property.

          SECTION 4.2.     Subsequent Timeshare Loans.

                    With respect to Subsequent Timeshare Loans, on each Transfer
Date during the Prefunding Period, subject to the satisfaction of the following
conditions and the requirements of Section 4.3 hereof, and in consideration of
the Indenture Trustee’s delivery on such Transfer Date to or upon the order of
the Depositor of the Timeshare Loan Acquisition Price, the Depositor shall sell,
transfer, assign, set over and otherwise convey without recourse to the Issuer,
all right, title and interest of the Depositor in and to each Subsequent
Timeshare Loan and the Issuer shall Grant such Subsequent Timeshare Loans to the
Indenture Trustee for the benefit of the Noteholders. Prior to the acceptance by
the Indenture Trustee of any Subsequent Timeshare Loan or the release of any
funds therefor, the following conditions must be satisfied on or prior to the
related Transfer Date:

                    (a)          the Depositor shall have provided the Indenture
Trustee with a notice of a subsequent transfer of Subsequent Timeshare Loans (a
“Subsequent Transfer Notice”), a form of which is attached hereto as Exhibit J
which notice shall be given not less than one Business Day prior to such
Transfer Date;

                    (b)          the Issuer shall have deposited or caused to be
deposited in the Collection Account all principal and interest collected after
the related Cut-Off Date in respect of such Subsequent Timeshare Loan;

                    (c)          no Event of Default has occurred and is
continuing and no such event would result from the conveyance of such Subsequent
Timeshare Loan to the Indenture Trustee;

                    (d)          the Custodian shall have received the Timeshare
Loan Files related to such Subsequent Timeshare Loans and shall have given the
Indenture Trustee a written certification and receipt in accordance with the
Custodial Agreement;

23

--------------------------------------------------------------------------------




                    (e)          the Servicer shall have received the Timeshare
Loan Servicing Files related to such Subsequent Timeshare Loans;

                    (f)          the Indenture Trustee shall have received the
certification required to be delivered by the Depositor in Section 4.3 hereof;
and

                    (g)          no Responsible Officer of the Indenture Trustee
has Knowledge or has actually received notice that any conditions to such
transfer (including the requirements in Section 4.3 hereof) have not been
fulfilled and the Indenture Trustee shall have received such other documents,
opinions, certificates and instruments as the Indenture Trustee may request.

          SECTION 4.3.     Criteria for Subsequent Timeshare Loans.

          No Subsequent Timeshare Loan shall be accepted as part of the Trust
Estate on any Transfer Date unless the Indenture Trustee shall have received a
certification from the Depositor that (i) the Depositor, as of such Transfer
Date, has restated each of the representations and warranties contained in
Section 5(a) of the Sale Agreement, (ii) each of the conditions in Section 4.2
above has been satisfied, (iii) after the purchase of all Subsequent Timeshare
Loans, (A) the weighted average interest rate on all Subsequent Timeshare Loans
shall be greater than 14.75%, (B) the weighted average months of age on all
Timeshare Loans shall be greater than 3 months, (C) the percentage of Timeshare
Loans related to Units at Bluegreen Owned Resorts shall not be less than such
percentage on the Closing Date and (D) the percentage of Timeshare Loans related
to a Resort as a percentage of all Timeshare Loans does not vary from such
percentage on the Closing Date by more than 7%, and (iv) with respect to each
Subsequent Timeshare Loan being conveyed on such Transfer Date (a) such
Subsequent Timeshare Loan is an Eligible Timeshare Loan as of the Transfer Date,
(b) each Subsequent Timeshare Loan was not selected by the related Seller in a
manner that such Seller, in its reasonable business judgment, believes to be
materially adverse to the interests of the Noteholders; provided, that it is
acknowledged by the parties hereto that the certification in this clause (b) is
not intended and shall not be construed as a guaranty of the performance of such
Subsequent Timeshare Loans, and that such Subsequent Timeshare Loans may perform
differently than other timeshare loans originated by the related Originator or
other Affiliates of the related Seller, (c) each Subsequent Timeshare Loan does
not have a stated maturity later than June 2018, and (d) the related Obligor has
made at least one payment in respect of such Subsequent Timeshare Loan.

          SECTION 4.4.     Grant of Security Interest; Tax Treatment.

                    (a)          The conveyance by the Issuer of the Timeshare
Loans to the Indenture Trustee shall not constitute and is not intended to
result in an assumption by the Indenture Trustee or any Noteholder of any
obligation of the Issuer or the Servicer to the Obligors, the insurers under any
insurance policies, or any other Person in connection with the Timeshare Loans.

                    (b)          It is the intention of the parties hereto that,
with respect to all taxes, the Notes will be treated as indebtedness of the
Issuer to the Noteholders secured by the Timeshare Loans (the “Intended Tax
Characterization”). The provisions of this Indenture shall be construed in
furtherance of the Intended Tax Characterization. Each of the Issuer, the
Servicer,

24

--------------------------------------------------------------------------------




the Indenture Trustee, the Club Trustee and the Backup Servicer by entering into
this Indenture, and each Noteholder by the purchase of a Note, agree to report
such transactions for purposes of all taxes in a manner consistent with the
Intended Tax Characterization, unless otherwise required by applicable law.

                    (c)          None of the Issuer, the Servicer, the Club
Trustee or the Backup Servicer shall take any action inconsistent with the
Indenture Trustee’s interest in the Timeshare Loans and shall indicate or shall
cause to be indicated in its books and records held on its behalf that each
Timeshare Loan and the other Timeshare Loans constituting the Trust Estate has
been assigned to the Indenture Trustee on behalf of the Noteholders.

          SECTION 4.5.     Further Action Evidencing Assignments.

                    (a)          The Issuer and the Indenture Trustee each
agrees that, from time to time, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
appropriate, or that the Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes may reasonably request, in order to
perfect, protect or more fully evidence the security interest in the Timeshare
Loans or to enable the Indenture Trustee to exercise or enforce any of its
rights hereunder. Without limiting the generality of the foregoing, the Issuer
will, without the necessity of a request and upon the request of the Indenture
Trustee, execute and file or record (or cause to be executed and filed or
recorded) such Assignments of Mortgage, financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to create and maintain in the
Indenture Trustee a first priority perfected security interest, at all times, in
the Trust Estate, including, without limitation, recording and filing UCC-1
financing statements, amendments or continuation statements prior to the
effective date of any change of the name, identity or structure or relocation of
its chief executive office or any change that would or could affect the
perfection pursuant to any financing statement or continuation statement or
assignment previously filed or make any UCC-1 or continuation statement
previously filed pursuant to this Indenture seriously misleading within the
meaning of applicable provisions of the UCC (and the Issuer shall give the
Indenture Trustee at least 30 Business Days prior notice of the expected
occurrence of any such circumstance). The Issuer shall deliver promptly to the
Indenture Trustee file-stamped copies of any such filings.

                    (b)          (i) The Issuer hereby grants to each of the
Servicer and the Indenture Trustee a power of attorney to execute, file and
record all documents including, but not limited to, Assignments of Mortgage,
UCC-1 financing statements, amendments or continuation statements, on behalf of
the Issuer as may be necessary or desirable to effectuate the foregoing and (ii)
the Servicer hereby grants to the Indenture Trustee a power of attorney to
execute, file and record all documents on behalf of the Servicer as may be
necessary or desirable to effectuate the foregoing; provided, however, that such
grant shall not create a duty on the part of the Indenture Trustee or the
Servicer to file, prepare, record or monitor, or any responsibility for the
contents or adequacy of, any such documents.

25

--------------------------------------------------------------------------------




          SECTION 4.6.     Substitution and Repurchase of Timeshare Loans and
Closing Date Eligible Investments.

                    (a)          Mandatory Substitution and Repurchase of
Timeshare Loans and Closing Date Eligible Investments for Breach of
Representation or Warranty. If at any time, any party hereto obtains knowledge,
discovers, or is notified by any other party hereto, that any of the
representations and warranties of the Depositor in the Sale Agreement were
incorrect at the time such representations and warranties were made, then the
party discovering such defect, omission, or circumstance shall promptly notify
the other parties to this Indenture, the Rating Agency, the Depositor and the
Club Originator. In the event any such representation or warranty of the
Depositor is incorrect and materially and adversely affects the value of a
Timeshare Loan or a Closing Date Eligible Investment or the interests of the
Noteholders therein, then the Issuer and the Indenture Trustee shall require the
Depositor or, pursuant to its rights under the Sale Agreement, the Club
Originator, within 60 days after the date it is first notified of, or otherwise
obtains Knowledge of such breach, to eliminate or otherwise cure in all material
respects the circumstance or condition which has caused such representation or
warranty to be incorrect or either (a) if the breach relates to a particular
Timeshare Loan and is not cured in all material respects (such Timeshare Loan, a
“Defective Timeshare Loan”) repurchase the Issuer’s interest in such Defective
Timeshare Loan at its Repurchase Price, (b) if such breach relates to a
particular Closing Date Eligible Investment, purchase the Issuer’s interest in
such Closing Date Eligible Investment at its Repurchase Price or (c) in the case
of a Defective Timeshare Loan only, provide one or more Qualified Substitute
Timeshare Loans to the Issuer and pay the Substitution Shortfall Amounts to the
Issuer if any. The Indenture Trustee is hereby appointed attorney-in-fact, which
appointment is coupled with an interest and is therefore irrevocable, to act on
behalf and in the name of the Issuer to enforce the Depositor’s repurchase or
substitution obligations if the Depositor has not complied with its repurchase
or substitution obligations under the Sale Agreement within 30 days after the
end of the aforementioned 60-day period.

                    (b)          Optional Purchase or Substitution of Club
Loans. Pursuant to the Transfer Agreement and the Bluegreen Purchase Agreement,
with respect to any Original Club Loan, on any date, the Club Originator, as
designee of the Depositor, will (at its option), if the related Obligor has
elected to effect and the Club Originator has agreed to effect an Upgrade, (i)
pay to the Collection Account the Repurchase Price for such Original Club Loan
or (ii) substitute one or more Qualified Substitute Timeshare Loans for such
Original Club Loan and pay the related Substitution Shortfall Amounts, if any;
provided, however, that the option to substitute one or more Qualified
Substitute Timeshare Loans for an Original Club Loan is limited on any date to
(A) 20% of the Aggregate Closing Date Collateral Balance, less (B) the aggregate
Loan Balances of Original Club Loans previously substituted by the Club
Originator pursuant to this Section 4.6(b) on prior Transfer Dates. The Club
Originator, as designee of the Depositor, shall deposit the related Repurchase
Price and Substitution Shortfall Amounts, if any, in the Collection Account as
set forth in Section 4.6(d) hereof. The Issuer acknowledges that the Club
Originator has agreed to use best efforts to exercise its substitution option
with respect to Original Club Loans prior to exercise of its repurchase option,
and to the extent that the Club Originator shall elect to substitute Qualified
Substitute Timeshare Loans for an Original Club Loan, the Club Originator shall
use best efforts to cause each such Qualified Substitute Timeshare Loan to be,
in the following order of priority, (i) the Upgrade Club Loan related to such
Original Club Loan and (ii) an Upgrade Club Loan unrelated to such Original Club
Loan.

26

--------------------------------------------------------------------------------




                    (c)          Optional Purchase or Substitution of Defaulted
Timeshare Loans. Pursuant to the Transfer Agreement and the Bluegreen Purchase
Agreement, with respect to any Defaulted Timeshare Loans, on any date, the Club
Originator, as designee of the Depositor, shall have the option, but not the
obligation, to either (i) purchase the Defaulted Timeshare Loan at the
Repurchase Price for such Defaulted Timeshare Loan or (ii) substitute one or
more Qualified Substitute Timeshare Loans for such Defaulted Timeshare Loan and
pay the related Substitution Shortfall Amounts, if any; provided, however, that
the option to repurchase a Defaulted Timeshare Loan or to substitute one or more
Qualified Substitute Timeshare Loans for a Defaulted Timeshare Loan is limited
on any date to the Optional Purchase Limit and the Optional Substitution Limit,
respectively. The Club Originator, as designee of the Depositor, shall Purchase
or substitute Defaulted Timeshare Loans as provided herein and the Club
Originator shall deposit the related Repurchase Price and Substitution Shortfall
Amounts, if any, in the Collection Account as set forth in Section 4.6(d)
hereof. The Club Originator, may irrevocably waive the Club Originator’s option
to purchase or substitute a Defaulted Timeshare Loan by delivering or causing to
be delivered to the Indenture Trustee a Waiver Letter in the form of Exhibit G
attached hereto.

                    (d)          Payment of Repurchase Prices and Substitution
Shortfall Amounts. The Issuer and the Indenture Trustee shall direct that the
Depositor remit or cause to be remitted all amounts in respect of Repurchase
Prices and Substitution Shortfall Amounts payable during the related Due Period
in immediately available funds to the Indenture Trustee on the Transfer Date for
deposit in the Collection Account.

                    (e)          Schedule of Timeshare Loans. The Issuer and
Indenture Trustee shall direct the Depositor to provide or cause to be provided
to the Indenture Trustee on any date on which a Timeshare Loan is purchased,
repurchased or substituted with an electronic supplement to the Schedule of
Timeshare Loans reflecting the removal and/or substitution of Timeshare Loans
and subjecting any Qualified Substitute Timeshare Loans to the provisions
thereof.

                    (f)          Officer’s Certificate. No substitution of a
Timeshare Loan shall be effective unless the Issuer and the Indenture Trustee
shall have received an Officer’s Certificate from the Club Originator indicating
that (i) the new Timeshare Loan meets all the criteria of the definition of
“Qualified Substitute Timeshare Loan”, (ii) the Timeshare Loan Files for such
Qualified Substitute Timeshare Loan have been delivered to the Custodian or
shall be delivered within five Business Days, and (iii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loan have been delivered
to the Servicer.

                    (g)          Qualified Substitute Timeshare Loans. Within
five Business Days after a Transfer Date, the Issuer and the Indenture Trustee
shall direct the Depositor to deliver or cause the delivery of the Timeshare
Loan Files of the related Qualified Substitute Timeshare Loans to the Custodian
in accordance with the provisions of this Indenture and the Custodial Agreement.

          SECTION 4.7.     Release of Lien.

                    (a)          The Issuer shall be entitled to obtain a
release from the Lien of the Indenture for any Timeshare Loan or Closing Date
Eligible Investment purchased, repurchased or substituted under Section 4.6
hereof, (i) upon satisfaction of each of the applicable provisions

27

--------------------------------------------------------------------------------




of Section 4.6 hereof, (ii) in the case of any purchase or repurchase, after a
payment by the Depositor of the Repurchase Price of the related Timeshare Loan
or the related Closing Date Eligible Investment, and (iii) in the case of any
substitution, after payment by the Depositor of the applicable Substitution
Shortfall Amounts, if any, pursuant to Section 4.6 hereof.

                    (b)          The Issuer shall be entitled to obtain a
release from the Lien of the Indenture for any Timeshare Loan which has been
paid in full.

                    (c)          In addition, at the request of the Servicer, on
any Payment Date if (i) Available Funds are sufficient to pay the Required
Payments, (ii) the amount on deposit in the General Reserve Account is at least
equal to the General Reserve Account Required Balance, (iii) no Event of Default
has occurred and is continuing, (iv) the Optional Purchase Limit is greater than
zero and (v) the Aggregate Outstanding Note Balance is not greater than 87.5% of
the Aggregate Loan Balance, the Indenture Trustee shall release or shall consent
to the release of Defaulted Timeshare Loans that have not been purchased,
repurchased or substituted under Section 4.6 hereof from the Lien of the
Indenture, without additional payment.

                    (d)          In connection with (a), (b) and (c) above, the
Issuer and Indenture Trustee will execute and deliver such releases,
endorsements and assignments as are provided to it by the Depositor, in each
case, without recourse, representation or warranty, as shall be necessary to
vest in the Depositor or its designee, the legal and beneficial ownership of
each Timeshare Loan being released pursuant to this Section 4.7. The Servicer
shall deliver a Request for Release to the Custodian with respect to the related
Timeshare Loan Files and Timeshare Loan Servicing Files being released pursuant
to this Section 4.7, and such files shall be transferred to the Depositor or its
designee.

          SECTION 4.8.     Appointment of Custodian and Paying Agent.

                    (a)          The Indenture Trustee may appoint a Custodian
to hold all or a portion of the Timeshare Loan Files as agent for the Indenture
Trustee. Each Custodian shall be a depository institution supervised and
regulated by a federal or state banking authority, shall have combined capital
and surplus of at least $100,000,000, shall be qualified to do business in the
jurisdiction in which it holds any Timeshare Loan File and shall not be the
Issuer or an Affiliate of the Issuer. The initial Custodian shall be U.S. Bank
National Association. The Indenture Trustee shall not be responsible for paying
the Custodian Fee or any other amounts owed to the Custodian.

                    (b)          The Issuer hereby appoints the Indenture
Trustee as a Paying Agent. The Issuer may appoint other Paying Agents from time
to time. Any such other Paying Agent shall be appointed by Issuer Order with
written notice thereof to the Indenture Trustee. Any Paying Agent appointed by
the Issuer shall be a Person who would be eligible to be Indenture Trustee
hereunder as provided in Section 7.7 hereof.

          SECTION 4.9.     Sale of Timeshare Loans.

                    The parties hereto agree that none of the Timeshare Loans in
the Trust Estate may be sold or disposed of in any manner except as expressly
provided for herein.

28

--------------------------------------------------------------------------------




ARTICLE V.

SERVICING OF TIMESHARE LOANS

          SECTION 5.1.     Appointment of Servicer and Backup Servicer;
Servicing Standard.

                    (a)          Subject to the terms and conditions herein, the
Issuer and the Indenture Trustee hereby appoint Bluegreen as the initial
Servicer hereunder. The Servicer shall service and administer the Timeshare
Loans and perform all of its duties hereunder in accordance with the Servicing
Standard.

                    (b)          Subject to the terms and conditions herein and
in the Backup Servicing Agreement, the Issuer hereby appoints Concord Servicing
Corporation to act as the initial Backup Servicer hereunder. The Backup Servicer
shall service and administer the Timeshare Loans and perform all of its duties
hereunder and under the Backup Servicing Agreement in accordance with the
Servicing Standard.

          SECTION 5.2.     Payments on the Timeshare Loans.

                    (a)          The Servicer shall, in a manner consistent with
the Servicing Standard, collect all payments made under each Timeshare Loan and
direct each applicable Obligor to timely make all payments in respect of his or
her Timeshare Loan to the Lockbox Account maintained at the Lockbox Bank and,
with respect to Credit Card Timeshare Loans, direct each applicable credit card
vendor to deposit all payments in respect of such Credit Card Timeshare Loans to
the Credit Card Account (net of any Servicer Credit Card Processing Costs).

                    (b)          On the Closing Date, the Servicer shall cause
to be deposited to the Collection Account all amounts collected and received in
respect of the Initial Timeshare Loans after the Initial Cut-Off Date to the day
preceding the Closing Date (without deduction for any Liquidation Expenses).

                    (c)          Subject to subsection (d) below, the Indenture
Trustee shall direct the Lockbox Bank to remit all collections in respect of the
Timeshare Loans on deposit in the Lockbox Account (other than an amount equal to
$20,000 that will remain in the Lockbox Account for administrative purposes) to
the Collection Account on each Business Day via automated repetitive wire.

                    (d)          Liquidation Expenses shall be reimbursed as
Additional Servicing Compensation to the Servicer in accordance with Section
3.2(a) hereof. To the extent that the Servicer has received any Liquidation
Expenses as Additional Servicing Compensation and shall subsequently recover any
portion of such Liquidation Expenses from the related Obligor, the Servicer
shall deposit such amounts into the Collection Account in accordance with
Section 5.3(b) hereof.

                    (e)          The Servicer agrees that to the extent it
receives any amounts in respect of any insurance policies which are not payable
to the Obligor or otherwise necessary for the intended use, or any other
collections relating to the Trust Estate, it shall deposit such amounts to

29

--------------------------------------------------------------------------------




the Collection Account within two Business Days of receipt thereof (unless
otherwise expressly provided herein).

          SECTION 5.3.     Duties and Responsibilities of the Servicer.

                    (a)          In addition to any other customary services
which the Servicer may perform or may be required to perform hereunder, the
Servicer shall perform or cause to be performed through sub-servicers, the
following servicing and collection activities in accordance with the Servicing
Standard:

 

 

 

          (i)          perform standard accounting services and general record
keeping services with respect to the Timeshare Loans;

 

 

 

          (ii)          respond to telephone or written inquiries of Obligors
concerning the Timeshare Loans;

 

 

 

          (iii)        keep Obligors informed of the proper place and method for
making payment with respect to the Timeshare Loans;

 

 

 

          (iv)         contact Obligors to effect collections and to discourage
delinquencies in the payment of amounts owed under the Timeshare Loans and doing
so by any lawful means;

 

 

 

          (v)          report tax information to Obligors and taxing authorities
to the extent required by law;

 

 

 

          (vi)         take such other action as may be necessary or appropriate
in the Servicer’s judgment (which shall be consistent with the Servicing
Standard) for the purpose of collecting and transferring to the Indenture
Trustee for deposit into the Collection Account all payments received by the
Servicer or remitted to the Lockbox Account or the Credit Card Account in
respect of the Timeshare Loans (except as otherwise expressly provided herein),
and to carry out the duties and obligations imposed upon the Servicer pursuant
to the terms of this Indenture;

 

 

 

          (vii)        arranging for Liquidations of Timeshare Properties
related to Defaulted Timeshare Loans and the remarketing of such Timeshare
Properties as provided in Section 5.3(a)(xiii) hereof;

 

 

 

          (viii)          use reasonable best efforts to enforce the purchase
and substitution obligations of the Club Originator under the Transfer Agreement
or the Bluegreen Purchase Agreement with respect to breaches of representations
and warranties related to the Timeshare Loans;

 

 

 

          (ix)          refrain from modifying, waiving or amending the terms of
any Timeshare Loan; provided, however, the Servicer may modify, waive or amend a
Timeshare Loan for which a default on such Timeshare Loan has occurred or is
imminent and such modification, amendment or waiver will not (i) materially
alter the interest rate on or the principal balance of such Timeshare Loan, (ii)
shorten the

30

--------------------------------------------------------------------------------




 

 

 

final maturity of, lengthen the timing of payments of either principal or
interest, or any other terms of, such Timeshare Loan in any manner which would
have a material adverse affect on the Noteholders, (iii) adversely affect the
Timeshare Property underlying such Timeshare Loan or (iv) reduce materially the
likelihood that payments of interest and principal on such Timeshare Loan shall
be made when due; provided, further, the Servicer may grant a single extension
of the final maturity of a Timeshare Loan if the Servicer, in its reasonable
discretion determines that (A) such Timeshare Loan is in default or a default on
such Timeshare Loan is likely to occur in the foreseeable future and (B) the
value of such Timeshare Loan will be enhanced by such extension; provided,
further, the Servicer shall not be permitted to modify, waive or amend the terms
of any Timeshare Loan if the sum of the Cut-Off Date Loan Balance of such
Timeshare Loan and the Cut-Off Date Loan Balances of all other Timeshare Loans
for which the Servicer has modified, waived or amended the terms thereof exceeds
1% of the Aggregate Closing Date Collateral Balance;

 

 

 

          (x)          work with Obligors in connection with any transfer of
ownership of a Timeshare Property by an Obligor to another Person (to the extent
permitted), whereby the Servicer may, only if required by law, consent to the
assumption by such Person of the Timeshare Loan related to such Timeshare
Property (to the extent permitted); provided, however, in connection with any
such assumption, the rate of interest borne by, the maturity date of, the
principal amount of, the timing of payments of principal and interest in respect
of, and all other material terms of, the related Timeshare Loan shall not be
changed other than as permitted in (ix) above;

 

 

 

          (xi)          to the extent that the Custodian Fees or the Lockbox
Fees are, in the Servicer’s reasonable business judgment, no longer commercially
reasonable, use commercially reasonable efforts to exercise its rights under the
Custodial Agreement or the Lockbox Agreement to replace the Custodian or Lockbox
Bank, as applicable. Any such successor shall be reasonably acceptable to the
Indenture Trustee;

 

 

 

          (xii)         delivery of such information and data to the Backup
Servicer as is required under the Backup Servicing Agreement;

 

 

 

          (xiii)        in the event that a Defaulted Timeshare Loan is not or
cannot be released from the Lien of the Indenture pursuant to Section 4.7
hereof, the Servicer shall, in accordance with the Servicing Standard and the
Collection Policy, promptly institute collection procedures, which may include,
but is not limited to, cancellation, termination or foreclosure proceedings or
obtaining a deed-in-lieu of foreclosure (each, a “Foreclosure Property”). Upon
the Timeshare Property becoming a Foreclosure Property, the Servicer shall cause
the Remarketing Agent to promptly attempt to remarket such Foreclosure Property
in accordance with and pursuant to the Remarketing Agreement. The Remarketing
Fees due under the Remarketing Agreement shall constitute Liquidation Expenses
and upon reimbursement to the Servicer shall be paid by the Servicer to the
Remarketing Agent.

31

--------------------------------------------------------------------------------




                    (b)           The Servicer may not sell any of the
Foreclosure Property that is an asset of the Trust Estate except for or as
specifically permitted by this Indenture.

                    (c)           The Servicer shall, at least once each week,
for each applicable Credit Card Timeshare Loan, deposit to the Credit Card
Account, the service charge imposed by the applicable credit card vendor for
processing the payment due from the Obligor (such amount, the “Servicer Credit
Card Processing Cost”) and shall immediately cause all amounts on deposit
therein to be transferred to the Lockbox Account. With the written consent of
66-2/3% of the Adjusted Note Balance of each Class of Notes, the Indenture
Trustee shall cause the Lockbox Bank to restrict the Servicer’s access and
rights to the Credit Card Account, and shall instruct the Indenture Trustee to
instruct the Lockbox Bank to sweep all amounts on deposit in the Credit Card
Account to be transferred to the Lockbox Account on a daily basis. The Servicer
hereby agrees that if such direction is given by the Noteholders, the Servicer
shall not provide any contrary instruction to the Lockbox Bank with respect to
the Credit Card Account.

                    (d)           For so long as Bluegreen or any of its
Affiliates controls the Resorts, the Servicer shall use commercially reasonable
best efforts to cause the Club Managing Entity to maintain or cause to maintain
the Resorts in good repair, working order and condition (ordinary wear and tear
excepted).

                    (e)           For so long as Bluegreen or any of its
Affiliates controls the Resorts, the manager, related management contract and
master marketing and sale contract (if applicable) for each Resort at all times
shall be reasonably satisfactory to the Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes. For so long as
Bluegreen or any of its Affiliates controls the Timeshare Association for a
Resort, and Bluegreen or an Affiliate thereof is the manager, the related
management contract and master marketing and sale contract, if applicable, may
be amended or modified in a manner that reasonably may be determined to have a
material adverse effect on the Noteholders only with the prior written consent
of the Noteholders representing at least 66-2/3% of the Adjusted Note Balance of
each Class of Notes, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing sentence, for so long as Bluegreen or any
of its Affiliates controls the Timeshare Association for a Resort, and Bluegreen
or an Affiliate thereof is the manager, Bluegreen shall not permit any
modification or amendment to the related management contract and master
marketing and sale contract, if applicable, to cause the Issuer to fail to be
treated as a “qualified special purpose entity” as defined in Statement of
Financial Accounting Standards No. 140 (or any successor Statement of Financial
Accounting Standards).

                    (f)           In the event any Lien (other than a Permitted
Lien) attaches to any Timeshare Loan or related collateral from any Person
claiming from and through Bluegreen or one of its Affiliates which materially
adversely affects the Issuer’s interest in such Timeshare Loan, Bluegreen shall,
within the earlier to occur of ten Business Days after such attachment or the
respective lienholders’ action to foreclose on such lien, either (i) cause such
Lien to be released of record, (ii) provide the Indenture Trustee with a bond in
accordance with the applicable laws of the state in which the Timeshare Property
is located, issued by a corporate surety acceptable to the Indenture Trustee, in
an amount and in form reasonably acceptable to the Indenture Trustee or (iii)
provide the Indenture Trustee with such other security as the Indenture Trustee
may reasonably require.

32

--------------------------------------------------------------------------------




                    (g)           The Servicer shall: (i) promptly notify the
Indenture Trustee of (A) any claim, action or proceeding which may be reasonably
expected to have a material adverse effect on the Trust Estate, or any material
part thereof, and (B) any action, suit, proceeding, order or injunction of which
Servicer becomes aware after the date hereof pending or threatened against or
affecting Servicer or any Affiliate which may be reasonably expected to have a
material adverse effect on the Trust Estate or the Servicer’s ability to service
the same; (ii) at the request of Indenture Trustee with respect to a claim or
action or proceeding which arises from or through the Servicer or one of its
Affiliates, appear in and defend, at Servicer’s expense, any such claim, action
or proceeding which would have a material adverse effect on the Timeshare Loans
or the Servicer’s ability to service the same; and (iii) comply in all respects,
and shall cause all Affiliates to comply in all respects, with the terms of any
orders imposed on such Person by any governmental authority the failure to
comply with which would have a material adverse effect on the Timeshare Loans or
the Servicer’s ability to service the same.

                    (h)           Except as contemplated by the Transaction
Documents, the Servicer shall not, and shall not permit the Club Managing Entity
to, encumber, pledge or otherwise grant a Lien or security interest in and to
the Reservation System (including, without limitation, all hardware, software
and data in respect thereof) and furthermore agrees, and shall cause the Club
Managing Entity, to use commercially reasonable efforts to keep the Reservation
System operational, not to dispose of the same and to allow the Club the use of,
and access to, the Reservation System in accordance with the terms of the Club
Management Agreement. Notwithstanding the foregoing, should the Club Managing
Entity determine that it is desirable to replace the existing hardware and
software related to the Reservation System, it will be allowed to enter into a
lease or finance arrangement in connection with the lease or purchase of such
hardware and software.

                    (i)           The Servicer shall comply in all material
respects with the Collection Policy in effect on the Closing Date (or, as
amended from time to time with the consent of the Noteholders representing at
least 66-2/3% of the Adjusted Note Balance of each Class of Notes) and with the
terms of the Timeshare Loans.

          SECTION 5.4.      Servicer Events of Default.

                    (a)           A “Servicer Event of Default” means, the
occurrence and continuance of any of the following events:

 

 

 

          (i)           any failure by the Servicer to make any required
payment, transfer or deposit when due hereunder and the continuance of such
default for a period of two Business Days; provided, however, that the period
within which the Servicer shall make any required payment, transfer or deposit
shall be extended to such longer period as is appropriate in the event of a
Force Majeure Delay, provided, further, that such longer period shall not exceed
seven Business Days;

 

 

 

          (ii)           any failure by the Servicer to provide any required
report within five Business Days of when such report is required to be delivered
hereunder; provided, however, that the period within which the Servicer shall
provide any report shall be

33

--------------------------------------------------------------------------------




 

 

 

extended to such longer period as is appropriate in the event of a Force Majeure
Delay, provided, further, that such longer period shall not exceed ten Business
Days;

 

 

 

          (iii)           any failure by the Servicer to observe or perform in
any material respect any other covenant or agreement which has a material
adverse effect on the Noteholders and such failure is not remedied within 30
days (or, if the Servicer shall have provided evidence satisfactory to the
Indenture Trustee that such covenant cannot be cured in the 30-day period and
that it is diligently pursuing a cure, 60 days), after the earlier of (x) the
Servicer first acquiring Knowledge thereof and (y) the Indenture Trustee’s
giving written notice thereof to the Servicer;

 

 

 

          (iv)           any representation or warranty made by the Servicer in
this Indenture shall prove to be incorrect in any material respect as of the
time when the same shall have been made, and such breach is not remedied within
30 days (or, if the Servicer shall have provided evidence satisfactory to the
Indenture Trustee that such breach cannot be cured in the 30-day period and that
it is diligently pursuing a cure, 60 days) after the earlier of (x) the Servicer
first acquiring Knowledge thereof and (y) the Indenture Trustee’s giving written
notice thereof to the Servicer;

 

 

 

          (v)           the entry by a court having competent jurisdiction in
respect of the Servicer of (i) a decree or order for relief in respect of the
Servicer in an involuntary case or proceeding under any applicable federal or
state bankruptcy, insolvency, reorganization, or other similar law or (ii) a
decree or order adjudging the Servicer a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of or in respect of the Servicer under any applicable federal or
state law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or other similar official of the Servicer, or of any substantial
part of its property, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order for relief or any such other
decree or order unstayed and in effect for a period of 60 consecutive days;

 

 

 

          (vi)           the commencement by the Servicer of a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by either to the entry of a
decree or order for relief in respect of the Servicer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Servicer or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the Servicer’s failure to pay its debts generally as
they become due, or the taking of corporate action by the Servicer in
furtherance of any such action;

34

--------------------------------------------------------------------------------




 

 

 

          (vii)           the Servicer (if Bluegreen) fails to have at least
$75,000,000 in financing facilities in place, or

 

 

 

          (viii)           a Trigger Event that remains uncured for three
consecutive Due Periods.

                    If any Servicer Event of Default shall have occurred and not
been waived hereunder or there shall have been a material default by the
Servicer of a material obligation of the Servicer for which (i) the Servicer has
received written notice of such default, (ii) such default has not been cured by
the Servicer or waived in writing and the period for cure has expired and (iii)
such default would result in a liability to the Servicer in excess of 5% of the
Servicer’s Equity at such time, the Indenture Trustee may, and upon notice from
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes shall, terminate, on behalf of the Noteholders, by notice in
writing to the Servicer, all of the rights and obligations of the Servicer, as
Servicer under this Indenture. The Indenture Trustee shall immediately give
written notice of such termination to the Backup Servicer.

                    Unless consented to by the Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes, the Issuer may not
waive any Servicer Event of Default.

                    (b)           Replacement of Servicer. From and after the
receipt by the Servicer of such written termination notice or the resignation of
the Servicer pursuant to Section 5.10 hereof, all authority and power of the
Servicer under this Indenture, whether with respect to the Timeshare Loans or
otherwise, shall, pass to and be vested in the Indenture Trustee, and the
Indenture Trustee shall be the successor Servicer hereunder and the duties and
obligations of the Servicer shall terminate. The Servicer shall perform such
actions as are reasonably necessary to assist the Indenture Trustee and the
Backup Servicer in such transfer. If the Servicer fails to undertake such action
as is reasonably necessary to effectuate such a transfer, the Indenture Trustee
is hereby authorized and empowered to execute and deliver, on behalf of and at
the expense of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things reasonably necessary to effect the purposes of such notice of
termination. The Servicer agrees that if it is terminated pursuant to this
Section 5.4, it shall promptly (and, in any event, no later than five Business
Days subsequent to its receipt of the notice of termination from the Indenture
Trustee) provide the Indenture Trustee, the Backup Servicer or their respective
designees (with reasonable costs being borne by the Servicer) with all documents
and records (including, without limitation, those in electronic form) reasonably
requested by it to enable the Indenture Trustee to assume the Servicer’s
functions hereunder and for the Backup Servicer to assume the functions required
by the Backup Servicing Agreement, and the Servicer shall cooperate with the
Indenture Trustee in effecting the termination of the Servicer’s
responsibilities and rights hereunder and the assumption by a successor of the
Servicer’s obligations hereunder, including, without limitation, the transfer
within one Business Day to the Indenture Trustee or its designee for
administration by it of all cash amounts which shall at the time or thereafter
received by it with respect to the Timeshare Loans (provided, however, that the
Servicer shall continue to be entitled to receive all amounts accrued or owing
to it under this Indenture on or prior to the date of such termination). The
Indenture Trustee shall be entitled to renegotiate the Servicing Fee; provided,
however, no

35

--------------------------------------------------------------------------------




change to the Servicing Fee may be made unless the Indenture Trustee shall have
received the written consent of Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes. Notwithstanding anything herein to
the contrary, in no event shall the Indenture Trustee or Bluegreen be liable for
any Servicing Fee or for any differential in the amount of the Servicing Fee
paid hereunder and the amount necessary to induce any successor Servicer to
assume the obligations of Servicer under this Indenture.

                    The Indenture Trustee shall be entitled to be reimbursed by
the Servicer, (or by the Trust Estate to the extent set forth in Section
3.4(a)(i) or Section 6.6(a)(i) hereof) if the Servicer is unable to fulfill its
obligations hereunder for all Servicer Termination Costs.

                    The successor Servicer shall have (i) no liability with
respect to any obligation which was required to be performed by the terminated
Servicer prior to the date that the successor Servicer becomes the Servicer or
any claim of a third party based on any alleged action or inaction of the
terminated Servicer, (ii) no obligation to perform any repurchase obligations,
if any, of the Servicer, (iii) no obligation to pay any taxes required to be
paid by the Servicer, (iv) no obligation to pay any of the fees and expenses of
any other party involved in this transaction that were incurred by the prior
Servicer and (v) no liability or obligation with respect to any Servicer
indemnification obligations of any prior Servicer including the original
Servicer.

                    Notwithstanding anything contained in the Indenture to the
contrary, any successor Servicer is authorized to accept and rely on all of the
accounting, records (including computer records) and work of the prior Servicer
relating to the Timeshare Loans (collectively, the “Predecessor Servicer Work
Product”), without any audit or other examination thereof, and such successor
Servicer shall have no duty, responsibility, obligation or liability for the
acts and omissions of the prior Servicer. If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, “Errors”) exist
in any Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the successor
Servicer making or continuing any Errors (collectively, “Continued Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that each successor Servicer shall
agree to use its best efforts to prevent further Continued Errors. In the event
that the successor Servicer becomes aware of Errors or Continued Errors, the
successor Servicer shall, with the prior consent of the Indenture Trustee, use
its best efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors and to recover its costs thereby.

                    The Indenture Trustee may appoint an Affiliate as the
successor Servicer and the provisions of this Section 5.4(b) related to the
Indenture Trustee shall apply to such Affiliate.

                    (c)           Any successor Servicer, including the
Indenture Trustee, shall not be deemed to be in default or to have breached its
duties as successor Servicer hereunder if the predecessor Servicer shall fail to
deliver any required deposit to the Collection Account or otherwise fail to
cooperate with, or take any actions required by such successor Servicer related
to the transfer of servicing hereunder.

36

--------------------------------------------------------------------------------




          SECTION 5.5.      Accountings; Statements and Reports.

                    (a)           Monthly Servicer Report. Not later than two
Business Days prior to the Payment Date, the Servicer shall deliver to the
Issuer, the Indenture Trustee, the Rating Agency and the Initial Purchaser, a
report (the “Monthly Servicer Report”) substantially in the form of Exhibit D
hereto, detailing certain activity relating to the Timeshare Loans. The Monthly
Servicer Report shall be completed with the information specified therein for
the related Due Period and shall contain such other information as may be
reasonably requested by the Issuer, the Indenture Trustee or the Initial
Purchaser in writing at least five Business Days prior to such Determination
Date. Each such Monthly Servicer Report shall be accompanied by an Officer’s
Certificate of the Servicer in the form of Exhibit E hereto, certifying the
accuracy of the computations reflected in such Monthly Servicer Report.

                    (b)           Certification as to Compliance. The Servicer
shall deliver to the Issuer, the Indenture Trustee, the Rating Agency and the
Initial Purchaser, an Officer’s Certificate on or before June 30 of each year
commencing in 2009: (x) to the effect that a review of the activities of the
Servicer during the preceding calendar year, and of its performance under this
Indenture during such period has been made under the supervision of the officer
executing such Officer’s Certificate with a view to determining whether during
such period, to the best of such officer’s knowledge, the Servicer had performed
and observed all of its obligations under this Indenture, and (y) either (A)
stating that based on such review, no Servicer Event of Default is known to have
occurred and is continuing, or (B) if such a Servicer Event of Default is known
to have occurred and is continuing, specifying such Servicer Event of Default
and the nature and status thereof.

                    (c)           Annual Accountants’ Reports. On or before each
June 30 of each year commencing in 2009, the Servicer shall (i) cause a firm of
independent public accountants to furnish a certificate or statement (and the
Servicer shall provide a copy of such certificate or statement to the Issuer,
the Indenture Trustee, the Rating Agency and the Initial Purchaser), to the
effect that (1) such firm has examined and audited the Servicer’s servicing
controls and procedures for the previous calendar year and that such independent
public accountants have examined certain documents and records (including
computer records) and servicing procedures of the Servicer relating to the
Timeshare Loans, (2) they have examined the most recent Monthly Servicer Report
prepared by the Servicer and three other Monthly Servicer Reports chosen at
random by such firm and compared such Monthly Servicer Reports with the
information contained in such documents and records, (3) their examination
included such tests and procedures as they considered necessary in the
circumstances, (4) their examinations and comparisons described under clauses
(1) and (2) above disclosed no exceptions which, in their opinion, were
material, relating to such Timeshare Loans or such Monthly Servicer Reports, or,
if any such exceptions were disclosed thereby, setting forth such exceptions
which, in their opinion, were material and (5) on the basis of such examinations
and comparisons, such firm is of the opinion that the Servicer has, during the
relevant period, serviced the Timeshare Loans in compliance with this Indenture
and the other Transaction Documents in all material respects and that such
documents and records have been maintained in accordance with this Indenture and
the other Transaction Documents in all material respects, except in each case
for (A) such exceptions as such firm shall believe to be immaterial and (B) such
other exceptions as shall be set forth in such written report. The report will
also indicate that such firm is independent of the Servicer

37

--------------------------------------------------------------------------------




within the meaning of the Code of Professional Ethics of the American Institute
of Certified Public Accountants. In the event such independent public
accountants require the Indenture Trustee to agree to the procedures to be
performed by such firm in any of the reports required to be prepared pursuant to
this Section 5.5(c), the Servicer shall direct the Indenture Trustee in writing
to so agree; it being understood and agreed that the Indenture Trustee will
deliver such letter of agreement in conclusive reliance upon the direction of
the Servicer, and the Indenture Trustee has not made any independent inquiry or
investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures.

                    (d)           Report on Proceedings and Servicer Event of
Default. (i) Promptly upon a Responsible Officer of the Servicer’s obtaining
Knowledge of any proposed or pending investigation of it by any Governmental
Authority or any court or administrative proceeding which involves or is
reasonably likely to have a material and adverse effect affecting the
properties, business, prospects, profits or conditions (financial or otherwise)
of the Servicer and its subsidiaries, as a whole, the Servicer shall send
written notice specifying the nature of such investigation or proceeding and
what action the Servicer is taking or proposes to take with respect thereto and
evaluating its merits, or (ii) immediately upon obtaining Knowledge of the
existence of any condition or event which constitutes a Servicer Event of
Default, the Servicer shall send written notice to the Issuer, the Indenture
Trustee and the Initial Purchaser describing its nature and period of existence
and what action the Servicer is taking or proposes to take with respect thereto.
The Issuer, the Indenture Trustee and the Initial Purchaser acknowledge that if
any condition or event referred to in subparagraph (i) above has been disclosed
in the Servicer’s periodic filings with the Securities and Exchange Commission
on a timely basis, that such disclosure will satisfy the requirements of
subparagraph (i) above.

          SECTION 5.6.      Records.

                    The Servicer shall maintain all data for which it is
responsible (including, without limitation, computerized tapes or disks)
relating directly to or maintained in connection with the servicing of the
Timeshare Loans (which data and records shall be clearly marked to reflect that
the Timeshare Loans have been Granted to the Indenture Trustee on behalf of the
Noteholders and constitute property of the Trust Estate) at the address
specified in Section 13.3 hereof or, upon 15 days’ notice to the Issuer and the
Indenture Trustee, at such other place where any Servicing Officer of the
Servicer is located (or upon 24 hours’ written notice if an Event of Default or
Servicer Event of Default shall have occurred).

          SECTION 5.7.      Fidelity Bond and Errors and Omissions Insurance.

                    The Servicer shall maintain or cause to be maintained
fidelity bond and errors and omissions insurance with respect to the Servicer in
such form and in amounts as is customary for institutions acting as custodian of
funds in respect of timeshare loans or receivables on behalf of institutional
investors; provided that such insurance shall be in a minimum amount of
$1,000,000 per policy and shall name the Indenture Trustee as an additional
insured. No provision of this Section 5.7 requiring such fidelity bond or errors
and omissions insurance shall diminish or relieve the Servicer from its duties
and obligations as set forth in this Indenture. The Servicer shall be deemed to
have complied with this provision if one of its respective Affiliates has such
fidelity bond or errors and omissions insurance coverage and, by the terms of
such fidelity bond

38

--------------------------------------------------------------------------------




or errors and omissions insurance policy, the coverage afforded thereunder
extends to the Servicer. Upon a request of the Indenture Trustee, the Servicer
shall deliver to the Indenture Trustee, a certification evidencing coverage
under such fidelity bond and the errors and omissions insurance. Any such
fidelity bond or errors and omissions insurance policy shall not be canceled or
modified in a materially adverse manner without ten Business Days’ prior written
notice to the Indenture Trustee, provided, that the Servicer agrees to use
commercially reasonable efforts to require the applicable insurer to provide ten
days’ prior written notice of any cancellation or modification initiated by such
insurer.

          SECTION 5.8.      Merger or Consolidation of the Servicer.

                    (a)           The Servicer shall promptly provide written
notice to the Indenture Trustee and the Rating Agency of any merger or
consolidation of the Servicer. The Servicer shall keep in full effect its
existence, rights and franchise as a corporation under the laws of the state of
its incorporation except as permitted herein, and shall obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture or any of the Timeshare Loans and to perform
its duties under this Indenture.

                    (b)           Any Person into which the Servicer may be
merged or consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Servicer shall be a party, or any Person
succeeding to the business of the Servicer, shall be the successor of the
Servicer hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person (i)
is a company whose business includes the servicing of assets similar to the
Timeshare Loans and shall be authorized to lawfully transact business in the
state or states in which the related Timeshare Properties it is to service are
situated; (ii) is a U.S. Person, and (iii) delivers to the Indenture Trustee (A)
an agreement, in form and substance reasonably satisfactory to the Indenture
Trustee, which contains an assumption by such successor entity of the due and
punctual performance and observance of each covenant and condition to be
performed or observed by the Servicer under this Indenture and the other
Transaction Documents to which the Servicer is a party and (B) an opinion of
counsel as to the enforceability of such agreement; provided, further, that the
Rating Agency shall have confirmed that such action will not result in a
downgrade or withdrawal of any rating assigned to a Class of Notes.

          SECTION 5.9.      Sub-Servicing.

                    (a)           The Servicer may enter into one or more
sub-servicing agreements with a sub-servicer upon delivery to the Indenture
Trustee of a written confirmation from the Rating Agencies that the execution of
such sub-servicing agreement and the retention of such sub-servicer would not
result in the qualification, downgrade or withdrawal of any rating assigned to a
Class of Notes. References herein to actions taken or to be taken by the
Servicer in servicing the Timeshare Loans include actions taken or to be taken
by a sub-servicer on behalf of the Servicer. Any sub-servicing agreement will be
upon such terms and conditions as the Servicer may reasonably agree and as are
not inconsistent with this Indenture. The Servicer shall be solely responsible
for any sub-servicing fees due and payable to such sub-servicer.

39

--------------------------------------------------------------------------------




                    (b)           Notwithstanding any sub-servicing agreement,
the Servicer shall remain obligated and liable for the servicing and
administering of the Timeshare Loans in accordance with this Indenture, without
diminution of such obligation or liability by virtue of such sub-servicing
agreement, and to the same extent and under the same terms and conditions as if
the Servicer alone were servicing and administering the Timeshare Loans.

          SECTION 5.10.      Servicer Resignation.

                    The Servicer shall not resign from the duties and
obligations hereby imposed on it under this Indenture unless and until (i) a
successor servicer, acceptable to the Issuer, the Indenture Trustee and the
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes, enters into an agreement in form and substance satisfactory to
the Indenture Trustee and the Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes, which contains an assumption by
such successor servicer of the due and punctual performance and observance of
each covenant and condition to be performed or observed by the Servicer under
this Indenture from and after the date of assumption, (ii) the Issuer, the
Indenture Trustee and Noteholders representing at least 66-2/3% of the Adjusted
Note Balance of each Class of Notes consent to the assumption of the duties,
obligations and liabilities of this Indenture by such successor Servicer, and
(iii) the ratings of the Notes will not be qualified, downgraded or withdrawn
(as evidenced by a letter from the Rating Agency to the Indenture Trustee to
such effect, which letter shall be obtained at the expense of the Servicer,
without right of reimbursement). Upon such resignation, the Servicer shall
comply with Section 5.4(b) hereof.

                    Except as provided in the immediately preceding paragraph or
elsewhere in this Indenture, or as provided with respect to the survival of
indemnifications herein, the duties and obligations of a Servicer under this
Indenture shall continue until this Indenture shall have been terminated as
provided herein. The duties and obligations of a Servicer hereunder shall
survive the exercise by the Indenture Trustee of any right or remedy under this
Indenture or the enforcement by the Indenture Trustee of any provision of this
Indenture.

          SECTION 5.11.      Fees and Expenses.

                    As compensation for the performance of its obligations under
this Indenture, the Servicer shall be entitled to receive on each Payment Date,
from amounts on deposit in the Collection Account and in the priorities
described in Sections 3.4 and 6.6 hereof, the Servicing Fee and any Additional
Servicing Compensation. Other than Liquidation Expenses, the Servicer shall pay
all expenses incurred by it in connection with its servicing activities
hereunder.

          SECTION 5.12.      Access to Certain Documentation.

                    Upon ten Business Days’ prior written notice (or, one
Business Day’s prior written notice after the occurrence and during the
continuance of an Event of Default or a Servicer Event of Default), the Servicer
will, from time to time during regular business hours, as requested by the
Issuer, the Indenture Trustee or any Noteholder and, prior to the occurrence of
a Servicer Event of Default, at the expense of the Issuer or such Noteholder and
upon the occurrence and continuance of a Servicer Event of Default, at the
expense of the Servicer, permit

40

--------------------------------------------------------------------------------




the Issuer, the Indenture Trustee or any Noteholder or its agents or
representatives (i) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Servicer relating to the servicing
of the Timeshare Loans serviced by it and (ii) to visit the offices and
properties of the Servicer for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to the Timeshare Loans with
any of the officers, employees or accountants of the Servicer having knowledge
of such matters. Nothing in this Section 5.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 5.12. The Servicer may require the Issuer, the Indenture Trustee or any
Noteholder or its agents or representatives to execute certain agreements in
order to comply with applicable privacy laws.

          SECTION 5.13.      No Offset.

                    Prior to the termination of this Indenture, the obligations
of Servicer under this Indenture shall not be subject to any defense,
counterclaim or right of offset which the Servicer has or may have against the
Issuer, the Indenture Trustee or any Noteholder, whether in respect of this
Indenture, any Timeshare Loan or otherwise.

          SECTION 5.14.      Account Statements.

                    In connection with the Servicer’s preparation of the Monthly
Servicer Reports, the Indenture Trustee agrees to deliver to the Servicer a
monthly statement providing account balances of each of the Trust Accounts.

          SECTION 5.15.      Indemnification; Third Party Claim.

                    The Servicer agrees to indemnify the Issuer, the Indenture
Trustee and the Noteholders from and against any and all actual damages
(excluding economic losses related to the collectibility of any Timeshare Loan),
claims, reasonable attorneys’ fees and related costs, judgments, and any other
costs, fees and expenses that each may sustain because of the failure of the
Servicer to service the Timeshare Loans in accordance with the Servicing
Standard or otherwise perform its obligations and duties hereunder in compliance
with the terms of this Indenture, or because of any act or omission by the
Servicer due to its negligence or willful misconduct in connection with its
maintenance and custody of any funds, documents and records under this
Indenture, or its release thereof except as contemplated by this Indenture. The
Servicer shall immediately notify the Issuer and the Indenture Trustee if it has
Knowledge of a claim made by a third party with respect to the Timeshare Loans,
and, if such claim relates to the servicing of the Timeshare Loans by the
Servicer, the Servicer shall assume, with the consent of the Indenture Trustee,
the defense of any such claim and pay all expenses in connection therewith,
including reasonable counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it. This Section 5.15 shall
survive the termination of this Indenture or the resignation or removal of the
Servicer hereunder.

          SECTION 5.16.      Backup Servicer.

41

--------------------------------------------------------------------------------




                    (a)           Backup Servicing Agreement. The Issuer, the
Indenture Trustee, the Servicer, the Depositor and the Backup Servicer hereby
agree to execute the Backup Servicing Agreement. The Backup Servicer shall be
responsible for each of the duties and obligations imposed upon it by the
provisions of the Backup Servicing Agreement and shall have no duties or
obligations under any Transaction Document to which it is not a party.

                    (b)           Termination of Servicer; Cooperation. In the
event that the Servicer is terminated or resigns in accordance with the terms of
this Indenture, the Backup Servicer agrees to continue to perform its duties and
obligations hereunder and in the Backup Servicing Agreement without
interruption. The Backup Servicer agrees to cooperate in good faith with any
successor Servicer to effect a transition of the servicing obligations by the
Servicer to any successor Servicer. The Indenture Trustee agrees to provide such
information regarding the Trust Accounts as the Backup Servicer shall require to
produce the Monthly Servicer Report on and after the Assumption Date.

                    (c)           Backup Servicer Duties After Assumption Date.
In the event that the Servicer is terminated or resigns in accordance with this
Indenture, the Backup Servicer agrees that it shall undertake those servicing
duties and obligations as set forth in and subject to Section 2 and Schedule V
of the Backup Servicing Agreement. Notwithstanding Section 5.9 hereof, so long
as Concord Servicing Corporation is the Backup Servicer, the Indenture Trustee,
as successor Servicer, will not be obligated or liable for the servicing and
administration activities to the extent that the Backup Servicer is responsible
for such activities under the Backup Servicing Agreement.

                    (d)           Backup Servicing Fee. Prior to the Assumption
Date, the Backup Servicer shall receive its Backup Servicing Fee in accordance
with Sections 3.4 or 6.6 hereof, as applicable. On and after the Assumption
Date, the Indenture Trustee, as successor Servicer, will be obligated to
distribute the Backup Servicing Fee to the Backup Servicer from amounts received
by the Indenture Trustee in respect of the Servicing Fee.

                    (e)           Termination of Backup Servicer.
Notwithstanding anything to the contrary herein, the Indenture Trustee shall
have the right to remove the Backup Servicer with or without cause at any time
and replace the Backup Servicer pursuant to the provisions of the Backup
Servicing Agreement. In the event that the Indenture Trustee shall exercise its
rights to remove and replace Concord Servicing Corporation as Backup Servicer or
Concord Servicing Corporation shall have terminated the Backup Servicing
Agreement in accordance with the terms thereof, Concord Servicing Corporation
shall have no further obligation to perform the duties of the Backup Servicer
under this Indenture. In the event of a termination of the Backup Servicing
Agreement, the Indenture Trustee shall appoint a successor Backup Servicer
reasonably acceptable to the Indenture Trustee. Upon the termination or
resignation of the Backup Servicer, the Indenture Trustee shall be deemed to
represent, warrant and covenant that it will service or engage a subservicer to
perform each of the servicing duties and responsibilities described in this
Indenture.

          SECTION 5.17.      Aruba Notices. Within 30 days of the Closing Date
(with respect to the Initial Timeshare Loans that are Aruba Club Loans) and the
related Transfer Date (with respect to a Subsequent Timeshare Loan or Qualified
Substitute Timeshare Loan that is an Aruba

42

--------------------------------------------------------------------------------




Club Loan), the Servicer shall confirm that notices have been mailed out to each
related Obligor that such Timeshare Loan has ultimately been transferred and
assigned to the Issuer and pledged to the Indenture Trustee, in trust, for the
benefit of the Noteholders. Such notice may include any notice or notices that
the Aruba Originator’s predecessors in title to the Timeshare Loan may give to
the same Obligor with respect to any transfers and assignments of the Timeshare
Loan by such predecessors. Such notice shall be in the form attached hereto as
Exhibit H, as the same may be amended, revised or substituted by the Indenture
Trustee and the Servicer from time to time.

          SECTION 5.18.           Recordation. As soon as practicable after the
Closing Date or Transfer Date, as applicable, but in no event later than ten
Business Days after receipt by the Servicer of the original Mortgage, the
Servicer shall cause the Assignment of Mortgage in respect of each Timeshare
Loan to be sent for recording to the appropriate offices. The Servicer agrees to
cause all evidences of recordation to be delivered to the Custodian to be held
as part of the Timeshare Loan Files.

ARTICLE VI.

EVENTS OF DEFAULT; REMEDIES

          SECTION 6.1.      Events of Default.

                    “Event of Default” wherever used herein with respect to
Notes, means any one of the following events:

                    (a)           a default in the making of Interest
Distribution Amounts, Principal Distribution Amounts, Deferred Interest Amounts
or any other payments in respect of any Note when such become due and payable,
and continuance of such default for three Business Days; or

                    (b)           a non-monetary default in the performance, or
breach, of any covenant of the Issuer in this Indenture (other than a covenant
dealing with a default in the performance of which, or the breach of which, is
specifically dealt with elsewhere in this Section 6.1), the continuance of such
default or breach for a period of 30 days (or, if the Issuer shall have provided
evidence satisfactory to the Indenture Trustee that such covenant cannot be
cured in the 30-day period and that it is diligently pursuing a cure, 60 days)
after the earlier of (x) the Issuer first acquiring Knowledge thereof, and (y)
the Indenture Trustee’s giving written notice thereof to the Issuer; provided,
however, that if such default or breach is in respect of the negative covenants
contained in Section 8.6(a)(i) or (ii) hereof, there shall be no grace period
whatsoever; or

                    (c)           if any representation or warranty of the
Issuer made in this Indenture shall prove to be incorrect in any material
respect as of the time when the same shall have been made, and such breach is
not remedied within 30 days (or, if the Issuer shall have provided evidence
satisfactory to the Indenture Trustee that such representation or warranty
cannot be cured in the 30-day period and that it is diligently pursuing a cure,
60 days) after the earlier of (x) the Issuer first acquiring Knowledge thereof,
and (y) the Indenture Trustee’s giving written notice thereof to the Issuer; or

43

--------------------------------------------------------------------------------




                    (d)           the entry by a court having jurisdiction over
the Issuer of (i) a decree or order for relief in respect of the Issuer in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or (ii) a decree or order
adjudging the Issuer a bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment, or composition of or
in respect of the Issuer under any applicable federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator,
or other similar official of the Issuer, or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days; or

                    (e)           the commencement by the Issuer of a voluntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by either to the entry of a
decree or order for relief in respect of the Issuer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Issuer or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the Issuer’s failure to pay its debts generally as they
become due, or the taking of corporate action by the Issuer in furtherance of
any such action; or

                    (f)           the Issuer becoming subject to registration as
an “investment company” under the Investment Company Act of 1940, as amended; or

                    (g)           the impairment of the validity of any security
interest of the Indenture Trustee in the Trust Estate in any material respect,
except as expressly permitted hereunder, or the creation of any material
encumbrance on or with respect to the Trust Estate or any portion thereof not
otherwise permitted, which is not stayed or released within ten days of the
Issuer having Knowledge of its creation; or

                    (h)           the failure by the Club Originator to
repurchase any Defective Timeshare Loan or provide a Qualified Substitute
Timeshare Loan for a Defective Timeshare Loan to the extent required under the
terms of the Transfer Agreement or the Bluegreen Purchase Agreement; or

                    (i)           the occurrence and continuance of a Servicer
Event of Default that is uncured for two consecutive Due Periods.

          SECTION 6.2.      Acceleration of Maturity; Rescission and Annulment.

                    (a)           Upon the occurrence and continuance of an
Event of Default, if (i) such Event of Default of the kind specified in Section
6.1(d) or Section 6.1(e) hereof occurs, (ii) an Event of Default of the kind
specified in Section 6.1(a) hereof occurs and either (x) the Indenture

44

--------------------------------------------------------------------------------




Trustee has, in its good faith judgment, determined that the value of the assets
comprising the Trust Estate is less than the Aggregate Outstanding Note Balance
or (y) such Event of Default continues for two consecutive Payment Dates, then
each Class of Notes shall automatically become due and payable at its
Outstanding Note Balance together with all accrued and unpaid interest thereon.

                    (b)           Upon the occurrence and continuance of an
Event of Default, if such Event of Default is of the kind specified in Section
6.1(a) hereof (other than as described in Section 6.2(a) above), the Indenture
Trustee shall, upon notice from Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of the most senior Class of Notes then Outstanding (and,
if payment of interest and principal on the most senior Class of Notes then
Outstanding is current, the consent of the Noteholders representing at least
66-2/3% of the Adjusted Note Balance of the most senior Class of Notes which has
failed to receive one or more payments of interest or principal), declare each
Class of Notes to be immediately due and payable at its Outstanding Note Balance
plus all accrued and unpaid interest thereon.

                    (c)           Upon the occurrence and continuance of an
Event of Default, if such Event of Default (other than an Event of Default of
the kind described in Sections 6.2(a) or (b) hereof) shall occur and is
continuing, the Indenture Trustee shall, upon notice from Noteholders
representing at least 66-2/3% of the Adjusted Note Balance of the most senior
Class of Notes then Outstanding, declare each Class of Notes to be immediately
due and payable at its Outstanding Note Balance plus all accrued and unpaid
interest thereon.

                    (d)           Upon any such declaration or automatic
acceleration, the Outstanding Note Balance of each Class of Notes together with
all accrued and unpaid interest thereon shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Issuer. The Indenture Trustee shall promptly send a
notice of any declaration or automatic acceleration to the Rating Agency.

                    (e)           At any time after such a declaration of
acceleration has been made but before a judgment or decree for payment of the
money due has been obtained by the Indenture Trustee as hereinafter in this
Article VI provided, the Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of the most senior Class Outstanding (and, if the consent
of another Class shall have been required for such declaration, Noteholders
representing at least 66-2/3% of the Adjusted Note Balance of such Class) by
written notice to the Issuer and the Indenture Trustee, may rescind and annul
such declaration and its consequences if:

 

 

 

 

 

 

 

 

(i)

the Issuer has paid or deposited with the Indenture Trustee a sum sufficient to
pay:

 

 

 

 

 

 

 

(1)

all principal due on any Class of Notes which has become due otherwise than by
such declaration of acceleration and interest thereon from the date when the
same first became due until the date of payment or deposit,

 

 

 

 

 

 

 

 

(2)

all interest due with respect to any Class of Notes and, to the extent that
payment of such interest is lawful, interest upon overdue

45

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

interest from the date when the same first became due until the date of payment
or deposit at a rate per annum equal to the applicable Note Rate, and

 

 

 

 

 

 

(3)

all sums paid or advanced by the Indenture Trustee hereunder and the reasonable
compensation, expenses, disbursements, and advances of each of the Indenture
Trustee and the Servicer, its agents and counsel;

 


and



 

 

 

         (ii)    all Events of Default with respect to the Notes, other than the
non-payment of the Outstanding Note Balance of each Class of Notes which became
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.13 hereof.

                    (f)           An automatic acceleration under Section 6.2(a)
hereof may only be rescinded and annulled by Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes then Outstanding.

                    (g)           Notwithstanding Section 6.2(d) and (e) hereof,
(i) if the Indenture Trustee shall have commenced making payments as described
in Section 6.6 hereof, no acceleration may be rescinded or annulled and (ii) no
rescission shall affect any subsequent Events of Default or impair any rights
consequent thereon.

          SECTION 6.3.      Remedies.

                    (a)           If an Event of Default with respect to the
Notes occurs and is continuing of which a Responsible Officer of the Indenture
Trustee has Knowledge, the Indenture Trustee shall immediately give notice to
each Noteholder as set forth in Section 7.2 hereof and shall solicit such
Noteholders for advice. The Indenture Trustee shall then take such action as so
directed by the Noteholders representing at least 66-2/3% of the Adjusted Note
Balance of each Class of Notes then Outstanding subject to the provisions of
this Indenture.

                    (b)           Following any acceleration of the Notes, the
Indenture Trustee shall have all of the rights, powers and remedies with respect
to the Trust Estate as are available to secured parties under the UCC or other
applicable law, subject to the limitations set forth in subsection (d) below and
provided such action is not inconsistent with any other provision of this
Indenture. Such rights, powers and remedies may be exercised by the Indenture
Trustee in its own name as trustee of an express trust.

                    (c)           If an Event of Default specified in Section
6.1(a) hereof occurs and is continuing, the Indenture Trustee is authorized to
recover judgment in its own name and as trustee of an express trust against the
Issuer for the Aggregate Outstanding Note Balance and interest remaining unpaid
with respect to the Notes.

                    (d)           Subject to the provisions set forth herein, if
an Event of Default occurs and is continuing, the Indenture Trustee may, in its
discretion, and at the instruction of the

46

--------------------------------------------------------------------------------




Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes shall, proceed to protect and enforce its rights and the rights
of the Noteholders by such appropriate judicial or other proceedings as the
Indenture Trustee shall deem most effectual to protect and enforce any such
rights, whether for the specific enforcement of any covenant or agreement in
this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy. The Indenture Trustee shall notify the Issuer,
the Rating Agency, the Servicer and the Noteholders of any such action.

                    (e)           If the Indenture Trustee shall have received
instructions, within 45 days from the date notice pursuant to Section 6.3(a)
hereof is first given, from Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes that such Persons approve of or
request the liquidation of all of the Trust Estate, the Indenture Trustee shall
to the extent lawful, promptly sell, dispose of or otherwise liquidate all of
the Trust Estate in a commercially reasonable manner and on commercially
reasonable terms, which shall include the solicitation of competitive bids from
third parties including any Noteholder (other than Bluegreen or any Affiliates
thereof), such bids to be approved by the Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes. The Indenture
Trustee may obtain a prior determination from any conservator, receiver or
liquidator of the Issuer that the terms and manner of any proposed sale,
disposition or liquidation are commercially reasonable. Notwithstanding anything
to the contrary herein, neither Bluegreen nor any of its Affiliates may make a
bid in connection with the disposition of the Timeshare Loans in accordance with
this Section 6.3(d).

          SECTION 6.4.           Indenture Trustee May File Proofs of Claim.

                    (a)           In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding related to the Issuer, or any other
obligor in respect of the Notes, or the property of the Issuer, or such other
obligor or their creditors, the Indenture Trustee (irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Indenture Trustee shall
have made any demand on the Issuer for the payment of overdue principal or
interest) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

 

 

          (i)           to file and prove a claim for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Indenture Trustee and any predecessor Indenture Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Indenture Trustee and any predecessor Indenture Trustee, their agents and
counsel) and of the Noteholders allowed in such judicial proceeding;

 

 

 

          (ii)           to collect and receive any moneys or other property
payable or deliverable on any such claims and to distribute the same; and

 

 

 

 

 

          (iii)          to participate as a member, voting or otherwise, of any
official committee of creditors appointed in such matter;

47

--------------------------------------------------------------------------------




and any custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Noteholder to make such payments to the Indenture Trustee and to pay to the
Indenture Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, and any other amounts due the
Indenture Trustee and any predecessor Indenture Trustee under Section 7.6
hereof.

                    (b)           Nothing herein contained shall be deemed to
authorize the Indenture Trustee to authorize, consent to, accept or adopt on
behalf of any Noteholder any plan of reorganization, agreement, adjustment or
composition affecting the Notes or the rights of any Noteholder thereof or
affecting the Timeshare Loans or the other assets constituting the Trust Estate
or to authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding.

          SECTION 6.5.      Indenture Trustee May Enforce Claims Without
Possession of Notes.

                    All rights of action and claims under this Indenture, the
Notes, the Timeshare Loans or the other assets constituting the Trust Estate may
be prosecuted and enforced by the Indenture Trustee without the possession of
any of the Notes or the production thereof in any proceeding relating thereto,
and any such proceeding instituted by the Indenture Trustee shall be brought in
its own name as trustee of an express trust, and any recovery of judgment shall,
after provisions for the payment of reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and any predecessor
Indenture Trustee, their agents and counsel, be for the benefit of the
Noteholders in respect of which such judgment has been recovered, and
distributed pursuant to the priorities contemplated by Section 3.4 and Section
6.6 hereof, as applicable.

          SECTION 6.6.     Application of Money Collected.

                    (a)           If a Payment Default Event shall have occurred
and the Indenture Trustee has not yet effected the remedies under Section 6.3(d)
and Section 6.16 hereof, any money collected by the Indenture Trustee in respect
of the Trust Estate and any other money that may be held thereafter by the
Indenture Trustee as security for the Notes, including, without limitation, the
amounts on deposit in the General Reserve Account, shall be applied in the
following order on each Payment Date:

 

 

 

          (i)         to the Indenture Trustee, any unpaid Indenture Trustee
Fees and any extraordinary out-of-pocket expenses of the Indenture Trustee (up
to $10,000 per Payment Date and no more than a cumulative total of $100,000 for
Servicer Termination Costs), incurred and not reimbursed as of such date;

 

 

 

          (ii)         to the Owner Trustee, any accrued and unpaid Owner
Trustee Fees;

 

 

 

          (iii)        to the Administrator, any accrued and unpaid
Administrator Fees;

 

 

 

          (iv)        to the Custodian, any accrued and unpaid Custodian Fees;

 

 

 

          (v)         to the Lockbox Bank, any accrued and unpaid Lockbox Fees;

48

--------------------------------------------------------------------------------




 

 

 

          (vi)      to the Servicer, any accrued and unpaid Servicing Fees;

 

 

 

          (vii)     to the Backup Servicer, any accrued and unpaid Backup
Servicing Fees (less any amounts received from the Indenture Trustee, as
successor Servicer);

 

 

 

         (viii)     to the Class A Noteholders, the Class A Interest
Distribution Amount;

 

 

 

          (ix)       to the Class B Noteholders, the Class B Interest
Distribution Amount;

 

 

 

          (x)        to the Class C Noteholders, the Class C Interest
Distribution Amount;

 

 

 

          (xi)       to the Class D Noteholders, the Class D Interest
Distribution Amount;

 

 

 

          (xii)      to the Class E Noteholders, the Class E Interest
Distribution Amount;

 

 

 

          (xiii)     to the Class F Noteholders, the Class F Interest
Distribution Amount;

 

 

 

          (xiv)     to the Class A Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class A Notes is reduced to zero;

 

 

 

          (xv)      to the Class A Noteholders, the Deferred Interest Amount for
such Class, if any;

 

 

 

         (xvi)      to the Class B Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class B Notes is reduced to zero;

 

 

 

          (xvii)    to the Class B Noteholders, the Deferred Interest Amount for
such Class, if any;

 

 

 

          (xviii)   to the Class C Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class C Notes is reduced to zero;

 

 

 

          (xix)     to the Class C Noteholders, the Deferred Interest Amount for
such Class, if any;

 

 

 

          (xx)      to the Class D Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class D Notes is reduced to zero;

 

 

 

          (xxi)     to the Class D Noteholders, the Deferred Interest Amount for
such Class, if any;

 

 

 

          (xxii)    to the Class E Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class E Notes is reduced to zero;

 

 

 

          (xxiii)   to the Class E Noteholders, the Deferred Interest Amount for
such Class, if any;

49

--------------------------------------------------------------------------------




 

 

 

 

 

          (xxiv)     to the Class F Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class F Notes is reduced to zero;

 

 

 

 

 

          (xxv)      to the Class F Noteholders, the Deferred Interest Amount
for such Class, if any;

 

 

 

 

 

          (xxvi)     to the Class G Noteholders, the Class G Interest
Distribution Amount;

 

 

 

 

 

          (xxvii)    to the Class G Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class G Notes is reduced to zero;

 

 

 

 

 

          (xxviii)   to the Class G Noteholders, the Deferred Interest Amount
for such Class, if any;

 

 

 

 

 

          (xxix)     to the Indenture Trustee, any extraordinary out-of-pocket
expenses of the Indenture Trustee not paid in accordance with (i) above; and

 

 

 

 

 

          (xxx)      any remaining Available Funds to the Certificate
Distribution Account for distribution pursuant to the Trust Agreement.

 

 

 

                    (b)      If (i) (A) a Payment Default Event shall have
occurred or (B) each Class of Notes shall otherwise have been declared due and
payable following an Event of Default and (ii) the Indenture Trustee shall have
effected a sale of the Trust Estate under Section 6.3(d) Section and 6.16 hereof
((i) and (ii), a “Trust Estate Liquidation Event”), any money collected by the
Indenture Trustee in respect of the Trust Estate and any other money that may be
held thereafter by the Indenture Trustee as security for the Notes, including
without limitation the amounts on deposit in the General Reserve Account, shall
be applied in the following order on each Payment Date:

 

 

 

 

 

          (i)       to the Indenture Trustee, any accrued and unpaid Indenture
Trustee Fees and certain expenses incurred and charged and unpaid as of such
date;

 

 

 

 

 

          (ii)      to the Owner Trustee, any accrued and unpaid Owner Trustee
Fees;

 

 

 

 

 

          (iii)     to the Administrator, any accrued and unpaid Administrator
Fees;

 

 

 

 

 

          (iv)     to the Custodian, any accrued and unpaid Custodian Fees;

 

 

 

 

 

          (v)      to the Lockbox Bank, any accrued and unpaid Lockbox Fees;

 

 

 

 

 

          (vi)     to the Servicer, any accrued and unpaid Servicing Fees;

 

 

 

 

 

          (vii)    to the Backup Servicer, any accrued and unpaid Backup
Servicing Fees (less any amounts received from the Indenture Trustee, as
successor Servicer);

 

 

 

 

 

          (viii)   to the Class A Noteholders, the Class A Interest Distribution
Amount;

50

--------------------------------------------------------------------------------




 

 

 

          (ix)       to the Class A Noteholders, the Class A Deferred Interest
Amount, if any;

 

 

 

          (x)        to the Class A Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class A Notes is reduced to zero;

 

 

 

          (xi)       to the Class B Noteholders, the Class B Interest
Distribution Amount;

 

 

 

          (xii)      to the Class B Noteholders, the Class B Deferred Interest
Amount, if any;

 

 

 

          (xiii)     to the Class B Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class B Notes is reduced to zero;

 

 

 

          (xiv)     to the Class C Noteholders, the Class C Interest
Distribution Amount;

 

 

 

          (xv)      to the Class C Noteholders, the Class C Deferred Interest
Amount, if any;

 

 

 

          (xvi)     to the Class C Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class C Notes is reduced to zero;

 

 

 

          (xvii)    to the Class D Noteholders, the Class D Interest
Distribution Amount;

 

 

 

          (xviii)   to the Class D Noteholders, the Class D Deferred Interest
Amount, if any;

 

 

 

          (xix)      to the Class D Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class D Notes is reduced to zero;

 

 

 

          (xx)       to the Class E Noteholders, the Class E Interest
Distribution Amount;

 

 

 

          (xxi)      to the Class E Noteholders, the Class E Deferred Interest
Amount, if any;

 

 

 

          (xxii)     to the Class E Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class E Notes is reduced to zero;

 

 

 

          (xxiii)    to the Class F Noteholders, the Class F Interest
Distribution Amount;

 

 

 

          (xxiv)    to the Class F Noteholders, the Class F Deferred Interest
Amount, if any;

 

 

 

          (xxv)     to the Class F Noteholders, all remaining amounts until the
Outstanding Note Balance of the Class F Notes is reduced to zero;

 

 

 

          (xxvi)    to the Class G Noteholders, the Class G Interest
Distribution Amount;

51

--------------------------------------------------------------------------------




 

 

 

          (xxvii)     to the Class G Noteholders, the Class G Deferred Interest
Amount, if any;

 

 

 

          (xxviii)    to the Class G Noteholders, all remaining amounts until
the Outstanding Note Balance of the Class G Notes is reduced to zero; and

 

 

 

          (xxix)      any remaining Available Funds to the Certificate
Distribution Account for distribution pursuant to the Trust Agreement.

                    (c)           Notwithstanding the occurrence and
continuation of an Event of Default, prior to the occurrence of a Sequential Pay
Event, Noteholders shall continue to be paid in the manner and priorities
described in Section 3.4 hereof.

          SECTION 6.7.      Limitation on Suits.

                    No Noteholder shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture or for any
other remedy hereunder, unless:

                    (a)           there is a continuing Event of Default and
such Noteholder has previously given written notice to the Indenture Trustee of
a continuing Event of Default;

                    (b)           such Noteholder or Noteholders have offered to
the Indenture Trustee reasonable indemnity (which may be in the form of written
assurances) against the costs, expenses and liabilities to be incurred in
compliance with such request;

                    (c)           the Indenture Trustee, for 30 days after its
receipt of such notice, request and offer of indemnity, has failed to institute
any such proceeding; and

                    (d)           no direction inconsistent with such written
request has been given to the Indenture Trustee during such 30-day period by the
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes Outstanding;

it being understood and intended that no one or more of such Noteholders shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Noteholders, or to obtain or to seek to obtain priority or preference over
any other Noteholders or to enforce any right under this Indenture, except in
the manner herein provided and for the ratable benefit of all such Noteholders.
It is further understood and intended that so long as any portion of the Notes
remains Outstanding, the Servicer shall not have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture (other than
for the enforcement of Section 3.4 hereof) or for the appointment of a receiver
or trustee (including without limitation a proceeding under the Bankruptcy
Code), or for any other remedy hereunder. Nothing in this Section 6.7 shall be
construed as limiting the rights of otherwise qualified Noteholders to petition
a court for the removal of a Indenture Trustee pursuant to Section 7.8 hereof.

52

--------------------------------------------------------------------------------




          SECTION 6.8.     Unconditional Right of Noteholders to Receive
Principal and Interest.

                    Notwithstanding any other provision in this Indenture, other
than the provisions hereof limiting the right to recover amounts due on the
Notes to recoveries from the property comprising the Trust Estate, each
Noteholder shall have the absolute and unconditional right to receive payment of
the principal of, and interest on, such Note as such payments of principal and
interest become due, including on the Stated Maturity, and such right shall not
be impaired without the consent of such Noteholder.

          SECTION 6.9.      Restoration of Rights and Remedies.

                    If the Indenture Trustee or any Noteholder has instituted
any proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or to such Noteholder, then and,
in every such case, subject to any determination in such proceeding, the Issuer,
the Indenture Trustee and the Noteholders shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Indenture Trustee and the Noteholders continue as though no such
proceeding had been instituted.

          SECTION 6.10.     Rights and Remedies Cumulative.

                    Except as otherwise provided with respect to the replacement
or payment of mutilated, destroyed, lost, or stolen Notes in the last paragraph
of Section 2.5 hereof, no right or remedy herein conferred upon or reserved to
the Indenture Trustee or to the Noteholders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

          SECTION 6.11.      Delay or Omission Not Waiver.

                    No delay or omission of the Indenture Trustee or of any
Noteholder to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Article VI or by law to the Indenture Trustee or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Indenture Trustee or by the Noteholders, as the case may be.

          SECTION 6.12.      Control by Noteholders.

                    Except as may otherwise be provided in this Indenture, until
such time as the conditions specified in Sections 11.1(a)(i) and (ii) hereof
have been satisfied in full, the Noteholders representing at least 66-2/3% of
the Adjusted Note Balance of each Class of Notes shall have the right to direct
the time, method and place of conducting any proceeding for any remedy available
to the Indenture Trustee, or exercising any trust or power conferred on the
Indenture Trustee, with respect to the Notes. Notwithstanding the foregoing:

53

--------------------------------------------------------------------------------




 

 

 

          (i)        no such direction shall be in conflict with any rule of law
or with this Indenture;

 

 

 

          (ii)      the Indenture Trustee shall not be required to follow any
such direction which the Indenture Trustee reasonably believes might result in
any personal liability on the part of the Indenture Trustee for which the
Indenture Trustee is not adequately indemnified; and

 

 

 

          (iii)     the Indenture Trustee may take any other action deemed
proper by the Indenture Trustee which is not inconsistent with any such
direction; provided that the Indenture Trustee shall give notice of any such
action to each Noteholder.

          SECTION 6.13.      Waiver of Events of Default.

                    (a)           Unless a Sequential Pay Event shall have
occurred, the Noteholders representing at least 66-2/3% of the Adjusted Note
Balance of each Class of Notes may, by one or more instruments in writing, waive
any Event of Default hereunder and its consequences, except a continuing Event
of Default:

 

 

 

          (i)       in respect of the payment of the principal of or interest on
any Note (which may only be waived by such Noteholder), or

 

 

 

          (ii)      in respect of a covenant or provision hereof which under
Article IX hereof cannot be modified or amended without the consent of the
Noteholder of each Outstanding Note affected (which only may be waived by the
Noteholders of all Outstanding Notes affected).

                    (b)           A copy of each waiver pursuant to Section
6.13(a) hereof shall be furnished by the Issuer to the Indenture Trustee and
each Noteholder. Upon any such waiver, such Event of Default shall cease to
exist and shall be deemed to have been cured, for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Event of
Default or impair any right consequent thereon.

          SECTION 6.14.      Undertaking for Costs.

                    All parties to this Indenture agree (and each Noteholder by
its acceptance thereof shall be deemed to have agreed) that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Indenture Trustee for any action
taken, suffered or omitted by it as Indenture Trustee, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant;
but the provisions of this Section 6.14 shall not apply to (i) any suit
instituted by the Indenture Trustee, (ii) to any suit instituted by any
Noteholder, or group of Noteholders representing at least 66-2/3% of the
Adjusted Note Balance of each Class of Notes Outstanding, or (iii) to any suit
instituted by any Noteholder for the enforcement of the payment of the principal
of or interest on any Note on or after the maturities for such payments,
including the Stated Maturity, as applicable.

54

--------------------------------------------------------------------------------




          SECTION 6.15.      Waiver of Stay or Extension Laws.

                    The Issuer covenants (to the extent that it may lawfully do
so) that it will not at any time insist upon, or plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of this Indenture; and the Issuer (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Indenture Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

          SECTION 6.16.      Sale of Trust Estate.

                    (a)           The power to effect the sale of the Trust
Estate pursuant to Section 6.3 hereof shall continue unimpaired until the entire
Trust Estate shall have been sold or all amounts payable on the Notes shall have
been paid or losses allocated thereto and borne thereby. The Indenture Trustee
may from time to time, upon directions in accordance with Section 6.12 hereof,
postpone any public sale by public announcement made at the time and place of
such sale.

                    (b)           Unless required by applicable law, the
Indenture Trustee shall not sell to a third party the Trust Estate, or any
portion thereof except as permitted under Section 6.3(d) hereof.

                    (c)           In connection with a sale of the Trust Estate:

 

 

 

          (i)       any one or more Noteholders (other than Bluegreen or any
Affiliates thereof) may bid for and purchase the property offered for sale, and
upon compliance with the terms of sale may hold, retain, and possess and dispose
of such property, without further accountability, and any Noteholder (other than
Bluegreen or any Affiliates thereof) may, in paying the purchase money therefor,
deliver in lieu of cash any Outstanding Notes or claims for interest thereon for
credit in the amount that shall, upon distribution of the net proceeds of such
sale, be payable thereon, and the Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall be returned to the Noteholders
after being appropriately stamped to show such partial payment;

 

 

 

          (ii)      the Indenture Trustee shall execute and deliver an
appropriate instrument of conveyance prepared by the Servicer transferring the
Indenture Trustee’s interest in the Trust Estate without recourse,
representation or warranty in any portion of the Trust Estate in connection with
a sale thereof;

 

 

 

          (iii)      the Indenture Trustee is hereby irrevocably appointed the
agent and attorney-in-fact of the Issuer to transfer and convey the Issuer’s
interest in any portion of the Trust Estate in connection with a sale thereof,
and to take all action necessary to effect such sale;

55

--------------------------------------------------------------------------------




 

 

 

          (iv)      no purchaser or transferee at such a sale shall be bound to
ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any moneys;

 

 

 

          (v)      the method, manner, time, place and terms of any sale of the
Trust Estate shall be commercially reasonable; and

 

 

 

          (vi)      none of Bluegreen or its Affiliates may bid for and purchase
the Timeshare Loans offered for sale by the Indenture Trustee in Section
6.16(c)(i) hereof.

          SECTION 6.17.      Action on Notes.

                    The Indenture Trustee’s right to seek and recover judgment
on the Notes or under this Indenture or any other Transaction Document shall not
be affected by the seeking, obtaining or application of any other relief under
or with respect to this Indenture or any other Transaction Document. Neither the
Lien of this Indenture nor any rights or remedies of the Indenture Trustee or
the Noteholders shall be impaired by the recovery of any judgment by the
Indenture Trustee against the Issuer or by the levy of any execution under such
judgment upon any portion of the Trust Estate or upon any of the assets of the
Issuer. Any money or property collected by the Indenture Trustee shall be
applied in accordance with the provisions of this Indenture.

          SECTION 6.18.      Performance and Enforcement of Certain Obligations.

                    Promptly following a request from the Indenture Trustee, the
Issuer shall take all such lawful action as the Indenture Trustee may request to
compel or secure the performance and observance by the Depositor, the Club
Originator and the Servicer, as applicable, of each of their respective
obligations to the Issuer under or in connection with the Sale Agreement and any
other Transaction Document and to exercise any and all rights, remedies, powers
and privileges lawfully available to the Issuer under or in connection with the
Sale Agreement or any other Transaction Document to the extent and in the manner
directed by the Indenture Trustee, including the transmission of notices of
default on the part of the Depositor, the Club Originator or the Servicer
thereunder and the institution of legal or administrative actions or proceedings
to compel or secure performance by the Depositor, the Club Originator or the
Servicer of each of their obligations under the Sale Agreement and the other
Transaction Documents.

ARTICLE VII.

THE INDENTURE TRUSTEE

          SECTION 7.1.      Certain Duties.

                    (a)           The Indenture Trustee undertakes to perform
such duties and only such duties as are specifically set forth in this
Indenture, and no implied covenants or obligations shall be read into this
Indenture against the Indenture Trustee; except as expressly set forth herein,
the Indenture Trustee shall have no obligation to monitor the performance of the
Servicer under the Transaction Documents.

56

--------------------------------------------------------------------------------




                    (b)           In the absence of bad faith on its part, the
Indenture Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Indenture Trustee and conforming to the requirements of this
Indenture; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Indenture
Trustee, the Indenture Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture;
provided, however, the Indenture Trustee shall not be required to verify or
recalculate the contents thereof.

                    (c)           In case an Event of Default or a Servicer
Event of Default (resulting in the appointment of the Indenture Trustee as
successor Servicer) has occurred and is continuing, the Indenture Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent Person would
exercise or use under the circumstances in the conduct of such Person’s own
affairs; provided, however, that no provision in this Indenture shall be
construed to limit the obligations of the Indenture Trustee to provide notices
under Section 7.2 hereof.

                    (d)           The Indenture Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture, unless such Noteholders shall have offered to the Indenture Trustee
reasonable security or indemnity acceptable to the Indenture Trustee (which may
be in the form of written assurances) against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction.

                    (e)           No provision of this Indenture shall be
construed to relieve the Indenture Trustee from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

 

 

 

          (i)      this Section 7.1(e) shall not be construed to limit the
effect of Section 7.1(a) and (b) hereof;

 

 

 

          (ii)     the Indenture Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer unless it shall be proved
that the Indenture Trustee shall have been negligent in ascertaining the
pertinent facts; and

 

 

 

          (iii)     the Indenture Trustee shall not be liable with respect to
any action taken or omitted to be taken by it in good faith in accordance with
the written direction of the holders of the requisite principal amount of the
outstanding Notes, or in accordance with any written direction delivered to it
under Sections 6.2(a), (b) or (c) hereof relating to the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or exercising any trust or power conferred upon the Indenture Trustee, under
this Indenture.

                    (f)           Whether or not therein expressly so provided,
every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Indenture Trustee shall be subject
to the provisions of this Section 7.1.

57

--------------------------------------------------------------------------------




                    (g)           The Indenture Trustee makes no representations
or warranties with respect to the Timeshare Loans or the Notes or the validity
or sufficiency of any assignment of the Timeshare Loans to the Issuer or to the
Trust Estate.

                    (h)           Notwithstanding anything to the contrary
herein, the Indenture Trustee is not required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder or in the exercise of any of its rights or powers, if it shall have
reasonable grounds to believe that repayment of such funds or adequate indemnity
against such risk or liability is not reasonably assured to it.

          SECTION 7.2.      Notice of Events of Default.

                    The Indenture Trustee shall promptly (but, in any event,
within three Business Days) notify the Issuer, the Servicer, the Rating Agency
and the Noteholders upon a Responsible Officer obtaining actual knowledge of any
event which constitutes an Event of Default or a Servicer Event of Default or
would constitute an Event of Default or a Servicer Event of Default but for the
requirement that notice be given or time elapse or both.

          SECTION 7.3.      Certain Matters Affecting the Indenture Trustee.

                    Subject to the provisions of Section 7.1 hereof:

                    (a)           The Indenture Trustee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

                    (b)           Any request or direction of any Noteholders,
the Issuer, or the Servicer mentioned herein shall be in writing;

                    (c)           Whenever in the performance of its duties
hereunder the Indenture Trustee shall deem it desirable that a matter be proved
or established prior to taking, suffering or omitting any action hereunder, the
Indenture Trustee (unless other evidence be herein specifically prescribed) may,
in the absence of bad faith on its part, rely upon an Officer’s Certificate or
an opinion of counsel;

                    (d)           The Indenture Trustee may consult with
counsel, and the advice of such counsel or any Opinion of Counsel shall be
deemed authorization in respect of any action taken, suffered, or omitted by it
hereunder in good faith and in reliance thereon;

                    (e)           Prior to the occurrence of an Event of Default
or after the curing of all Events of Default which may have occurred, the
Indenture Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper document,
unless requested in writing so to do by Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes; provided, however,
that if the payment within a reasonable time to the Indenture Trustee of the
costs, expenses or liabilities likely to be

58

--------------------------------------------------------------------------------




incurred by it in the making of such investigation is, in the reasonable opinion
of the Indenture Trustee, not reasonably assured to the Indenture Trustee by the
security afforded to it by the terms of this Indenture, the Indenture Trustee
may require reasonable indemnity against such cost, expense or liability as a
condition to so proceeding. The reasonable expense of every such examination
shall be paid by the Servicer or, if paid by the Indenture Trustee, shall be
reimbursed by the Servicer upon demand;

                    (f)           The Indenture Trustee may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents or attorneys or a custodian (which may be an Affiliate of the
Indenture Trustee), and the Indenture Trustee shall not be liable for any acts
or omissions of such agents, attorneys or custodians appointed with due care by
it hereunder; and

                    (g)           Delivery of any reports, information and
documents to the Indenture Trustee provided for herein or any other Transaction
Document is for informational purposes only (unless otherwise expressly stated),
and the Indenture Trustee’s receipt of such shall not constitute constructive
knowledge of any information contained therein or determinable from information
contained therein, including the Servicer’s or Issuer’s compliance with any of
its representations, warranties or covenants hereunder (as to which the
Indenture Trustee is entitled to rely exclusively on Officer’s Certificates).

          SECTION 7.4.     Indenture Trustee Not Liable for Notes or Timeshare
Loans.

                    (a)           The Indenture Trustee makes no representations
as to the validity or sufficiency of this Indenture or any Transaction Document,
the Notes (other than the authentication thereof) or of any Timeshare Loan. The
Indenture Trustee shall not be accountable for the use or application by the
Issuer of funds paid to the Issuer in consideration of conveyance of the
Timeshare Loans and related assets to the Trust Estate.

                    (b)           The Indenture Trustee (in its capacity as
Indenture Trustee) shall have no responsibility or liability for or with respect
to the validity of any security interest in any property securing a Timeshare
Loan; the existence or validity of any Timeshare Loan, the validity of the
assignment of any Timeshare Loan to the Trust Estate or of any intervening
assignment; the review of any Timeshare Loan, any Timeshare Loan File, the
completeness of any Timeshare Loan File, the receipt by the Custodian of any
Timeshare Loan, Timeshare Loan File, (it being understood that the Indenture
Trustee has not reviewed and does not intend to review such matters); the
performance or enforcement of any Timeshare Loan; the compliance by the Servicer
or the Issuer with any covenant or the breach by the Servicer or the Issuer of
any warranty or representation made hereunder or in any Transaction Document or
the accuracy of any such warranty or representation; the acts or omissions of
the Servicer, the Issuer or any Obligor; or any action of the Servicer or the
Issuer taken in the name of the Indenture Trustee.

          SECTION 7.5.      Indenture Trustee May Own Notes.

                    The Indenture Trustee in its individual or any other
capacity may become the owner or pledgee of Notes with the same rights as it
would have if it were not the Indenture Trustee. Any Paying Agent, Note
Registrar, co-registrar or co-paying agent may become the

59

--------------------------------------------------------------------------------




owner or pledgee of Notes with the same rights as it would have if it were not
the Paying Agent, Note Registrar, co-registrar or co-paying agent.

          SECTION 7.6.      Indenture Trustee’s Fees and Expenses.

                    On each Payment Date, the Indenture Trustee shall be
entitled to the Indenture Trustee Fee and reimbursement of out-of-pocket
expenses incurred by it in connection with its responsibilities hereunder in the
priorities provided in Sections 3.4 or 6.6 hereof, as applicable.

          SECTION 7.7.      Eligibility Requirements for Indenture Trustee.

                    Other than the initial Indenture Trustee, the Indenture
Trustee hereunder shall at all times (a) be a corporation, depository
institution, or trust company organized and doing business under the laws of the
United States of America or any state thereof authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $100,000,000, (b) be subject to supervision or examination by federal or
state authority, (c) be capable of maintaining an Eligible Bank Account, (d)
have a long-term unsecured debt rating of not less than “Baa2” from Moody’s and
“BBB” from S&P, and (e) shall be acceptable to Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes. If such institution
publishes reports of condition at least annually, pursuant to or to the
requirements of the aforesaid supervising or examining authority, then for the
purpose of this Section 7.7, the combined capital and surplus of such
institution shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Indenture Trustee shall cease to be eligible in accordance with the provisions
of this Section 7.7, the Indenture Trustee shall resign in the manner and with
the effect specified in Section 7.8 hereof.

          SECTION 7.8.      Resignation or Removal of Indenture Trustee.

                    (a)           The Indenture Trustee may at any time resign
and be discharged with respect to the Notes by giving 60 days’ written notice
thereof to the Servicer, the Issuer, the Rating Agency and the Noteholders. Upon
receiving such notice of resignation, the Issuer shall promptly appoint a
successor Indenture Trustee not objected to by Noteholders representing at least
66-2/3% of the Adjusted Note Balance of each Class of Notes within 30 days after
prior written notice, by written instrument, in sextuplicate, one counterpart of
which instrument shall be delivered to each of the Issuer, the Servicer, the
Rating Agency, the Noteholders, the successor Indenture Trustee and the
predecessor Indenture Trustee. If no successor Indenture Trustee shall have been
so appointed and have accepted appointment within 60 days after the giving of
such notice of resignation, the resigning Indenture Trustee may petition any
court of competent jurisdiction for the appointment of a successor Indenture
Trustee.

                    (b)           If at any time the Indenture Trustee shall
cease to be eligible in accordance with the provisions of Section 7.7 hereof and
shall fail to resign after written request therefor by the Issuer, or if at any
time the Indenture Trustee shall be legally unable to act, fails to perform in
any material respect its obligations under this Indenture, or shall be adjudged
as bankrupt or insolvent, or a receiver of the Indenture Trustee or of its
property shall be appointed, or any public officer shall take charge or control
of the Indenture Trustee or of its property or affairs for

60

--------------------------------------------------------------------------------




the purpose of rehabilitation, conservation or liquidation, then the Issuer or
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes may direct the Issuer to remove the Indenture Trustee. If it
removes the Indenture Trustee under the authority of the immediately preceding
sentence, the Issuer shall promptly appoint a successor Indenture Trustee not
objected to by Noteholders representing at least 66-2/3% of the Adjusted Note
Balance of each Class of Notes, within 30 days after prior written notice, by
written instrument, in sextuplicate, one counterpart of which instrument shall
be delivered to each of the Issuer, the Servicer, the Noteholders, the Rating
Agency, the successor Indenture Trustee and the predecessor Indenture Trustee.

                    (c)           Any resignation or removal of the Indenture
Trustee and appointment of a successor Indenture Trustee pursuant to any of the
provisions of this Section 7.8 shall not become effective until acceptance of
appointment by the successor Indenture Trustee as provided in Section 7.9
hereof.

          SECTION 7.9.      Successor Indenture Trustee.

                    (a)           Any successor Indenture Trustee appointed as
provided in Section 7.8 hereof shall execute, acknowledge and deliver to each of
the Servicer, the Issuer, the Rating Agency, the Noteholders and to its
predecessor Indenture Trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor Indenture
Trustee shall become effective and such successor Indenture Trustee, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor Indenture Trustee hereunder
with like effect as if originally named a Indenture Trustee. The predecessor
Indenture Trustee shall deliver or cause to be delivered to the successor
Indenture Trustee or its custodian any Transaction Documents and statements held
by it or its custodian hereunder; and the Servicer and the Issuer and the
predecessor Indenture Trustee shall execute and deliver such instruments and do
such other things as may reasonably be required for the full and certain vesting
and confirmation in the successor Indenture Trustee of all such rights, powers,
duties and obligations.

                    (b)           In case of the appointment hereunder of a
successor Indenture Trustee with respect to the Notes, the Issuer, the retiring
Indenture Trustee and each successor Indenture Trustee with respect to the Notes
shall execute and deliver an indenture supplemental hereto wherein each
successor Indenture Trustee shall accept such appointment and which (i) shall
contain such provisions as shall be necessary or desirable to transfer and
confirm to, and to vest in, each successor Indenture Trustee all the rights,
powers, trusts and duties of the retiring Indenture Trustee with respect to the
Notes to which the appointment of such successor Indenture Trustee relates, (ii)
if the retiring Indenture Trustee is not retiring with respect to all Notes,
shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the retiring Indenture
Trustee with respect to the Notes as to which the retiring Indenture Trustee is
not retiring shall continue to be vested in the retiring Indenture Trustee, and
(iii) shall add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the Trust Estate
hereunder by more than one Indenture Trustee, it being understood that nothing
herein or in such supplemental indenture shall constitute such Indenture
Trustees co-trustees of the same allocated trust and that each such Indenture
Trustee shall be trustee of a trust or trusts hereunder separate and apart from

61

--------------------------------------------------------------------------------




any trust or trusts hereunder administered by any other such Indenture Trustee;
and upon the execution and delivery of such supplemental indenture the
resignation or removal of the retiring Indenture Trustee shall become effective
to the extent provided therein and each such successor Indenture Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Indenture Trustee with respect
to the Notes to which the appointment of such successor Indenture Trustee
relates; but, on request of the Issuer or any successor Indenture Trustee, such
retiring Indenture Trustee shall duly assign, transfer and deliver to such
successor Indenture Trustee all property and money held by such retiring
Indenture Trustee hereunder with respect to the Notes of that or those to which
the appointment of such successor Indenture Trustee relates.

                    Upon request of any such successor Indenture Trustee, the
Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor indenture trustee all such rights,
powers and trusts referred to in the preceding paragraph.

                    (c)          No successor Indenture Trustee shall accept
appointment as provided in this Section 7.9 unless at the time of such
acceptance such successor Indenture Trustee shall be eligible under the
provisions of Section 7.7 hereof.

                    (d)          Upon acceptance of appointment by a successor
Indenture Trustee as provided in this Section 7.9, the Servicer shall mail
notice of the succession of such Indenture Trustee hereunder to each Noteholder
at its address as shown in the Note Register. If the Servicer fails to mail such
notice within ten days after acceptance of appointment by the successor
Indenture Trustee, the successor Indenture Trustee shall cause such notice to be
mailed at the expense of the Issuer and the Servicer.

          SECTION 7.10.     Merger or Consolidation of Indenture Trustee.

                    Any corporation into which the Indenture Trustee may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Indenture
Trustee shall be a party, or any corporation succeeding to the corporate trust
business of the Indenture Trustee, shall be the successor of the Indenture
Trustee hereunder, provided such corporation shall be eligible under the
provisions of Section 7.7 hereof, without the execution or filing of any paper
or any further act on the part of any of the parties hereto, anything herein to
the contrary notwithstanding.

          SECTION 7.11.     Appointment of Co-Indenture Trustee or Separate
Indenture Trustee.

                    (a)          At any time or times for the purpose of meeting
any legal requirement of any jurisdiction in which any part of the Trust Estate
may at the time be located or in which any action of the Indenture Trustee may
be required to be performed or taken, the Indenture Trustee, the Servicer or the
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes, by an instrument in writing signed by it or them, may appoint,
at the reasonable expense of the Issuer and the Servicer, one or more
individuals or corporations to act as separate trustee or separate trustees or
co-trustee, acting jointly with the Indenture Trustee, of all or any part of the
Trust Estate, to the full extent that local law makes it necessary for such
separate trustee or separate trustees or co-trustee acting jointly with the
Indenture Trustee to act.

62

--------------------------------------------------------------------------------




Notwithstanding the appointment of any separate or co-trustee, the Indenture
Trustee shall remain obligated and liable for the obligations of the Indenture
Trustee under this Indenture.

                    (b)          The Indenture Trustee and, at the request of
the Indenture Trustee, the Issuer shall execute, acknowledge and deliver all
such instruments as may be required by the legal requirements of any
jurisdiction or by any such separate trustee or separate trustees or co-trustee
for the purpose of more fully confirming such title, rights, or duties to such
separate trustee or separate trustees or co-trustee. Upon the acceptance in
writing of such appointment by any such separate trustee or separate trustees or
co-trustee, it, he, she or they shall be vested with such title to the Trust
Estate or any part thereof, and with such rights, powers, duties and obligations
as shall be specified in the instrument of appointment, and such rights, powers,
duties and obligations shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee, or the Indenture Trustee and such separate
trustee or separate trustees or co-trustees jointly with the Indenture Trustee
subject to all the terms of this Indenture, except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed
the Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations shall be
exercised and performed by such separate trustee or separate trustees or
co-trustee, as the case may be. Any separate trustee or separate trustees or
co-trustee may, at any time by an instrument in writing, constitute the
Indenture Trustee its attorney-in-fact and agent with full power and authority
to do all acts and things and to exercise all discretion on its behalf and in
its name. In any case any such separate trustee or co-trustee shall die, become
incapable of acting, resign or be removed, the title to the Trust Estate and all
assets, property, rights, power duties and obligations and duties of such
separate trustee or co-trustee shall, so far as permitted by law, vest in and be
exercised by the Indenture Trustee, without the appointment of a successor to
such separate trustee or co-trustee unless and until a successor is appointed.

                    (c)          All provisions of this Indenture which are for
the benefit of the Indenture Trustee shall extend to and apply to each separate
trustee or co-trustee appointed pursuant to the foregoing provisions of this
Section 7.11.

                    (d)          Every additional trustee and separate trustee
hereunder shall, to the extent permitted by law, be appointed and act and the
Indenture Trustee shall act, subject to the following provisions and conditions:
(i) all powers, duties and obligations and rights conferred upon the Indenture
Trustee in respect of the receipt, custody, investment and payment of monies
shall be exercised solely by the Indenture Trustee; (ii) all other rights,
powers, duties and obligations conferred or imposed upon the Indenture Trustee
shall be conferred or imposed and exercised or performed by the Indenture
Trustee and such additional trustee or trustees and separate trustee or trustees
jointly except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed, the Indenture Trustee shall be
incompetent or unqualified to perform such act or acts, in which event such
rights, powers, duties and obligations (including the holding of title to the
Timeshare Properties in any such jurisdiction) shall be exercised and performed
by such additional trustee or trustees or separate trustee or trustees; (iii) no
power hereby given to, or exercisable by, any such additional trustee or
separate trustee shall be exercised hereunder by such trustee except jointly
with, or with the consent of, the Indenture Trustee; and (iv) no trustee
hereunder shall be personally liable by reason of any act or omission of any
other trustee hereunder.

63

--------------------------------------------------------------------------------




                    If at any time, the Indenture Trustee shall deem it no
longer necessary or prudent in order to conform to such law, the Indenture
Trustee shall execute and deliver all instruments and agreements necessary or
proper to remove any additional trustee or separate trustee.

                    (e)         Any request, approval or consent in writing by
the Indenture Trustee to any additional trustee or separate trustee shall be
sufficient warrant to such additional trustee or separate trustee, as the case
may be, to take such action as may be so requested, approved or consented to.

                    (f)          Notwithstanding any other provision of this
Section 7.11, the powers of any additional trustee or separate trustee shall not
exceed those of the Indenture Trustee hereunder.

          SECTION 7.12.     Paying Agent and Note Registrar Rights.

                    So long as the Indenture Trustee is the Paying Agent and
Note Registrar, the Paying Agent and Note Registrar shall be entitled to the
rights, benefits and immunities of the Indenture Trustee as set forth in this
Article VII to the same extent and as fully as though named in place of the
Indenture Trustee herein. The Paying Agent shall be compensated out of the
Indenture Trustee Fee.

          SECTION 7.13.     Authorization.

                    (a)          The Issuer hereby authorizes and directs the
Indenture Trustee to enter into the Lockbox Agreement. Pursuant to the Lockbox
Agreement, the Indenture Trustee agrees to cause to be established and
maintained an account (the “Lockbox Account”) for the benefit of the
Noteholders. The Lockbox Account will be titled as required by the Lockbox Bank.
The Indenture Trustee is authorized and directed to act as titleholder of the
Lockbox Account in accordance with the terms of the Lockbox Agreement for the
benefit of the Noteholders with interests in the funds on deposit in such
account. In addition, the Indenture Trustee is hereby authorized to enter into,
execute, deliver and perform under, each of the applicable Transaction
Documents, the letter agreement among the Indenture Trustee, the Depositor, the
Issuer and Bluegreen regarding the purchase and transfer of Closing Date
Eligible Investments and the Depository Agreement. The Lockbox Bank will be
required to transfer and will be permitted to withdraw funds from the Lockbox
Account in accordance with the Lockbox Agreement.

                    (b)          The Indenture Trustee is authorized and
directed to act as titleholder of the Credit Card Account for the benefit of the
Noteholders with interests in the funds on deposit in such account.

          SECTION 7.14.     Maintenance of Office or Agency.

                    The Indenture Trustee will maintain in the Borough of
Manhattan, the City of New York, an office or agency where Notes may be
surrendered for registration of transfer or exchange, and where notices and
demands to or upon the Indenture Trustee in respect of the Notes and this
Indenture may be served. The Indenture Trustee will give prompt written notice
to the Issuer, the Servicer and the Noteholders of the location, and of any
change in the location, of any such office or agency or shall fail to furnish
the Issuer or the Servicer with the address

64

--------------------------------------------------------------------------------




thereof, such surrenders, notices and demands may be made or served at the
Corporate Trust Office, and the Issuer hereby appoints the Indenture Trustee as
its agent to receive all such surrenders, notices and demands.

ARTICLE VIII.

COVENANTS OF THE ISSUER

          SECTION 8.1.     Payment of Principal, Interest and Other Amounts.

                    The Issuer will cause the due and punctual payment of the
principal of, and interest on, the Notes in accordance with the terms of the
Notes and this Indenture.

          SECTION 8.2.    Eligible Timeshare Loans.

                    On each Transfer Date, each Subsequent Timeshare Loan or
Qualified Substitute Timeshare Loan, as the case may be, shall be an Eligible
Timeshare Loan.

          SECTION 8.3.     Money for Payments to Noteholders to Be Held in
Trust.

                    (a)          All payments of amounts due and payable with
respect to any Notes that are to be made from amounts withdrawn from the Trust
Accounts pursuant to Sections 3.4 or 6.6 hereof shall be made on behalf of the
Issuer by the Indenture Trustee, and no amounts so withdrawn from the Collection
Account for payments of the Notes shall be paid over to the Issuer under any
circumstances, except as provided in this Section 8.3, in Section 3.4 or Section
6.6 hereof, as the case may be.

                    (b)          In making payments hereunder, the Indenture
Trustee will hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided.

                    (c)          Except as required by applicable law, any money
held by the Indenture Trustee or the Paying Agent in trust for the payment of
any amount due with respect to any Note shall not bear interest and if remaining
unclaimed for two years after such amount has become due and payable to the
Noteholder shall be discharged from such trust and, subject to applicable
escheat laws, and so long as no Event of Default has occurred and is continuing,
paid to the Issuer upon request; otherwise, such amounts shall be redeposited in
the Collection Account as Available Funds, and such Noteholder shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent of the amounts so paid to the Issuer), and all liability
of the Indenture Trustee or the Paying Agent with respect to such trust money
shall thereupon cease; provided, however, that the Indenture Trustee or the
Paying Agent, before being required to make any such repayment, shall cause to
be published once, at the expense and direction of the Issuer, in a newspaper
published in the English language, customarily published on each Business Day
and of general circulation in the City of New York, notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such publication, any unclaimed balance of
such money then remaining will be repaid to the Issuer. The Indenture Trustee or
the Paying Agent shall also

65

--------------------------------------------------------------------------------




adopt and employ, at the expense and direction of the Issuer, any other
reasonable means of notification of such repayment (including, but not limited
to, mailing notice of such repayment to Noteholders whose Notes have been called
but have not been surrendered for redemption or whose right to or interest in
moneys due and payable but not claimed is determinable) from the records of the
Indenture Trustee or of any Paying Agent, at the last address of record for each
such Noteholder.

                    (d)          The Issuer will cause each Paying Agent to
execute and deliver to the Indenture Trustee an instrument in which such Paying
Agent shall agree with the Indenture Trustee (and if the Indenture Trustee is
the Paying Agent, it hereby so agrees), subject to the provisions of this
Section 8.3, that such Paying Agent will:

 

 

 

          (i)          give the Indenture Trustee notice of any occurrence that
is, or with notice or with the lapse of time or both would become, an Event of
Default by the Issuer of which it has actual knowledge in the making of any
payment required to be made with respect to the Notes;

 

 

 

          (ii)          at any time during the continuance of any such
occurrence described in clause (i) above, upon the written request of the
Indenture Trustee, pay to the Indenture Trustee all sums so held in trust by
such Paying Agent;

 

 

 

          (iii)          immediately resign as a Paying Agent and forthwith pay
to the Indenture Trustee all sums held by it in trust for the payment of Notes
if at any time it ceases to meet the standards required to be met by a Paying
Agent at the time of its appointment; and

 

 

 

          (iv)          comply with all requirements of the Code or any
applicable state law with respect to the withholding from any payments made by
it on any Notes of any applicable withholding taxes imposed thereon and with
respect to any applicable reporting requirements in connection therewith.

          The Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, by Issuer
Order direct any Paying Agent to pay to the Indenture Trustee all sums held in
trust by such Paying Agent, such sums to be held by the Indenture Trustee upon
the same trusts as those upon which the sums were held by such Paying Agent; and
upon such payment by any Paying Agent to the Indenture Trustee, such Paying
Agent shall be released from all further liability with respect to such monies.

          SECTION 8.4.     Existence; Merger; Consolidation, etc.

                    (a)          The Issuer will keep in full effect its
existence, rights and franchises as a statutory trust under the laws of the
State of Delaware, and will obtain and preserve its qualification to do business
as a foreign business trust in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Indenture, the Notes or any of the Timeshare Loans.

                    (b)          The Issuer shall at all times observe and
comply in all material respects with (i) all laws applicable to it, (ii) all
requirements of law in the declaration and payment of

66

--------------------------------------------------------------------------------




distributions, and (iii) all requisite and appropriate formalities in the
management of its business and affairs and the conduct of the transactions
contemplated hereby.

                    (c)          The Issuer shall not (i) consolidate or merge
with or into any other Person or convey or transfer its properties and assets
substantially as an entirety to any other Person or (ii) commingle its assets
with those of any other Person.

                    (d)          The Issuer shall not become an “investment
company” or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended (or any successor or
amendatory statute), and the rules and regulations thereunder (taking into
account not only the general definition of the term “investment company” but
also any available exceptions to such general definition); provided, however,
that the Issuer shall be in compliance with this Section 8.4 if it shall have
obtained an order exempting it from regulation as an “investment company” so
long as it is in compliance with the conditions imposed in such order.

          SECTION 8.5.     Protection of Trust Estate; Further Assurances.

                    (a)          The Issuer will from time to time execute and
deliver all such supplements and amendments hereto and all such financing
statements, continuation statements, instruments of further assurance, and other
instruments, and will take such other action as may be necessary or advisable
to:

 

 

 

          (i)          Grant more effectively the assets comprising all or any
portion of the Trust Estate;

 

 

 

          (ii)          maintain or preserve the Lien of this Indenture or carry
out more effectively the purposes hereof;

 

 

 

          (iii)          publish notice of, or protect the validity of, any
Grant made or to be made by this Indenture and perfect the security interest
contemplated hereby in favor of the Indenture Trustee in each of the Timeshare
Loans and all other property included in the Trust Estate; provided, that the
Issuer shall not be required to cause the recordation of the Indenture Trustee’s
name as Lien holder on the related title documents for the Timeshare Properties
so long as no Event of Default has occurred and is continuing;

 

 

 

          (iv)          enforce or cause the Servicer to enforce any of the
Timeshare Loans in accordance with the Servicing Standard, provided, however,
the Issuer will not cause the Servicer to obtain on behalf of the Indenture
Trustee or the Noteholders, any Timeshare Property or to take any actions with
respect to any property the result of which would adversely affect the interests
of the Indenture Trustee or the Noteholders (including, but not limited to,
actions which would cause the Indenture Trustee or the related Noteholders to be
considered a holder of title, mortgagee-in-possession, or otherwise, or an
“owner” or “operator” of Property not in compliance with applicable
environmental statutes); and

67

--------------------------------------------------------------------------------




 

 

 

          (v)          preserve and defend title to the Timeshare Loans
(including the right to receive all payments due or to become due thereunder),
the interests in the Timeshare Properties, or other property included in the
Trust Estate and preserve and defend the rights of the Indenture Trustee in the
Trust Estate (including the right to receive all payments due or to become due
thereunder) against the claims of all Persons and parties other than as
permitted hereunder.

                    (b)          The Issuer will not take any action and will
use its commercially reasonable efforts not to permit any action to be taken by
others that would release any Person from any of such Person’s material
covenants or obligations under any instrument or agreement included in the Trust
Estate or that would result in the amendment, hypothecation, subordination,
termination or discharge of, or impair the validity or effectiveness of, any
such instrument or agreement, except as expressly provided in this Indenture or
the Custodial Agreement or such other instrument or agreement.

                    (c)          The Issuer may contract with or otherwise
obtain the assistance of other Persons to assist it in performing its duties
under this Indenture, and any performance of such duties by a Person identified
to the Indenture Trustee in an Officer’s Certificate of the Issuer shall be
deemed to be action taken by the Issuer, provided, however, that no appointment
of such Person shall relieve the Issuer of its duties and obligations hereunder.
Initially, the Issuer has contracted with the Servicer, the Indenture Trustee
and the Custodian pursuant to this Indenture to assist the Issuer in performing
its duties under this Indenture and the other Transaction Documents.

                    (d)          The Issuer will punctually perform and observe
all of its obligations and agreements contained in this Indenture, the
Transaction Documents and in the instruments and agreements included in the
Trust Estate.

                    (e)          Without derogating from the absolute nature of
the assignment granted to the Indenture Trustee under this Indenture or the
rights of the Indenture Trustee hereunder, the Issuer agrees (i) that it will
not, without the prior written consent of the Indenture Trustee and the
Noteholders representing at least 66-2/3% of the Adjusted Note Balance of each
Class of Notes, amend, modify, waive, supplement, terminate or surrender, or
agree to any amendment, modification, supplement, termination, waiver or
surrender of, the terms of any Timeshare Loan (except to the extent otherwise
provided in this Indenture or in the Timeshare Loan Documents) or the
Transaction Documents, or waive timely performance or observance by the
Servicer, the Indenture Trustee, the Custodian, the Paying Agent or the
Depositor under this Indenture; and (ii) that any such amendment shall not (A)
reduce in any manner the amount of, or accelerate or delay the timing of,
distributions that are required to be made for the benefit of the Noteholders or
(B) reduce the aforesaid percentage of the Notes that is required to consent to
any such amendment, without the consent of the Noteholders of all the
Outstanding Notes. If any such amendment, modification, supplement or waiver
shall be so consented to by the Indenture Trustee and the Noteholders, the
Issuer agrees, promptly following a request by the Indenture Trustee, to execute
and deliver, at its own expense, such agreements, instruments, consents and
other documents as the Indenture Trustee may deem necessary or appropriate in
the circumstances.

68

--------------------------------------------------------------------------------




                    The Issuer, upon the Issuer’s failure to do so, hereby
irrevocably designates the Indenture Trustee and the Servicer, severally, its
agents and attorneys-in-fact to execute any financing statement or continuation
statement or Assignment of Mortgage required pursuant to this Section 8.5;
provided, however, that such designation shall not be deemed to create a duty of
the Indenture Trustee to monitor the compliance of the Issuer with the foregoing
covenants, and provided, further, that the duty of the Indenture Trustee or the
Servicer to execute any instrument required pursuant to this Section 8.5 shall
arise only if a Responsible Officer of the Indenture Trustee or the Servicer, as
applicable, has Knowledge of any failure of the Issuer to comply with the
provisions of this Section 8.5.

          SECTION 8.6.     Additional Covenants.

                    (a)          The Issuer will not:

 

 

 

          (i)          sell, transfer, exchange or otherwise dispose of any
portion of the Trust Estate except as expressly permitted by this Indenture;

 

 

 

          (ii)          claim any credit on, or make any deduction from, the
principal of, or interest on, any of the Notes (other than amounts properly
withheld from such payments under the Code) or any applicable state law or
assert any claim against any present or former Noteholder by reason of the
payment of any taxes levied or assessed upon any portion of the Trust Estate;

 

 

 

          (iii)          engage in any business or activity other than as
permitted by this Indenture, the Trust Agreement and the other Transaction
Documents and any activities incidental thereto, or amend the Trust Agreement as
in effect on the Closing Date other than in accordance with Article XI thereof;

 

 

 

          (iv)          issue debt of obligations under any indenture other than
this Indenture;

 

 

 

          (v)          incur or assume, directly or indirectly, any
indebtedness, except for such indebtedness as may be incurred by the Issuer
pursuant to this Indenture, or guaranty any indebtedness or other obligations of
any Person (other than the Timeshare Loans), or own, purchase, repurchase or
acquire (or agree contingently to do so) any stock, obligations, assets or
securities of, or any other interest in, or make any capital contribution to,
any other Person (other than the Timeshare Loans);

 

 

 

          (vi)          dissolve or liquidate in whole or in part or merge or
consolidate with any other Person;

 

 

 

          (vii)          (A) permit the validity or effectiveness of this
Indenture or any Grant hereby to be impaired, or permit the Lien of this
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations under this
Indenture, except as may be expressly permitted hereby, (B) permit any lien,
charge, security interest, mortgage or other encumbrance to be created on or to
extend to or otherwise arise upon or burden the Trust Estate or any part thereof
or any interest therein or the proceeds

69

--------------------------------------------------------------------------------




 

 

 

thereof (other than tax liens, mechanics; liens and other liens that arise by
operation of law, in each case on any of the Resort Interests and arising solely
as a result of an act or omission of the related Obligor) other than the Lien of
this Indenture or (C) except as otherwise contemplated in this Indenture, permit
the Lien of this Indenture (other than with respect to any Permitted Liens or
such tax, mechanic’s or other lien) not to constitute a valid first priority
security interest in the Trust Estate;

 

 

 

          (viii)          take any other action or fail to take any actions
which may cause the Issuer to be (A) taxable as an association pursuant to
Section 7701 of the Code and the corresponding regulations, (B) a publicly
traded partnership taxable as a corporation pursuant to Section 7704 of the Code
and the corresponding regulations or (C) a taxable mortgage pool pursuant to
Section 7701(i) of the Code and the corresponding regulations; or

 

 

 

          (ix)          change the location of its principal place of business
without the prior notice to the Indenture Trustee and the Noteholders.

                    (b)          Notice of Events of Default. Immediately upon
the Issuer having Knowledge of the existence of any condition or event which
constitutes a Default or an Event of Default or a Servicer Event of Default, the
Issuer shall deliver to the Indenture Trustee a written notice describing its
nature and period of existence and what action the Issuer is taking or proposes
to take with respect thereto.

                    (c)          Report on Proceedings. Promptly upon the
Issuer’s becoming aware of (i) any proposed or pending investigation of it by
any governmental authority or agency; or (ii) any pending or proposed court or
administrative proceeding which involves or is reasonably likely to involve the
possibility of materially and adversely affecting the properties, business,
prospects, profits or condition (financial or otherwise) of the Issuer, the
Issuer shall deliver to the Indenture Trustee a written notice specifying the
nature of such investigation or proceeding and what action the Issuer is taking
or proposes to take with respect thereto and evaluating its merits.

70

--------------------------------------------------------------------------------




          SECTION 8.7.     Taxes.

                    The Issuer shall pay all taxes when due and payable or
levied against its assets, properties or income, including any property that is
part of the Trust Estate, except to the extent the Issuer is contesting the same
in good faith and has set aside adequate reserves in accordance with GAAP for
the payment thereof.

          SECTION 8.8.     Restricted Payments.

                    The Issuer shall not, directly or indirectly, (i) pay any
dividend or make any distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, to the Owner
Trustee or any owner of a beneficial interest in the Issuer or otherwise with
respect to any ownership or equity interest to security in or of the Issuer, the
Club Originator, the Depositor or to the Servicer, (ii) redeem, purchase, retire
or otherwise acquire for value any such ownership or equity interest or security
or (iii) set aside or otherwise segregate any amounts for any such purpose;
provided, however, that the Issuer may make, or cause to be made, payments and
distributions to or on behalf of the Servicer, the Backup Servicer, the Lockbox
Bank, the Club Originator, the Depositor, the Indenture Trustee, the Owner
Trustee, the Administrator, the Custodian, the Noteholders and the
Certificateholders as contemplated by, and to the extent funds are available for
such purpose under, this Indenture, the Sale Agreement, the Trust Agreement or
the other Transaction Documents. The Issuer will not, directly or indirectly,
make or cause to be made payments to or distributions from the Collection
Account except in accordance with this Indenture and the other Transaction
Documents.

          SECTION 8.9.     Treatment of Notes as Debt for Tax Purposes.

                    The Issuer shall treat the Notes as indebtedness for all
federal, state and local income and franchise tax purposes.

          SECTION 8.10.     Further Instruments and Acts.

                    Upon request of the Indenture Trustee, the Issuer will
execute and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Indenture.

ARTICLE IX.

SUPPLEMENTAL INDENTURES

          SECTION 9.1.     Supplemental Indentures.

                    (a)          The Issuer and the Indenture Trustee, when
authorized by an Issuer Order, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the
Indenture Trustee, for any of the following purposes:

 

 

 

 

 

          (i)          without the consent of any Noteholder; to correct or
amplify the description of any property at any time subject to the Lien of this
Indenture, or to better assure, convey and confirm unto the Indenture Trustee
any property subject or

71

--------------------------------------------------------------------------------




 

 

 

 

 

required to be subjected to the Lien of this Indenture; provided, such action
pursuant to this clause (i) shall not adversely affect the interests of the
Noteholders in any respect; or

 

 

 

 

 

 

(1)

to evidence and provide for the acceptance of appointment hereunder by a
successor Indenture Trustee with respect to the Notes and to add to or change
any of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the trusts hereunder by more than one Indenture
Trustee, pursuant to the requirements of Section 7.9 hereof; or

 

 

 

 

 

 

(2)

to cure any ambiguity, to correct or supplement any provision herein which may
be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Indenture; provided that such action pursuant to this clause (2) shall not
adversely affect the interests of any Noteholder.

                    (b)          Notwithstanding anything to the contrary in
this Section 9.1 or this Indenture, no supplement as provided for in this
Section 9.1 shall cause the Issuer to fail to be treated as a “qualified special
purpose entity” as defined in Statement of Financial Accounting Standards No.
140 (or any successor Statement of Financial Accounting Standards).

                    (c)          The Indenture Trustee shall promptly deliver,
at least five Business Days prior to the effectiveness thereof, to each
Noteholder and the Rating Agency, a copy of any supplemental indenture entered
into pursuant to this Section 9.1(a).

          SECTION 9.2.     Supplemental Indentures with Consent of Noteholders.

                    (a)          With the consent of Noteholders representing at
least 66-2/3% of the Adjusted Note Balance of each Class of Notes then
Outstanding and by Act of said Noteholders delivered to the Issuer and the
Indenture Trustee, the Issuer and the Indenture Trustee may, pursuant to an
Issuer Order, enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of modifying in any manner the rights of
the Noteholders under this Indenture; provided, that no supplemental indenture
shall, without the consent of the Noteholder of each Outstanding Note affected
thereby,

 

 

 

          (i)          change the Stated Maturity or Payment Date of any Note or
the amount of principal payments or interest payments due or to become due on
any Payment Date with respect to any Note, or change the priority of payment
thereof as set forth herein, or reduce the principal amount thereof or the Note
Rate thereon, or change the place of payment where, or the coin or currency in
which, any Note or the interest thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity;

 

 

 

          (ii)          reduce the percentage of the Outstanding Note Balance or
Adjusted Note Balance, the consent of the Noteholders of which is required for
any

72

--------------------------------------------------------------------------------




 

 

 

supplemental indenture, for any waiver of compliance with provisions of this
Indenture or Events of Default and their consequences;

 

 

 

          (iii)          modify any of the provisions of this Section 9.2 or
Section 6.13 hereof except to increase any percentage of Noteholders required
for any modification or waiver or to provide that certain other provisions of
this Indenture cannot be modified or waived without the consent of the
Noteholder of each Outstanding Note affected thereby;

 

 

 

          (iv)          modify or alter the provisions of the proviso to the
definition of the term “Outstanding”; or

 

 

 

          (v)          permit the creation of any lien ranking prior to or on a
parity with the Lien of this Indenture with respect to any part of the Trust
Estate or terminate the Lien of this Indenture on any property at any time
subject hereto or deprive any Noteholder of the security afforded by the Lien of
this Indenture;

provided, no such supplemental indenture may modify or change any terms
whatsoever of this Indenture that could be construed as increasing the Issuer’s
or the Servicer’s discretion hereunder.

                    (b)          The Indenture Trustee shall promptly deliver,
at least five Business Days prior to the effectiveness thereof to each
Noteholder and the Rating Agency, a copy of any supplemental indenture entered
into pursuant to Section 9.2(a) hereof.

          SECTION 9.3.     Execution of Supplemental Indentures.

                    In executing, or accepting the additional trusts created by,
any supplemental indenture (a) pursuant to Section 9.1 hereof or (b) pursuant to
Section 9.2 hereof without the consent of each Noteholder to the execution of
the same, or the modifications thereby of the trusts created by this Indenture,
the Indenture Trustee shall be entitled to receive, and (subject to Section 7.1
hereof) shall be, fully protected in relying upon, an Opinion of Counsel stating
that the execution of such supplemental indenture is authorized or permitted by
this Indenture. The Indenture Trustee may, but shall not be obligated to, enter
into any supplemental indenture which affects the Indenture Trustee’s own
rights, duties, obligations, or immunities under this Indenture or otherwise.

          SECTION 9.4.     Effect of Supplemental Indentures.

                    Upon the execution of any supplemental indenture under this
Article IX, this Indenture shall be modified in accordance therewith, and such
supplemental indenture shall form a part of this Indenture for all purposes; and
every Noteholder theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

          SECTION 9.5.     Reference in Notes to Supplemental Indentures.

                    Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Indenture Trustee, bear a

73

--------------------------------------------------------------------------------




notation in form approved by the Indenture Trustee as to any matter provided for
in such supplemental indenture. New Notes so modified as to conform, in the
opinion of the Indenture Trustee and the Issuer, to any such supplemental
indenture may be prepared and executed by the Issuer and authenticated and
delivered by the Indenture Trustee in exchange for Outstanding Notes.

ARTICLE X.

REDEMPTION OF NOTES

          SECTION 10.1.     Optional Redemption; Election to Redeem.

                    The Servicer shall have the option to redeem not less than
all of the Notes and thereby cause the early repayment of the Notes on any date
after the Optional Redemption Date by payment of an amount equal to the
Redemption Price and any amounts, fees and expenses that are required to be paid
pursuant to Section 6.6(b) hereof (unless amounts in the Trust Accounts are
sufficient to make such payments).

          SECTION 10.2.     Notice to Indenture Trustee.

                    The Servicer shall give written notice of its intention to
redeem the Notes to the Indenture Trustee at least 15 days prior to the
Redemption Date (unless a shorter period shall be satisfactory to the Indenture
Trustee).

          SECTION 10.3.     Notice of Redemption by the Servicer.

                    Notices of redemption shall be given by first class mail,
postage prepaid, mailed not less than for 15 days prior to the Redemption Date
to each Noteholder, at the address listed in the Note Register and to the Rating
Agency. All notices of redemption shall state (a) the Redemption Date, (b) the
Redemption Price, (c) that on the Redemption Date, the Redemption Price will
become due and payable in respect of each Note, and that interest thereon shall
cease to accrue if payment is made on the Redemption Date and (d) the office of
the Indenture Trustee where the Notes are to be surrendered for payment of the
Redemption Price. Failure to give notice of redemption, or any defect therein,
to any Noteholder shall not impair or affect the validity of the redemption of
any other Note.

          SECTION 10.4.     Deposit of Redemption Price.

                    On or before the Business Day immediately preceding the
Redemption Date, the Servicer shall deposit with the Indenture Trustee an amount
equal to the Redemption Price and any amounts, fees and expenses that are
required to be paid hereunder (less any portion of such payment to be made from
funds held in any of the Trust Accounts).

          SECTION 10.5.     Notes Payable on Redemption Date.

                    Notice of redemption having been given as provided in
Section 10.3 hereof and deposit of the Redemption Price with the Indenture
Trustee having been made as provided in Section 10.4 hereof, the Notes shall on
the Redemption Date, become due and payable at the

74

--------------------------------------------------------------------------------




Redemption Price, and, on such Redemption Date, such Notes shall cease to accrue
interest. The Indenture Trustee shall apply all available funds in accordance
with Section 6.6(b) hereof and the Noteholders shall be paid the Redemption
Price by the Indenture Trustee on behalf of the Servicer upon presentment and
surrender of their Notes at the office of the Indenture Trustee. If the Servicer
shall have failed to deposit the Redemption Price with the Indenture Trustee,
the principal and interest with respect to each Class of Notes shall, until
paid, continue to accrue interest at their respective Note Rates. The Servicer’s
failure to deposit the Redemption Price shall not constitute an Event of Default
hereunder.

ARTICLE XI.

SATISFACTION AND DISCHARGE

          SECTION 11.1.     Satisfaction and Discharge of Indenture.

                    (a)          This Indenture shall cease to be of further
effect (except as to any surviving rights of registration of transfer or
exchange of Notes herein expressly provided for), and the Indenture Trustee, on
demand of, and at the expense of, the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when:

 

 

 

 

 

          (i)          either:

 

 

 

 

 

 

(A)

all Notes theretofore authenticated and delivered (other than (1) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.5 hereof and (2) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 8.3(c) hereof) have been delivered to the Indenture Trustee
for cancellation; or

 

 

 

 

 

 

(B)

the final installments of principal on all such Notes not theretofore delivered
to the Indenture Trustee for cancellation (1) have become due and payable, or
(2) will become due and payable at their Stated Maturity, as applicable within
one year, and the Issuer has irrevocably deposited or caused to be deposited
(out of Available Funds or amounts received pursuant to Article X hereof) with
the Indenture Trustee in trust an amount sufficient to pay and discharge the
entire indebtedness on such Notes not theretofore delivered to the Indenture
Trustee for cancellation, for principal and interest to the date of such deposit
(in the case of Notes which have become due and payable) or to the Stated
Maturity thereof;

 

 

 

 

 

          (ii)          the Issuer and the Servicer have paid or caused to be
paid (out of Available Funds or amounts received pursuant to Article X hereof)
all other sums payable hereunder by the Issuer and the Servicer for the benefit
of the Noteholders and the Indenture Trustee; and

75

--------------------------------------------------------------------------------




 

 

 

 

 

          (iii)          the Issuer has delivered to the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

At such time, the Indenture Trustee shall deliver to the Issuer or at the
Issuer’s direction all cash, securities and other property held by it as part of
the Trust Estate other than funds deposited with the Indenture Trustee pursuant
to Section 11.1(a)(i) hereof, for the payment and discharge of the Notes.

                    (b)          Notwithstanding the satisfaction and discharge
of this Indenture, the obligations of the Issuer to the Indenture Trustee under
Section 7.6 hereof and, if money shall have been deposited with the Indenture
Trustee pursuant to Section 11.1(a)(i) hereof, the obligations of the Indenture
Trustee under Sections 11.2 and 8.3(c) hereof shall survive.

          SECTION 11.2.     Application of Trust Money; Repayment of Money Held
by Paying Agent.

                    Subject to the provisions of Section 8.3(c) hereof, all
money deposited with the Indenture Trustee pursuant to Sections 11.1 and 8.3
hereof shall be held in trust and applied by the Indenture Trustee in accordance
with the provisions of the Notes, this Indenture and the Trust Agreement, to the
payment, either directly or through a Paying Agent, as the Indenture Trustee may
determine, to the Persons entitled thereto, of the principal and interest for
whose payment such money has been deposited with the Indenture Trustee.

                    In connection with the satisfaction and discharge of this
Indenture, all moneys then held by any Paying Agent other than the Indenture
Trustee under the provisions of this Indenture with respect to the Notes shall,
upon demand of the Issuer, be paid to the Indenture Trustee to be held and
applied according to Section 3.4 hereof and thereupon such Paying Agent shall be
released from all further liability with respect to such moneys.

          SECTION 11.3.     Trust Termination Date.

                    Upon the full application of (a) moneys deposited pursuant
to this Article XI or (b) proceeds of the Timeshare Loans pursuant to Sections
3.4 or 6.6 hereof, the Trust Estate created by this Indenture shall be deemed to
have terminated and all Liens granted hereunder shall be released.

76

--------------------------------------------------------------------------------




ARTICLE XII.

REPRESENTATIONS AND WARRANTIES AND COVENANTS

          SECTION 12.1.     Representations and Warranties of the Issuer.

                    The Issuer represents and warrants to the Indenture Trustee,
the Servicer, the Backup Servicer and the Noteholders as of the Closing Date, as
follows:

                    (a)          Organization and Good Standing. The Issuer has
been duly formed and is validly existing and in good standing under the laws of
the State of Delaware, with power and authority to own its properties and to
conduct its business as presently conducted and has the power and authority to
own and convey all of its properties and to execute and deliver this Indenture
and the Transaction Documents and to perform the transactions contemplated
hereby and thereby.

                    (b)          Binding Obligation. This Indenture and the
Transaction Documents to which it is a party have each been duly executed and
delivered on behalf of the Issuer and this Indenture and each Transaction
Document to which it is a party constitutes a legal, valid and binding
obligation of the Issuer enforceable in accordance with its terms except as may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights and by general principles of equity.

                    (c)          No Consents Required. No consent of, or other
action by, and no notice to or filing with, any Governmental Authority or any
other party, is required for the due execution, delivery and performance by the
Issuer of this Indenture or any of the Transaction Documents or for the
perfection of or the exercise by the Indenture Trustee or the Noteholders of any
of their rights or remedies thereunder which have not been duly obtained.

                    (d)          No Violation. The consummation of the
transaction contemplated by this Indenture and the fulfillment of the terms
hereof shall not conflict with, result in any material breach of any of the
terms and provisions of, nor constitute (with or without notice or lapse of
time) a default under, the organizational documents of the Issuer, or any
indenture, agreement or other instrument to which the Issuer is a party or by
which it is bound; nor result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than this Indenture).

                    (e)          No Proceedings. There is no pending or, to the
Issuer’s Knowledge, threatened action, suit or proceeding, nor any injunction,
writ, restraining order or other order of any nature against or affecting the
Issuer, its officers or directors, or the property of the Issuer, in any court
or tribunal, or before any arbitrator of any kind or before or by any
Governmental Authority (i) asserting the invalidity of this Indenture or any of
the Transaction Documents, (ii) seeking to prevent the sale and assignment of
any Timeshare Loan or the consummation of any of the transactions contemplated
thereby, (iii) seeking any determination or ruling that might materially and
adversely affect (A) the performance by the Issuer of this Indenture or any of
the Transaction Documents or the interests of the Noteholders, (B) the validity
or enforceability of this Indenture or any of the Transaction Documents, (C) any
Timeshare Loan, or (D) the

77

--------------------------------------------------------------------------------




Intended Tax Characterization, or (iv) asserting a claim for payment of money
adverse to the Issuer or the conduct of its business or which is inconsistent
with the due consummation of the transactions contemplated by this Indenture or
any of the Transaction Documents.

                    (f)           Issuer Not Insolvent. The Issuer is solvent
and will not become insolvent after giving effect to the transactions
contemplated by this Indenture and each of the Transaction Documents.

                    (g)          Name. The legal name of the Issuer is as set
forth in the signature page of this Indenture and the Issuer does not have any
tradenames, fictitious names, assumed names or “doing business as” names.

                    (h)          Eligible Timeshare Loans. Each Timeshare Loan
subject to the Lien of this Indenture is an Eligible Timeshare Loan.

          SECTION 12.2.     Representations and Warranties of the Servicer.

                    The Servicer hereby represents and warrants to the Indenture
Trustee, the Issuer, the Backup Servicer and the Noteholders, as of the Closing
Date, the following:

                    (a)          Organization and Authority. The Servicer:

 

 

 

          (i)          is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Massachusetts;

 

 

 

          (ii)          has all requisite power and authority to own and operate
its properties and to conduct its business as currently conducted and as
proposed to be conducted as contemplated by the Transaction Documents to which
it is a party, to enter into the Transaction Documents to which it is a party
and to perform its obligations under the Transaction Documents to which it is a
party; and

 

 

 

          (iii)          has made all filings and holds all material franchises,
licenses, permits and registrations which are required under the laws of each
jurisdiction in which the properties owned (or held under lease) by it or the
nature of its activities makes such filings, franchises, licenses, permits or
registrations necessary, except where the failure to make such filing will not
have a material adverse effect on the Servicer’s activities or its ability to
perform its obligations under the Transaction Documents.

                    (b)          Place of Business. The address of the principal
place of business and chief executive office of the Servicer is 4960 Conference
Way North, Suite 100, Boca Raton, Florida 33431 and there have been no other
such locations during the immediately preceding four months.

                    (c)          Compliance with Other Instruments, etc. The
Servicer is not in violation of any term of its certificate of incorporation and
by-laws. The execution, delivery and performance by the Servicer of the
Transaction Documents to which it is a party do not and will not (i) conflict
with or violate the organizational documents of the Servicer, (ii) conflict with
or

78

--------------------------------------------------------------------------------




result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation of any Lien on any of the
properties or assets of the Servicer pursuant to the terms of any instrument or
agreement to which the Servicer is a party or by which it is bound where such
conflict would have a material adverse effect on the Servicer’s activities or
its ability to perform its obligations under the Transaction Documents or (iii)
require any consent of or other action by any trustee or any creditor of, any
lessor to or any investor in the Servicer.

                    (d)          Compliance with Law. The Servicer is in
material compliance with all statutes, laws and ordinances and all governmental
rules and regulations to which it is subject, the violation of which, either
individually or in the aggregate, could materially adversely affect its
business, earnings, properties or condition (financial or other). The internal
policies and procedures employed by the Servicer are in material compliance with
all applicable statutes, laws and ordinances and all governmental rules and
regulations. The execution, delivery and performance of the Transaction
Documents to which it is a party do not and will not cause the Servicer to be in
violation of any law or ordinance, or any order, rule or regulation, of any
federal, state, municipal or other governmental or public authority or agency
where such violation would, either individually or in the aggregate, materially
adversely affect its business, earnings, properties or condition (financial or
other).

                     (e)          Pending Litigation or Other Proceedings.
Except as specified in “RISK FACTORS” in the Offering Circular and on Schedule
II hereto, there is no pending or, to the best of the Servicer’s Knowledge,
threatened action, suit, proceeding or investigation before any court,
administrative agency, arbitrator or governmental body against or affecting the
Servicer which, if decided adversely, would materially and adversely affect (i)
the condition (financial or otherwise), business or operations of the Servicer,
(ii) the ability of the Servicer to perform its obligations under, or the
validity or enforceability of this Indenture or any other documents or
transactions contemplated under this Indenture, (iii) any Timeshare Loan or
title of any Obligor to any Timeshare Property pursuant to the applicable Owner
Beneficiary Agreement or (iv) the Indenture Trustee’s ability to foreclose or
otherwise enforce the Liens of the Timeshare Loans.

                    (f)           Taxes. Except as described on Schedule II
hereto, the Servicer has filed all tax returns (federal, state and local) which
are required to be filed and has paid all taxes related thereto, other than
those which are being contested in good faith or where the failure to file or
pay would not have a material adverse effect on the Servicer’s activities or its
ability to perform its obligations under the Transaction Documents.

                    (g)          Transactions in Ordinary Course. The
transactions contemplated by this Indenture are in the ordinary course of
business of the Servicer.

                    (h)          Securities Laws. The Servicer is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

                    (i)           Proceedings. The Servicer has taken all action
necessary to authorize the execution and delivery by it of the Transaction
Documents to which it is a party and the performance of all obligations to be
performed by it under the Transaction Documents.

79

--------------------------------------------------------------------------------




                    (j)          Defaults. The Servicer is not in default under
any material agreement, contract, instrument or indenture to which it is a party
or by which it or its properties is or are bound, or with respect to any order
of any court, administrative agency, arbitrator or governmental body, which
default would have a material adverse effect on the transactions contemplated
hereunder; and to the Servicer’s Knowledge, no event has occurred which with
notice or lapse of time or both would constitute such a default with respect to
any such agreement, contract, instrument or indenture, or with respect to any
such order of any court, administrative agency, arbitrator or governmental body.

                    (k)         Insolvency. The Servicer is solvent. Prior to
the date hereof, the Servicer did not, and is not about to, engage in any
business or transaction for which any property remaining with the Servicer would
constitute an unreasonably small amount of capital. In addition, the Servicer
has not incurred debts that would be beyond the Servicer’s ability to pay as
such debts matured.

                    (l)          No Consents. No prior consent, approval or
authorization of, registration, qualification, designation, declaration or
filing with, or notice to any federal, state or local governmental or public
authority or agency, is, was or will be required for the valid execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party. The Servicer has obtained all consents, approvals or
authorizations of, made all declarations or filings with, or given all notices
to, all federal, state or local governmental or public authorities or agencies
which are necessary for the continued conduct by the Servicer of its respective
businesses as now conducted, other than such consents, approvals,
authorizations, declarations, filings and notices which, neither individually
nor in the aggregate, materially and adversely affect, or in the future will
materially and adversely affect, the business, earnings, prospects, properties
or condition (financial or other) of the Servicer.

                    (m)        Name. The legal name of the Servicer is as set
forth in the signature page of this Indenture and the Servicer does not have any
tradenames, fictitious names, assumed names or “doing business as” names other
than “Bluegreen Patten Corporation” in North Carolina and “Bluegreen Corporation
of Massachusetts” in Louisiana.

                    (n)         Information. No document, certificate or report
furnished by the Servicer, in writing, pursuant to this Indenture or in
connection with the transactions contemplated hereby, contains or will contain
when furnished any untrue statement of a material fact or fails or will fail to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading. There are no facts relating to the Servicer as of the Closing Date
which when taken as a whole, materially adversely affect the financial condition
or assets or business of the Servicer, or which may impair the ability of the
Servicer to perform its obligations under this Indenture, which have not been
disclosed herein or in the certificates, the Offering Circular and other
documents furnished by or on behalf of the Servicer pursuant hereto or thereto
specifically for use in connection with the transactions contemplated hereby or
thereby.

                    (o)         Ratings. Each of the Resorts specified in
Exhibit I hereto have, as of the Closing Date, ratings at least equal to the
ratings specified therein.

80

--------------------------------------------------------------------------------




                    (p)          ACH Form. The Servicer has delivered a form of
the ACH Form attached to the Sale Agreement to the Backup Servicer for its
review.

          SECTION 12.3.     Representations and Warranties of the Indenture
Trustee.

                    The Indenture Trustee hereby represents and warrants to the
Servicer, the Issuer, the Backup Servicer and the Noteholders as of the Closing
Date, the following:

                    (a)          The Indenture Trustee is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States.

                    (b)          The execution and delivery of this Indenture
and the other Transaction Documents to which the Indenture Trustee is a party,
and the performance and compliance with the terms of this Indenture and the
other Transaction Documents to which the Indenture Trustee is a party by the
Indenture Trustee, will not violate the Indenture Trustee’s organizational
documents or constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, or result in a breach of, any
material agreement or other material instrument to which it is a party or by
which it is bound.

                    (c)          Except to the extent that the laws of certain
jurisdictions in which any part of the Trust Estate may be located require that
a co-trustee or separate trustee be appointed to act with respect to such
property as contemplated herein, the Indenture Trustee has the full power and
authority to carry on its business as now being conducted and to enter into and
consummate all transactions contemplated by this Indenture and the other
Transaction Documents, has duly authorized the execution, delivery and
performance of this Indenture and the other Transaction Documents to which it is
a party, and has duly executed and delivered this Indenture and the other
Transaction Documents to which it is a party.

                    (d)          This Indenture, assuming due authorization,
execution and delivery by the other parties hereto, constitutes a valid and
binding obligation of the Indenture Trustee, enforceable against the Indenture
Trustee in accordance with the terms hereof, subject to (i) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting the
enforcement of creditors’ rights generally and the rights of creditors of banks
and (ii) general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.

                    (e)          The Indenture Trustee is not in violation of,
and its execution and delivery of this Indenture and the other Transaction
Documents to which it is a party and its performance and compliance with the
terms of this Indenture and the other Transaction Documents to which it is a
party will not constitute a violation of, any law, any order or decree of any
court or arbiter, or any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Indenture
Trustee’s good faith and reasonable judgment, is likely to affect materially and
adversely the ability of the Indenture Trustee to perform its obligations under
any Transaction Document to which it is a party.

                    (f)          No litigation is pending or, to the best of the
Indenture Trustee’s knowledge, threatened against the Indenture Trustee that, if
determined adversely to the Indenture Trustee, would prohibit the Indenture
Trustee from entering into any Transaction

81

--------------------------------------------------------------------------------




Document to which it is a party or, in the Indenture Trustee’s good faith and
reasonable judgment, is likely to materially and adversely affect the ability of
the Indenture Trustee to perform its obligations under any Transaction Document
to which it is a party.

                    (g)          Any consent, approval, authorization or order
of any court or governmental agency or body required for the execution, delivery
and performance by the Indenture Trustee of or compliance by the Indenture
Trustee with the Transaction Documents to which it is a party or the
consummation of the transactions contemplated by the Transaction Documents has
been obtained and is effective.

          SECTION 12.4. Multiple Roles.

                    The parties expressly acknowledge and consent to U.S. Bank
National Association, acting in the multiple roles of Indenture Trustee, the
Paying Agent, the Note Registrar, the successor Servicer (in the event the
Backup Servicer shall not serve as the successor Servicer) and the Custodian.
U.S. Bank National Association may, in such capacities, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent
that any such conflict or breach arises from the performance by U.S. Bank
National Association of express duties set forth in this Indenture in any of
such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto, except in the case of negligence
(other than errors in judgment) and willful misconduct by U.S. Bank National
Association.

          SECTION 12.5. [Reserved].

          SECTION 12.6.     Covenants of the Club Trustee.

                    Until the date on which each Class of Notes has been paid in
full, the Club Trustee hereby covenants that:

                    (a)          No Conveyance. The Club Trustee agrees not to
convey any Resort Interest (as defined in the Club Trust Agreement) in the Club
relating to a Timeshare Loan unless the Indenture Trustee shall have issued an
instruction to the Club Trustee pursuant to Section 8.07(c) of the Club Trust
Agreement in connection with its exercise of its rights as an Interest Holder
Beneficiary (as defined in the Club Trust Agreement) under Section 7.02 of the
Club Trust Agreement.

                    (b)          Separate Corporate Existence. The Club Trustee
shall:

 

 

 

          (i)          maintain its own deposit account or accounts, separate
from those of any Affiliate, with commercial banking institutions. The funds of
the Club Trustee will not be diverted to any other Person or for other than
trust or corporate uses of the Club Trustee, as applicable.

 

 

 

          (ii)          ensure that, to the extent that it shares the same
officers or other employees as any of its stockholders, beneficiaries or
Affiliates, the salaries of and the expenses related to providing benefits to
such officers

82

--------------------------------------------------------------------------------




 

 

 

and other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

 

 

 

          (iii)          ensure that, to the extent that the Club Trustee and
the Servicer (together with their respective stockholders or Affiliates) jointly
do business with vendors or service providers or share overhead expenses, the
costs incurred in so doing shall be allocated fairly among such entities, and
each such entity shall bear its fair share of such costs. To the extent that the
Club Trustee and the Servicer (together with their respective stockholders or
Affiliates) do business with vendors or service providers when the goods and
services provided are partially for the benefit of any other Person, the costs
incurred in so doing shall be fairly allocated to or among such entities for
whose benefit the goods and services are provided, and each such entity shall
bear its fair share of such costs. All material transactions between Club
Trustee and any of its Affiliates shall be only on an arms’ length basis.

 

 

 

          (iv)          to the extent that the Club Trustee and any of its
stockholders, beneficiaries or Affiliates have offices in the same location,
there shall be a fair and appropriate allocation of overhead costs among them,
and each such entity shall bear its fair share of such expenses.

 

 

 

          (v)           conduct its affairs strictly in accordance with the Club
Trust Agreement or its amended and restated articles of incorporation, as
applicable, and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, holding all regular and special
stockholders’, trustees’ and directors’ meetings appropriate to authorize all
trust and corporate action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts.

                    (c)          Merger or Consolidation. The Club Trustee shall
not consolidate with or merge into any other corporation or convey, transfer or
lease substantially all of its assets as an entirety to any Person unless the
corporation formed by such consolidation or into which the Club Trustee, as the
case may be, has merged or the Person which acquires by conveyance, transfer or
lease substantially all the assets of the Club Trustee, as the case may be, as
an entirety, can lawfully perform the obligations of the Club Trustee hereunder
and executes and delivers to the Indenture Trustee an agreement in form and
substance reasonably satisfactory to the Indenture Trustee which contains an
assumption by such successor entity of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Club Trustee under this Indenture.

                    (d)          Corporate Matters. Notwithstanding any other
provision of this Section 12.6 and any provision of law, the Club Trustee shall
not do any of the following:

83

--------------------------------------------------------------------------------




 

 

 

          (i)          engage in any business or activity other than as set
forth herein or in or as contemplated by the Club Trust Agreement or its amended
and restated articles of incorporation, as applicable;

 

 

 

          (ii)          without the affirmative vote of a majority of the
members of the board of directors (or Persons performing similar functions) of
the Club Trustee (which must include the affirmative vote of at least one duly
appointed Independent Director (as defined in the Club Trust Agreement)), (A)
dissolve or liquidate, in whole or in part, or institute proceedings to be
adjudicated bankrupt or insolvent, (B) consent to the institution of bankruptcy
or insolvency proceedings against it, (C) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (D) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the corporation or a
substantial part of its property, (E) make a general assignment for the benefit
of creditors, (F) admit in writing its inability to pay its debts generally as
they become due, (G) terminate the Club Managing Entity as manager under the
Club Management Agreement or (H) take any corporate action in furtherance of the
actions set forth in clauses (A) through (G) above; provided, however, that no
director may be required by any shareholder or beneficiary of the Club Trustee
to consent to the institution of bankruptcy or insolvency proceedings against
the Club Trustee so long as it is solvent;

 

 

 

          (iii)          merge or consolidate with any other corporation,
company or entity or sell all or substantially all of its assets or acquire all
or substantially all of the assets or capital stock or other ownership interest
of any other corporation, company or entity; or

 

 

 

          (iv)          with respect to the Club Trustee, amend or otherwise
modify its amended and restated articles of incorporation or any definitions
contained therein in a manner adverse to the Indenture Trustee or any Noteholder
without the prior written consent of the Indenture Trustee.

                    (e)          The Club Trustee shall not incur any
indebtedness other than (i) trade payables and operating expenses (including
taxes) incurred in the ordinary course of business or (ii) in connection with
servicing Resort Interests included in the Club’s trust estate in the ordinary
course of business consistent with past practices; provided, that in no event
shall the Club Trustee incur indebtedness for borrowed money.

          SECTION 12.7.     Representations and Warranties of the Backup
Servicer.

                    The Backup Servicer hereby represents and warrants to the
Indenture Trustee, the Issuer, the Servicer and the Noteholders, as of the
Closing Date, the following:

                    (a)          Corporate Representations.

84

--------------------------------------------------------------------------------




 

 

 

          (i)          is a corporation duly organized, validly existing and in
good standing under the laws of the State of Arizona;

 

 

 

          (ii)         has all requisite power and authority to own and operate
its properties and to conduct its business as currently conducted and as
proposed to be conducted as contemplated by the Transaction Documents to which
it is a party, to enter into the Transaction Documents to which it is a party
and to perform its obligations under the Transaction Documents to which it is a
party; and

 

 

 

          (iii)        has made all filings and holds all material franchises,
licenses, permits and registrations which are required under the laws of each
jurisdiction in which the properties owned (or held under lease) by it or the
nature of its activities makes such filings, franchises, licenses, permits or
registrations necessary, except where the failure to make such filing will not
have a material adverse effect on the Backup Servicer activities or its ability
to perform its obligations under the Transaction Documents.

                    (b)          Place of Business. The address of the principal
place of business and chief executive office of the Backup Servicer is as set
forth in Section 13.3 hereof and there have been no other such locations during
the immediately preceding four months.

                    (c)          Compliance with Other Instruments, etc. The
Backup Servicer is not in violation of any term of its certificate of
incorporation and by-laws. The execution, delivery and performance by the Backup
Servicer of the Transaction Documents to which it is a party do not and will not
(i) conflict with or violate the organizational documents of the Backup
Servicer, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation of any Lien on any of the properties or assets of the Backup Servicer
pursuant to the terms of any instrument or agreement to which the Backup
Servicer is a party or by which it is bound where such conflict would have a
material adverse effect on the Backup Servicer’s activities or its ability to
perform its obligations under the Transaction Documents or (iii) require any
consent of or other action by any trustee or any creditor of, any lessor to or
any investor in the Backup Servicer.

                    (d)          Compliance with Law. The Backup Servicer is in
material compliance with all statutes, laws and ordinances and all governmental
rules and regulations to which it is subject, the violation of which, either
individually or in the aggregate, could materially adversely affect its
business, earnings, properties or condition (financial or other). The internal
policies and procedures employed by the Backup Servicer are in material
compliance with all applicable statutes, laws and ordinances and all
governmental rules and regulations. The execution, delivery and performance of
the Transaction Documents to which it is a party do not and will not cause the
Backup Servicer to be in violation of any law or ordinance, or any order, rule
or regulation, of any federal, state, municipal or other governmental or public
authority or agency where such violation would, either individually or in the
aggregate, materially adversely affect its business, earnings, properties or
condition (financial or other).

                    (e)          Pending Litigation or Other Proceedings. There
is no pending or, to the best of the Backup Servicer’s Knowledge, threatened
action, suit, proceeding or investigation

85

--------------------------------------------------------------------------------




before any court, administrative agency, arbitrator or governmental body against
or affecting the Backup Servicer which, if decided adversely, would materially
and adversely affect (i) the condition (financial or otherwise), business or
operations of the Backup Servicer, (ii) the ability of the Backup Servicer to
perform its obligations under, or the validity or enforceability of this
Indenture or any other documents or transactions contemplated under this
Indenture, (iii) any property or title of any Obligor to any Property or (iv)
the Indenture Trustee’s ability to foreclose or otherwise enforce the Liens of
the Timeshare Loans.

                    (f)          Taxes. The Backup Servicer has filed all tax
returns (federal, state and local) which are required to be filed and has paid
all taxes related thereto, other than those which are being contested in good
faith or where the failure to file or pay would not have a material adverse
effect on the Backup Servicer’s activities or its ability to perform its
obligations under the Transaction Documents.

                   (g)          Transactions in Ordinary Course. The
transactions contemplated by this Indenture are in the ordinary course of
business of the Backup Servicer.

                   (h)          Securities Laws. The Backup Servicer is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

                    (i)          Proceedings. The Backup Servicer has taken all
action necessary to authorize the execution and delivery by it of the
Transaction Documents to which it is a party and the performance of all
obligations to be performed by it under the Transaction Documents.

                    (j)          Defaults. The Backup Servicer is not in default
under any material agreement, contract, instrument or indenture to which it is a
party or by which it or its properties is or are bound, or with respect to any
order of any court, administrative agency, arbitrator or governmental body,
which default would have a material adverse effect on the transactions
contemplated hereunder; and to the Backup Servicer’s Knowledge, no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.

                    (k)          Insolvency. The Backup Servicer is solvent.
Prior to the date hereof, the Backup Servicer did not, and is not about to,
engage in any business or transaction for which any property remaining with the
Backup Servicer would constitute an unreasonably small amount of capital. In
addition, the Backup Servicer has not incurred debts that would be beyond the
Backup Servicer’s ability to pay as such debts matured.

                    (l)          No Consents. No prior consent, approval or
authorization of, registration, qualification, designation, declaration or
filing with, or notice to any federal, state or local governmental or public
authority or agency, is, was or will be required for the valid execution,
delivery and performance by the Backup Servicer of the Transaction Documents to
which it is a party. The Backup Servicer has obtained all consents, approvals or
authorizations of, made all declarations or filings with, or given all notices
to, all federal, state or local governmental or public authorities or agencies
which are necessary for the continued conduct by the Backup

86

--------------------------------------------------------------------------------




Servicer of its respective businesses as now conducted, other than such
consents, approvals, authorizations, declarations, filings and notices which,
neither individually nor in the aggregate, materially and adversely affect, or
in the future will materially and adversely affect, the business, earnings,
prospects, properties or condition (financial or other) of the Backup Servicer.

                    (m)          Name. The legal name of the Backup Servicer is
as set forth in the signature page of this Indenture, and the Backup Servicer
does not have any tradenames, fictitious names, assumed names or “doing business
as” names.

                    (n)           Information. No document, certificate or
report furnished by the Backup Servicer, in writing, pursuant to this Indenture
or in connection with the transactions contemplated hereby, contains or will
contain when furnished any untrue statement of a material fact or fails or will
fail to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. There are no facts relating to the Backup Servicer as of the Closing
Date which when taken as a whole, materially adversely affect the financial
condition or assets or business of the Backup Servicer, or which may impair the
ability of the Backup Servicer to perform its obligations under this Indenture
or any other Transaction Document to which it is a party, which have not been
disclosed herein or in the certificates and other documents furnished by or on
behalf of the Backup Servicer pursuant hereto or thereto specifically for use in
connection with the transactions contemplated hereby or thereby.

ARTICLE XIII.

MISCELLANEOUS

          SECTION 13.1.     Officer’s Certificate and Opinion of Counsel as to
Conditions Precedent.

                    Upon any request or application by the Issuer (or any other
obligor in respect of the Notes) to the Indenture Trustee to take any action
under this Indenture, the Issuer (or such other obligor) shall furnish to the
Indenture Trustee:

                    (a)          an Officer’s Certificate (which shall include
the statements set forth in Section 13.2 hereof) stating that all conditions
precedent and covenants, if any, provided for in this Indenture relating to the
proposed action have been complied with; and

                    (b)          at the request of the Indenture Trustee, an
Opinion of Counsel (which shall include the statements set forth in Section 13.2
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been complied with.

          SECTION 13.2.     Statements Required in Certificate or Opinion.

                    Each certificate or opinion with respect to compliance with
a condition or covenant provided for in this Indenture shall include:

                    (a)          a statement that the Person making such
certificate or opinion has read such covenant or condition;

87

--------------------------------------------------------------------------------




                    (b)          a brief statement as to the nature and scope of
the examination or investigation upon which the statements or opinions contained
in such certificate or opinion are based;

                    (c)          a statement that, in the opinion of such
Person, he has made such examination or investigation as is necessary to enable
him to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

                    (d)          a statement as to whether or not, in the
opinion of such Person, such condition or covenant has been complied with.

          SECTION 13.3.     Notices.

                    (a)          All communications, instructions, directions
and notices to the parties thereto shall be (i) in writing (which may be by
telecopy, followed by delivery of original documentation within one Business
Day), (ii) effective when received and (iii) delivered or mailed first class
mail, postage prepaid to it at the following address:

 

 

 

If to the Issuer:

 

 

 

BXG Receivables Note Trust 2008-A

 

c/o Wilmington Trust Company

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, Delaware 19890-0001

 

Attention: Corporate Trust Administration

 

Fax: (302) 636-4140

 

 

 

with a copy to:

 

 

 

Weinstock & Scavo, P.C.

 

3405 Piedmont Road, N.E.

 

Suite 300

 

Atlanta, Georgia 30305

 

Attention: Mark I. Sanders

 

Fax: (404) 231-1618

 

 

 

If to the Club Trustee:

 

 

 

Vacation Trust, Inc.

 

4950 Communication Avenue

 

Suite 900

 

Boca Raton, Florida 33431

 

Attention: James R. Martin

 

Fax: (561) 912-7999

 

 

 

If to the Servicer:

88

--------------------------------------------------------------------------------




 

 

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Attention: Anthony M. Puleo, Senior Vice President, CFO and Treasurer

 

Fax: (561) 912-8123

 

 

 

with a copy to:

 

 

 

Weinstock & Scavo, P.C.

 

3405 Piedmont Road, N.E.

 

Suite 300

 

Atlanta, Georgia 30305

 

Attention: Mark I. Sanders

 

Fax: (404) 231-1618

 

 

 

If to the Backup Servicer:

 

 

 

Concord Servicing Corporation

 

4725 North Scottsdale Road

 

Suite 300

 

Scottsdale, Arizona 85251

 

Fax: (480) 281-3141

 

Attention: Frederick G. Pink, Esq.

 

 

 

If to the Indenture Trustee and Paying Agent:

 

 

 

U.S. Bank National Association

 

60 Livingston Avenue

 

EP-MN-WS3D

 

St. Paul, Minnesota 55107

 

Attention:     Structured Finance/BXG Receivables Note Trust 2008-A

 

Fax: (651) 495-8090

 

Telephone Number: (651) 495-3880

 

 

 

If to the Rating Agency:

 

 

 

Moody’s Investors Service, Inc.

 

99 Church Street

 

New York, New York 10007

 

Attention: AFG – Data Monitoring Group

or at such other address as the party may designate by notice to the other
parties hereto, which shall be effective when received.

89

--------------------------------------------------------------------------------




                    (b)          All communications and notices described
hereunder to a Noteholder shall be in writing and delivered or mailed first
class mail, postage prepaid or overnight courier at the address shown in the
Note Register. The Indenture Trustee agrees to deliver or mail to each
Noteholder upon receipt, all notices and reports that the Indenture Trustee may
receive hereunder and under any Transaction Documents. Unless otherwise provided
herein, the Indenture Trustee may consent to any requests received under such
documents or, at its option, follow the directions of Noteholders representing
at least 66-2/3% of the Adjusted Note Balance of each Class of Notes within 30
days after prior written notice to the Noteholders. All notices to Noteholders
(or any Class thereof) shall be sent simultaneously. Expenses for such
communications and notices shall be borne by the Servicer.

          SECTION 13.4.     No Proceedings.

                    The Noteholders, the Servicer, the Indenture Trustee, the
Custodian, the Club Trustee and the Backup Servicer each hereby agrees that it
will not, directly or indirectly institute, or cause to be instituted, against
the Issuer, the Trust Estate or the Depositor any proceeding of the type
referred to in Sections 6.1(d) and (e) hereof, so long as there shall not have
elapsed one year plus one day after payment in full of the Notes.

          SECTION 13.5.     Limitation of Liability of Owner Trustee.

                    Notwithstanding anything contained herein or in any other
Transaction Document to the contrary, it is expressly understood and agreed by
the parties hereto that (a) this Indenture is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee on behalf of the Issuer, in the exercise of the powers and authority
conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as a personal representation, undertaking or
agreement by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer and the Trust Estate, and (c) under no circumstances
shall Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Indenture or any other related documents.

90

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have caused this
Indenture to be duly executed as of the day and year first above written.

 

 

 

 

 

BXG RECEIVABLES NOTE TRUST 2008-A,

 

 

 

 

 

By:

Wilmington Trust Company, as Owner Trustee

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BLUEGREEN CORPORATION,

 

as Servicer

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Anthony M. Puleo

 

 

Title: Senior Vice President, CFO & Treasurer

 

 

 

 

 

CONCORD SERVICING CORPORATION,

 

as Backup Servicer

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

 

VACATION TRUST, INC.,

 

as Club Trustee

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Indenture Trustee

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

[Signature Page to the Indenture]

91

--------------------------------------------------------------------------------